 In the Matter of BETHLEHEM STEEL CORPORATION, A DELAWARE COR-PORATION, BETHLEHEM STEEL COMPANY, A PENNSYLVANIA CORPORA-TIoNandSTEEL WORKERS ORGANIZING COMMITTEECases Nos. C-170 and R-177.-Decided August T /j,, 1939Irony and Steel Producing Industry-Interference,Restrailo.t,and Coercion:activities subsequent to effective date of theAct bywhich Company insuredthe continuance of its interference with the formation of the Employee Repre-sentation Plans ; citizens'committee:use of to camouflage attack on outsideunion, offers of contributions to, money turned over to, attempt to insure thatMayorwould continue attitude hostile tostrikers-Company-DominatedUnions-Employee Representation Plans:form,analysis,and operation ; initia-tion by Company;Relief and Pension Plans;use of, to foster Employee Repre-sentation Plans;expressions of preference;effect of changes in Plans at timeofJones&Laughlindecision;financial and other support ; disestablished, asagency for collective bargaining,Relief Plan,Pension Plan,and the Saving andStock Ownership Plan not to be affected byOrder-Strike:involved-Espionage:employment of detective agency to obtain information relating to union activityand organization;surveillance,meaningof-Evidence:prior to passage of Act,admission of, to show background of practices occurring subsequent to passageofAct-Employer:corporation proper party respondent:control of voting powerofCompany,interlocking directorate,actvities inmatters affecting laborrelations.Mr. Earle K. Shawe, Mr. Martin I. Rose,andMr. Leonard Keller,for the Board.Cravath, deGersdorff, Swaine,andWood, by Mr. Hoyt A. Moore,Mr. E. Fontaine Broun, Mr. Eugene E. Ford, Mr. Alfred McCormack,Mr. Kenneth L. Houck,andMr. Douglas L. Hatch,of New YorkCity, andMr. Richard H. Wilmer,ofWashington, D. C., for therespondents.Mr. Lee PressmanandMr.Anthony 117ayne Smith,for theS.W. O. C.Weimer and Bennett,byMr. 'D. P. Weimer,of Johnstown, Pa.,Mr. Francis Hartman,ofEbensburg,Pa., andMr. Morgan V. Jones,Jr.,of Johnstown, Pa., for the Cambria Plan.Cook and Markell, by Mr. Charles Markell, Jr.,andMr. S. RalphWarnken,ofBaltimore,Md., for the Maryland Plan.Mr. Clarence D. Becker,of Lebanon, Pa., for the Lebanon Plan.House, Evans, Storey, and Lick,byMr. John B. PearsonandMr.Douglas D. Storey,of Harrisburg, Pa., for the Steelton Plan.14 N. L.R. B., No. 44.539 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Kevin Killeen,of Buffalo, N. Y., for the Lackawanna Plan.Mr. H. B. McFadden,of Bethlehem, Pa., for the Bethlehem Plan.Mr. Martin Kurasch,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by the Steel Workers Organizing Com-mittee, herein called the S.W. O. C., the National Labor RelationsBoard, herein called the Board, issued its complaint, dated August26, 1937, against Bethlehem Steel Corporation, a Delaware corpo-ration, and Bethlehem Steel Company, a Pennsylvania corporation,herein sometimes collectively called the respondents," alleging thatthe respondents had engaged in and were engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1)and (2) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.With respect to the unfair labor practices, the complaint alleges,in substance, that the respondents have dominated and interfered withand are continuing to dominate and interfere with the formation andadministration of a labor organization or labor organizations, knownas the "Plan of Employee Representation," at their plants locatedat Johnstown, Bethlehem, Steelton, Lebanon, Rankin, and Leetsdale,Pennsylvania, at Blasdell and Lackawanna, New York, at SparrowsPoint, Maryland, at Seattle, Washington, and at South San Francisco,Okland, Vernon, and Los Angeles, California, that the respondentshave contributed and are continuing to contribute financial andother support to such labor organizations, and that by such actionthe respondents have engaged in and are engaging in an unfair laborpractice within the meaning of Section 8 (1) and (2) of the Act.The complaint further alleges (1) that the respondents from onor about July 1, 1936, at their plants at Johnstown and Bethlehem,Pennsylvania, and Sparrows Point, Maryland, have threatened todischarge, lay off, or demote certain of their employees if these em-ployees joined or assisted the S. W. O. C.; (2) that the respondentsfrom on or about July 1, 1936, at their plants at Johnstown andBethlehem, Pennsylvania, and Sparrows Point, Maryland, discharged,laid off, and refused to reinstate certain of their employees, anddemoted or transferred certain of their employees for the reason thatthey joined or assisted the S. W. O. C. and engaged in concerted'Bethlehem Steel Company is herein called the Company and Bethlehem Steel Cor-poration Is herein called the Corporation. BETHLEHEMSTEEL CORPORATION541activities with other employees for the purpose of collective bargain-ing and other mutual aid and protection; (3) that the respondentsfrom on or about July 1, 1936, at their plants at Johnstown andBethlehem, Pennsylvania, and Sparrows Point, Maryland, have kepttheir employees and the organizers of the S. W. O. C. under surveil-lance for the purpose of thereby ascertaining which of their employ-ees joined or assisted the S. W. O. C. or engaged in concerted activi-tieswith other employees for the purpose of collective bargainingand other mutual aid and protection, and that the respondents havedenounced the S. W. O. C., its organizers and members, and in otherways have manifested their hostility to the S. W. O. C. and haveoffered inducements to certain of their employees not to join or assistthe S. W. O. C.; (4) that the respondents, from on or about July 1,1936, at their plants at Johnstown and Bethlehem, Pennsylvania,and Sparrows Point, Maryland, maintained arms in the said plantsand utilized the services of many men as police and guards and inother capacities, with the intention and effect of interfering with,restraining, and coercing their employees in the exercise of the rightsguaranteed in Section 7 of the Act; (5) that the respondents, duringthe strike of their employees at the Johnstown, Pennsylvania, plant,engendered, expressed, and publicized opposition and hostility to theS.W. O. C., its leaders, organizers, and members, and conducted a"back-to-work" movement of the respondents' employees in such amanner as to interfere with, restrain, and coerce the employees inthe exercise of the rights guaranteed by Section 7 of the Act; causedthe streets of Johnstown and surrounding communities to be patrolledby armed men for the purpose of interfering with, restraining, andcoercing their employees ; interfered with peaceful picketing by theirstriking employees; caused S. W. O. C. members and organizers to beunjustly arrested, detained, and sentenced; caused S. W. O. C. mem-bers to be brutally attacked and beaten in the said plant ; and byother actions and means interfered with, restrained, and coerced theiremployees in the exercise of the rights guaranteed in Section 7 of theAct; and (6) that ' the respondents, by all the aforesaid acts, andby other acts and means, have interfered with, restrained, andcoerced, and are interfering with, restraining, and coercing, their em-ployees in the rights guaranteed in Section 7 of the Act and didthereby engage and are thereby engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.On August 19, 1937, the S. W. O. C. filed a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of the respondents and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Act.On August 26, 1937, the Board, acting pursuant to Section 9 (c) oftheAct and Article III, Section 3, of National Labor Relations 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard Rules and Regulations-Series 1, as amended, ordered thatan investigation be conducted and that an appropriate hearing beprovided for upon due notice.On the same day, the Board, actingpursuant to Article II, Section 37 (b), and Article III, Section 10 (c)(2), of its Rules and Regulations, ordered a consolidation of the,two cases.The complaint, the petition, and notices of hearing thereon wereduly served upon the respondents, the S. W. O. C., and the Plans ofEmployees' Representation at the plants located at Johnstown, Beth-lehem, Steelton, Lebanon, Rankin, and Leetsdale, Pennsylvania,Sparrows Point, Maryland, Blasdell and Lackawanna, New York,South San Francisco and Los Angeles, California, and Seattle,Washington.2The respondent Corporation filed an answer and motion to dismissthe complaint, dated September 3, 1937, in which, in substance'," itdenied that it had engaged in any unfair labor practices, and inwhich it alleged that it had not at any time mentioned in the com-plaint directed, controlled, or supervised the relations between theemployees of any corporation whose stock it owned and such corpora-tion, or any matter in connection therewith.The answer of theCompany, dated September 3, 1937, denied that it had engaged. inany unfair labor practices.A motion by the Company for a Bill of Particulars and an "ex-tension" of the date of the hearing was denied by the Board onSeptember 4, 1937.Hearings were held before Frank Bloom, the Trial Examiner dulydesignated by the Board, from September 8, 1937, up to and in-cluding April 22, 1938, at Johnstown, Pennsylvania, Allentown,Pennsylvania, and Baltimore, Maryland; and on July 15, 1938, atWashington, D. C.aFull opportunity to be heard, to examine and2 The Plants at each of these locations are herein sometimes given the designationswhich appears below, and the Plans of Employees'Representation at each of these Plantsare herein sometimes given the designations which appear below :LocationDesignation of plantDesignation of plan of em-ployees' representationJohnstown,Penna_______________________LbPCambria Plant__________________JLebanon PlantCambria Plan.Lebanon Plananon,eenna----------------------- --__________________Concentrator Plant_____________.Concentrator Plan.Lackawanna and Blasdell,N. Y__-_-----LackawannaPlant-------------Lackawanna Plan.Rankin, Penns,--------------------------LtdlPRankin Works__________________LeetsdaleWorks #1Rankin Plan.Leetsdale #1 Planeesae,enna------ -----------------_____________LeetsdaleWorks #2_____________.Leetsdale#2 Plan.Bethlehem,Penna----------------------Bethlehem Plant----------------Bethlehem Plan.Sparrows Point. Md---------------------Maryland Plant________________Maryland Plan.Steelton, Penna_________________________Steelton Plant------------------Steelton Plan.sFromApril 22, 1.938, untilJuly 15,1938,counsel for the respondents and counselfor the Boardwereengaged in discussions of, and in workupon,stipulationswhich BETHLEHEM STEEL CORPORATION543cross-examine witnesses, and to produce evidence bearing upon theissues was afforded to all parties.During the course of the hearing, motions for leave to intervenewere made by the Cambria Plan, the Bethlehem Plan, the, MarylandPlan, the Lackawanna Plan, the Lebanon Plan, and the SteeltonPlan.These motions for leave to intervene were all granted by theTrial Examiner.Answers to the complaint were filed by each ofthe afore-mentioned Plans.On November 2, during the course of the hearing, the S. W. O. C.moved for a continuance in Case No. R-177.On November 8, 1937,the Trial Examiner granted the said motion.The Company and theCambria Plan petitioned the Board for an order vacating this rulingof the Trial Examiner and a hearing for the purpose of oral arbgu-ment in this matter was held before the Board in Washington, D. C.on November 13, 1937.On November 17, 1937, the Board issued anOrder Vacating and Setting Aside Ruling of Trial Examiner Grant-ing Motion for Continuance.On December 23, 1937, the Company filed a petition for an ordervacating and setting aside a ruling of the Trial Examiner madeDecember 15, 1937; for an order specifically directing the procedureto be followed in the taking of testimony in accordance with theOrder of Consolidation; and for an order staying further hearings.The Board, by Order duly made on December 28, 1937, denied thispetition.On January 3, 1938, the Bethlehem Plan filed a petitionto join in the afore-mentioned petition of the Company.This wasdenied by the Board on January 4, 1938.On January 10, 1938, theBoard issued an Order which revoked the Order denying the afore-mentioned petition of the Company, made on December 28, 1937, butwhich denied the same petition of the Company.On January 21, 1938, the Trial Examiner, on motion of the respond-ents, dismissed without prejudice the complaint in Case No. C-170in so far as the complaint alleges in paragraph 8 that the respondents.have dominated and interfered with the formation of and adminis-tration of the various Plans of Employees' Representation located atwereentered into between counsel for the Board and for the parties, which stipulationswere made a part of the record at the final hearing on July 15, 1938.By stipulation of the parties,all of the testimony taken at Allentown,Pennsylvania,and all the testimony taken at Baltimore.Maryland, other than testimony which appearsat pages 9713, line 20, through 9721, inclusive,were physically stricken from the record.All exhibits offered and received together with such testimony were withdrawn fromthe record.Pages 9713,line 20,through 9721,inclusive,were stricken from the recordupon motion of the Board's attorney without objection from the respondent.The tran-script pages so stricken from the record are pages4454 to 9842,inclusive. 544DECISIONSOF NATIONALLABOR RELATIONS BOARDSeattle,Washington, and South San Francisco, Oakland, Vernon, andLos Angeles, California.The Trial Examiner ruled, pursuant to themotion, that the reference in paragraph 7 of the complaint to "theirmany plants" was limited so as to exclude the plants referred toabove.On April 13, 1938, the Company filed with the Trial Examiner anapplication fora subpoena daces tecumaddressed to David J. Mc-Donald, requiring him, in substance, to attend and testify in theseproceedings and to bring with him and produce each and every agree-ment entered into since January 1, 1937, by the S. W. O. C. withUnited States Steel Corporation or any one or more of eight namedcompanies believed to be subsidiaries of United States Steel Corpo-ration.The Trial Examiner denied the said application on April14, 1938.On April 18, 1938, the Trial Examiner vacated his rulingdenying the application, and heard oral argument on the said ap-plication and on an application fora subpoena ad testificandumaddressed to David J. McDonald, filed with him on April 18, 1938.On the same day, the Trial Examiner denied both applications.Thereafter, on April 21, 1938, the Company filed with the Board apetition for an order vacating and setting aside the rulings of theTrial Examiner denying these applications for asubpoena dacestecumanda subpoena ad testificandum.At the hearing on July 15, 1938, counsel for the respondentsagreed with counsel for the Board to accept, in satisfaction of theabove-mentionedsubpoena daces teem,the documents which counselfor the Board furnished to counsel for the respondents and whichcounsel for the respondents offered in evidence at such hearing asRespondents' Exhibits for Identification Nos. 251 and 252.Thepetition of the respondents for an order vacating and setting asidethe rulings of the Trial Examiner denying to the respondent Com-panya subpoena daces tecumanda subpoena ad testificandum,inso far as the said petition relates to the application of the respond-ent Company fora subpoena ad testifeandwnn,is,therefore, stillpending.The petition is hereby denied.On June 7, 1938, the Board issued an Order directing the TrialExaminer to prepare an Intermediate Report in Case No. C-170.On July 23, 1938, the Steelton Plan filed a motion to dismiss thecomplaint, and on July 25 the Company and the Corporation filedmotions to dismiss the complaint.On August 17, 1938, the Company filed its brief before the TrialExaminer.On November 9, 1938, the Trial Examiner filed his IntermediateReport, finding that the respondents had engaged in and were en-gaging in unfair labor practices affecting commerce within the mean- BETHLEHEM STEEL CORPORATION545ing of Section 8 (1) and (2) and Section 2 (6) and (7) of theAct.He recommended,inter alia,that the respondents cease and desistfrom the unfair labor practices found, and withdraw all recognitionfrom and disestablish the Cambria Plan, Bethlehem Plan, SteeltonPlan, Lebanon Plan, Concentrator Plan, Lackawanna Plan, Mary-land Plan, Rankin Plan, and the Leetsdale Plans, and each of them,as representatives of their employees for the purpose of dealingwith the respondents, or either of them, concerning grievances, labordisputes, wages, rates of pay, hours of employment, and other con-ditions of employment.Exceptions to the Intermediate Report and briefs in supportthereof were thereafter filed by the respondents and the interveningPlans of Employees' Representation.Oral argument on the Excep-tions to the Intermediate Report was held before the Board at Wash-ington, D. C., on March 29, 1939.In its Exceptions, the respondents severally moved "that the Boardstate its Findings of Fact in accordance with the foregoing exceptionsto the Intermediate Report of the Trial Examiner and to the Record,and make a Decision and Order adjudicating that the Respondents,and each of them, have not engaged in any of the unfair labor prac-tices charged in the complaint herein and dismissing said com-plaint ..."We have considered this motion, and the Exceptions to the Inter-mediate Report filed by the respondents and the intervenors, but,save for those Exceptions which are consistent with the findings, con-clusions, and order set forth below, we find them to be without merit.The motions to dismiss the complaint are hereby denied.During the course of the hearing, the Trial Examiner madenumerous rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.The respondents filed a motion, dated March 23, 1939, to reopen therecord and to permit further evidence, to be adduced.The motionstated, in substance, that the Trial Examiner had found that Mr.Evans and the Reverend Mr. Stanton had discussed the matter ofthe Sunday afternoon, June 1.3, 1937, meeting at the Fort StanwixHotel in the city of Johnstown, Pennsylvania, prior to that day, andhad planned, prior to that day, that such a meeting would be held.The respondents indicated in their motion that they wished to rebutsuch a finding.Since, as will. be seen below, we do not find that Mr.Evans and the Reverend Mr. Stanton discussed or planned the Sun-day afternoon meeting prior to that day, there 'is no necessity for 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDour consideration of evidence in rebuttal and the motion is thereforedenied.On July 21, 1939, the respondents filed a motion "to supplement therecord herein as to the procedure of the Board and for leave to exceptand argue to the record as so supplemented."The motion is herebydenied.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE COMPANYThe Bethlehem Steel, Company is a Pennsylvania corporation, hav-ing its general offices in Bethlehem, Pennsylvania. It is the onlyiron- and steel-producing subsidiary of the Bethlehem Steel Corpora-tion.The Company is engaged, among other things, in the businessof producing and selling iron and steel (finished and semi-finished),building and repairing ships, building railroad cars, mining iron ore,quarrying limestone, producing bituminous coal, coke, and foundrysand, and fabricating and erecting structural steel.The BethlehemSteel Company operates iron- and steel-producing plants at Beth-lehem, Johnstown, Lebanon, Steelton, Danville, and Coatesville,Pennsylvania, at Wilmington, Delaware, at Sparrows Point, Mary-land, at Lackawanna and Blasdell, New York, at Seattle, Washing-ton, and at South San Francisco and Los Angeles, California, and itoperates a wire-rope plant at Williamsport, Pennsylvania, and a wire-strand plant at Sparrows Point, Maryland.Table No. I, whichappears in Appendix A, sets forth the operations of each of theseBethlehem Steel Company plants and includes data as to the extentof the shipments of materials and fuel into each of the plants whichoriginated outside of the State in which the plant is located, and theextent of the shipments of products from each of these plants todestinations outside of the State in which the plant is located.Theinformation relating to shipments into and out of these plants coversthe full calendar year of 1936, a period during which operations inthe steel industry of the United States as a whole and operations inthe plants and properties of the Bethlehem Steel Company and ofthe other subsidiary companies of the Bethlehem Steel Corporationwere reasonably representative of normal operations therein.TheCompany also operates the Concentrator Plant, which is a concen-trating and sintering plant located at Lebanon, Pennsylvania.TheConcentrator Plant ships 100 per cent of its product outside the State.The Company also operates- several structural steel fabricatingworks, each of which receives a substantial proportion of its rawmaterials from outside the State in which it is located and each of BETH:LEHEDZSTEELCORPORATION547which ships a substantial portion of its product to destinations out-side the State in which it is located.11.THE ORGANIZATIONS INVOLVEDThe Steel Workers Organizing Committee is a committee com-posed of representatives of a group of unions affiliated with the Com-mittee for Industrial Organization.Steelworkers are organizedinto lodges of the Amalgamated Association of Iron, Steel and TinWorkers of North America,which function under the S. W. O. C.A copy of the "Memorandum of Agreement" between the Amal-gamated and the Committee for Industrial Organization was intro-duced into, evidence.It provides for the`establishment of the S. W.O. C., which has"power to handle all matters relative to the organ-izing campaign, other thanthe issuance of charters."It also pro-vides that "The Committee and the-officers of the AmalgamatedAssociation shall have exclusive power to deal with the steel com-panies in order to reach agreements. . ."The functions of theS.W. O. C. and the Amalgamated are thus interwoven.We find that both the S.W. O. C. and the amalgamated are labororganizations admitting to membeiship employees at the Cambria.Lackawanna, Lebanon, Steelton, Maryland, Bethlehem, and Concen-trator Plants, and at the Rankin, Leetsdale No. 1, and LeetsdaleNo. 2 Works.The Plans of Employees' Representation at the Cambria Plant,the Lackawanna Plant, the Lebanon Plant, the Steelton Plant, theMaryland Plant, the Bethlehem Plant, the Concentrator Plant, theRankin Works, the Leetsdale Works No. 1,and the Leetsdale WorksNo. 2 are labor organizations having their membership among theemployees at the respective Plants.I1T.THE EMPLOYEE REPRESENTATION PLANSA. Their inceptionIn April and May 1918, a series of strikes occurred among theemployees of the Bethlehem Plant.Conciliators sent by the UnitedStates Department of Labor were unsuccessful in their attempts tosettle these strikes and the Secretary of Labor referred the matterto the National War Labor Board which issued its findings on July31, 1918.The National War Labor Board stated,inter alia:The main cause of the dissatisfaction is a bonus system socomplicated and difficult to understand that almost one-half ofthe time of the hearings was consumed in efforts to secure a,clear idea of the system.The absence of any method of collec- 548DEC]SIONS OF NATIONAL LABOR RELATIONS BOARDtive bargaining between the management and the employees isanother serious cause of unrest, as is also the lack of a basicguaranteedminimum-wage rate.In addition to findings as to piece rates, basic hourly rates, bonus,overtime, employment of women, etc., the National War Labor Boardmade the following finding:3.Committees.The right of employees to bargain collectively is recognizedby the National War Labor Board; therefore the employees ofthe Bethlehem plant should be guaranteed this right. Theworkers at the Bethlehem plant should use the same method ofelecting committees as is provided in the award of the NationalWar Labor Board for the workers of the General Electric Co.at Pittsfield,Mass.4Thereafter, the Company prepared, with the advice and assistanceofW. L. Mackenzie King, now Prime Minister of Canada, a formof plan ofemployee representation.Prior to October 1, 1918, theCompany posted the following notice in its Bethlehem Plant, itsSteeltonPlant, its Maryland Plant, and its Lebanon Plant:EffectiveOctober 1, all employees of this plant in hourly, turn,tonnage contract and piecework rates, will be paid on a basis oftime and half time for work in excess of eight hours on any clay.It is alsodesired to provide ways and means of meeting withand bringing before the management problems affecting theirworking conditions, and to accomplish this the company proposesto establish a system of employee representation consisting ofrepresentatives elected by the employees to serve on various corn-mittees to deal with working conditions.IThe applicable paragraphs in the findings in theGeneralElectric Companycase are asfollows :10.Election of Committees.The election by the workers oftheir representative department committees to pre-sent grievances and mediatewith the companyshall be held, during the life of thisaward, in some convenient public building in the neighborhoodof the plant, to beselected by the examiner of this boardassignedto supervise the execution of thisaward, or, in the case of his absence,by some impartial person,a resident of Pitts-field, to be selected by such examiner.Such examiner,or his substitute,shall presideover the first and all subsequent elections during the life of this award,and have thepower to make the proper regulations to secure absolutd fairness.In the elections the examiner shall provide,whereverpracticable,for the minorityrepresentation by limiting the right of each voterto a vote forless than the totalnumber of the committee to be selected.Elections shall beheldannually.11.Duties of Department Committees.The duties of the department committees shall be confined to the adjustment ofdisputes which the shop foremen and the division superintendents and the employeeshave been unable to adjust.The department committees shall meet annually and shall select from among theirnumber three(3) employees who shall be known as the committee on appeals.Thiscommittee shall meet with the managementfor thepurpose of adjusting disputeswhich the department committees have failed to adjust. BETHLEHEM STEEL CORPORATION549The general principles of this system have been developed, andwill be immediately submitted to the employees.Because a considerable difference of opinion developed between theCompany and the National War Labor Board as to what type of shopelections fulfilled the requirements of the NationalWar LaborBoard's findings,the above-mentioned form of plan was not pre-sented by the Company to its employees at the Bethlehem Plant.However, a copy of the plan, incorporated in a printed booklet, wasdistributed among the employees at the'Steelton Plant, the Mary-land Plant,and the Lebanon Plant.Prior to November' 11, 1918,this form of plan became effective as the Plan of Employees'Repre-sentation at each of these plants,and elections of employees'repre-sentatives were held thereunder in each of the plants.The manner in which the Plans became effective is correctly setforth in a printed booklet of 84 pages,dated January 1919,intro-duced in evidence in these proceedings,which was apparently dis-tributed to the employees of the Steelton,Lebanon, and MarylandPlants.-A letter from E. G. Grace, president of the Company,to the era-ployees of the Bethlehem Steel Company,appears in the booklet,reading as follows :E. G. Grace, President.BETHLEHEM STEEL COMPANY,South Bethlehem, Pa., January 3, 1919.To the Employees of the Bethlehem Steel Company:It is with keen satisfaction that the Management offers to youa voice in the shaping of policies affecting your conditions ofemployment,combined with a means of dealing with the Man-agement in the equitable solution of matters arising for adjust-ment, through the Plan providing for election of employee repre-sentatives from their respective Departments. .It is obvious that the rapid growth of the Company, duringthe past few years, has made it impossible to maintain thatpersonal touch with its employees which is assured in a smallerorganization,and which the Management recognizes as beingso necessary to success.It is hoped,therefore,that the featuresprovided in this Plan of Representation of Employees to meetand deal with the Management will supply that need.The Management is extremely gratified with the results of thefirst elections.The employees have shown excellent judgment inthe selection of candidates to represent them, and it is our sincerehope and belief that these men, who have been thus honored, willcooperate with the Management for the mutual good of the Com-pany and theemployeeswhom theyrepresent. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Plan of Employee Representation in industry is essentiallythe same as the theory of popular Government, and knowing aswe do the advantages to be enjoyed through such a form ofGovernment, may we not expect similar results in industry by theapplication of these principles, requiring as they do direct connec-tion and relations between employer and employee.I cannot urge too strongly the necessity of every employee mani-festing a live personal interest in the features provided throughthismethod of representation, at the same time adding a wordof caution to the employees to avoid any possible misunderstand-ing of its functions.The Representation has not been inauguratedalone for the settlement of grievances, but, in order to attain alasting success, must be utilized in a constructive manner.Notalone does the Plan provide a channel through which the employeemay reach the Management, but the Management feels that it nowhas an opportunity of presenting to the employees questions uponwhich their assistance and advice is desired.The Stockholders and the Management realize that to a. verylarge extent the success attained by the Bethlehem Steel Companyinterests depends upon the degree of cooperation which existsbetween the Management and its employees, and it is with a realsense of responsibility I say to our employees that the Manage-ment stands ready to do its part and welcomes the reciprocalspirit which the employees have evidenced in their sincere andenthusiastic acceptance of the features provided in the "Plan ofEmployees' Representation."(Signed)E. G. GRACE,President.The booklet contained also a letter to the employees of the BethlehemSteel Company from Quincy Bent, vice president, which states in part,"I feel that one of the most important steps taken by the Companyin the past few years is the institution of the Plan of Employees'Representation."The Plan of Employees' Representation was installed at the SteeltonPlant in the following manner, as described in the booklet :On October 11th, 1918, announcement was made to the employeesof the Plant that a plan of representation for the employees wasto be inaugurated whereby opportunity would be provided for anorderly and expeditious means for adjustment of differences andvaried conditions following the close of the War.The first step in the election procedure was the creation of votingdivisions throughout the entire plant.This was done, wherepossible, in conformity with the different plant departments. BETHLEHEM STEEL CORPORATION551In accordance with the outlined plan, Thursday,October 24th,was designated for meetings in each of these divisions for theappointment of election officials.The superintendent of each department called on the em-ployees to provide a temporary Chairman for the meeting fromhis division until a permanent Chairman had been appointedby the employees after which the employees were to select theirofficials who would preside over the nomination and election ofRepresentatives.In this manner officials were selected from twenty-two divi-sions into which the plant had been divided and a meeting ofinstruction was called for Monday, October 28th.At this meet-ing the method of conducting the work ofelection and rules gov-erning same were explained in detail.Printed ballots,showing the division and number of candi-dates to be voted for in that division were furnished each set ofelection officials for the primaries on Monday,October 31st.The location of the polling booths was determined in each casewith a view to the convenience of the men.The votes were casteither at the start of the days work or' when the shifts changed,with the exception of portions of the Electrical,and MechanicalDepartments,such as crane and pump operators,who are locatedat widely separated points in the plant. In these cases the bal-lot boxes were carried to these men by the election committee.The total vote cast at theprimaries indicated that 60% of theeligible employees of the plant had voted and that the generaltrend of effort had been to choose representative men of eachdivision.For the final election held on the following Monday, November4th,more elaborate provisions for balloting were made.Neatbooths were provided where absolute secrecy of balloting couldbe had and additional balloting locations and judges arrangedfor.This was rendered necessary on account of the increased inter-est which became apparent after the nomination and also on ac-count of the time consumed in balloting which had been found tohave been underestimated.Between the time of the primary and final election considerableactivity was shown by the individual candidates.In some casespersonal campaign cards were distributed while other cases can-didates sought support thru personal solicitation.In one casenewspaperadvertisingwas resorted to.The reports of judges following the final election showed thatabout70%of the eligible employees had balloted and that with190935-40-vol, 14-36 552DECISION'S OF NATIONAL LABOR RELATIONS BOARDfew exceptions the various divisions had shown a material in-crease over the vote cast for nomination.The first meeting of the representative body was held onNovember 7th, 1918.Vice-President Quincy Bent; F. A. Rob-bins,General Manager of the plant; J. M. Larkin, Assistant toPresident; Assistant General Manager E. F. Entwisle, and W. E.Chick,Management's Representative, were in attendance.Mr. Bent explained in a very interesting and clear mannerthe policy of the Company in offering representation to theemployees and forcefully pointed out that much mutual benefitmight be obtained if both the employees and employer workedhand in hand for the good of all.Mr. Robbins expressed in a sincere manner his earnest desireto assist in carrying out the Management's intent and purposein the inauguration of Employees Representation for the benefitof the men as well as that of the Company.After Mr. Robbins' remarks, Mr. Larkin talked over the entireplan with the Representatives and pointed out to them the bene-fits they might expect from its operation if accepted in spiritof fair and open-mindedness.According to the booklet, the installation at the Lebanon Plant wasas follows:The Plan of Employees' Representation was first brought tothe attention of the employees of the Lebanon Plant, Monday,October 21st, 1918, upon the arrival of a large supply of bookletsentitled "Representation of employees in plants of the BethlehemSteel Company."In making arrangements for the inauguration of the plan, themanagement of both the primary and final election was turnedover to the employees.They elected or appointed their ownjudges and election committees governed only by the usual elec-tion rules.With but a short time for "stump" speaking and electioneering,most of the aspirants for office immediately, through theirfriends, began to distribute cards with their names and platformprinted thereon.Their friends did not stop at that but utilizedall available space throughout the plant in voicing their opinionof their choice for representatives, sometimes in perhaps noteloquent but nevertheless strong terms.Considering the short time between the announcement of theadoption of the plan and the primary election the primary votewas heavy-but notwithstanding this fact the final election votewas greater still, the two running about 65% and 70%. BETHLEHEM STEEL CORPORATION553The first meeting of the entire.body of Representatives of theReading and Lebanon Plants was held October 31st, 1918, in themain office at Lebanon. The meeting was in charge of Mr. J. P.Brock, General Manager of the Plant and was attended by Pres-ident E. G. Grace ; Vice-President QuincyBent; J. M. Lar-kin,Assistant to the President;M. J. H. Edmonds, AssistanttoGeneralManager and Mr. J. E. Culliney, Management'sRepresentative.After a few brief remarks by General Manager Brock, Presi-dent Grace was introduced to the Representatives.Mr. Gracestated in a concise manner the policy of the company in inaugu-rating such a plan of Employees Representation and laid empha-sis on,the fact that the results of its operation would be mutuallybeneficial to employees and employer only through a co-operativespirit.Vice-President Bent followed President Grace and pointedout in a_clearmanner how the plan should operate to producethe greatest benefits and satisfaction.Immediately following this meeting a second meeting wascalled by the Representatives for the purpose of organizing anelection of Committees.The booklet contained a letter from W. F. Roberts,general managerof the Maryland Plant, to the employees, which reads as follows:W. F. Roberts, General Manager.M. J.Scammell,Assistant General Manager.BETHLEHEMSTEEL COMPANY,MARYLAND PLANT,Spay roea's Poi n,t, Md., October 15, 1918.In reply refer toTo the Enzplo'yees of the [llarylannd Plaint:Recognizing fully that a proper spirit of cooperation is neces-sary between the Management of the Company and its employeesto secure the best results, we have thought it desirable to installa system of Employees Representation at this plant, which willenable properly' elected representatives of the various divisionsof the plant to meet with the Management and its Representativesand discuss such questions as pertain to working conditions in theplant.To be successful, such a plan must be mutually aclvanta-_geous, and in the plan proposed we have attempted to formulatesuch rules and regulations as will permit of such an arrangement.In case it is found that the Rules and Regulations in the pub-lished booklet do not give the best results, such changes as areadvisable can be made through the medium of the Joint RulesCommittee. 554DECISIONSOF NATIONALLABOR RELATIONS BOARDWe are quite prepared to enter into this arrangement with theproper spirit of give and take, and we sincerely believe that ifour employees manifest a similar spirit that the plan will besuccessful from the viewpoint. of both the Management and theEmployees.We ask that you give the plan a fair trial._Sincerely yours,(Signed)AV.F.ROBERTS,General Manager.Matters having to do with the installation of the Plan at the Mary-land Plant are set forth in the booklet as follows :The Plan of Employees' Representation which was introducedvoluntarily by the Management at the Maryland Plant in October1918, through the distribution of descriptive booklets was receivedenthusiastically by the employees. It was generally recognizedthat by the institution of such a plan the greatest degree ofcooperation might be obtained for the benefit of all concerned.The plan was accepted in good faith, the concensus of opinionbeing that it was a big step in the right direction to bring theManagement and Employees in closer relationship on matters ofmutual interest.The next procedure was the posting of notices announcingelections under the provision of the Plan of Representation.The first problem was to group the departments or divisionsto give each branch of service the proper representation andat the same time adhere to the provisions of allowing one repre-sentative to each 200 employees, as far as possible.After thiswas done, a call was sent out for volunteers from each. depart-ment or group to act as Tellers and Clerks at the elections andthis work at the first elections was handled entirely by Employeevolunteers.It was difficult to find candidates to run for nomi-nation as representatives at first, as many did not understand theplan or the duties they would be called upon to perform andthey were generally backward in seeking the nominations orallowing their names to be used as candidates.However, aspreparations for the elections proceeded, interest seemed to in-crease and by the time the nominating election was held, manycandidates were in the field.After the nominations were made,quite a good natured rivalry developed in some of the depart-ments and before the general election took place it had assumedthe appearance of a regular political campaign.Notwithstanding the short notice and the fact that no meet-ings were held in advance of the elections, sufficient interest wastaken to make a very creditable showing on the days of the BETHLEHEM STEEL CORPORATION555election and, although many employees were absent on accountof the,influenza and other illness, about60%of the eligible forcevoted at the primary election and about70%at the generalelection.The Organization Meeting was held on November 4th, 1918,at the Sparrow's Point Club and was attended by W. F. Roberts,GeneralManager, and J. M. Larkin, Assistant to PresidentGrace, M. J. Scammell, Assistant Manager and Philip W. True-heart,Management's Representative.Mr. Roberts gave a short talk to the men showing clearly hewas thoroughly convinced that the plan of Representation, asinstituted in the Maryland Plant, would secure much benefit forboth the employees and employer thru fair minded action on thepart of each.Mr. Larkin then thoroughly explained the Plan of Represen-tation pointing out particularly the broad minded attitude andpolicy of the Bethlehem Steel Company in offering such aplan to the employees with the hope and belief that by its usethe closest relationship and harmony would be developed tomutual advantage.After the Plan was thoroughly explained to the Representa-tives by the Management and the Company's attitude made clear,themeeting was turned over to the Representatives to selecttheirChairman and Secretary of the Works Committee andorganize the standing Committees.The work proceeded withunusual dispatch and it was unanimously agreed that Committeeassignments would be made by the different Representatives bygrouping and numbering the Committees and placing correspond-ing numbers in a hat, allowing each Representative to draw anumber and be assigned to the corresponding Committee.Thisplan worked out admirably and eliminated lengthy discussionsregarding the different committee assignments and everyoneseemed thoroughly satisfied with the results.The Plan of Employees' Representation instituted by the Companyat its Steelton, Lebanon, and Maryland Plants was, as indicatedabove, not presented to the employees at the Bethlehem Plant forreasons which were stated as follows by the representatives of theNationalWar Labor Board :A considerable divergence of opinion developed between theCompany on the one hand, and the staff of the War Labor Boardon the other, with reference to what type of shop elections ful-filled the requirements of the Board's findings.After a seriesof interchanges of view on this subject, and conferences between 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Chief Administrator and Mr. Grace, it was finally decidedthat the plan which the Company was perfecting, involving asit did a multiplicity of committees and much detail of organiza-tion,had best be waived for the present, and simple craftcommittees be elected immediately by the electricians and ma-chinists, the two classes of employees most insistent upon apresentation of their grievances.On August 27, 1918, a representative of the National War LaborBoard went to Bethlehem, Pennsylvania, to administer the Findings.This representative prepared a plan for the election of committees,including the form of ballots, posters, and other details, and onOctober 9, 1918, announced the plans for the election of shop com-mittees.The elections of the committeemen were held in the variousshops of the Bethlehem Plant from time to time during October andNovember 1918, under the supervision of an Examiner of the Na-tionalWar Labor Board. A notice printed by the Board announc-ing the election for each shop vas displayed in such shop for fifteen(15) days prior to such election.At the request of the Examiner,the Company provided voting booths and ballot boxes for the elec-tions.The Examiner determined that only employees who had beenin the employ of the Company prior to August 31, 1918, were eligibleto vote and requested the Company to furnish him with a list of sucheligible employees; the Company furnished such a list.The Na-tionalWar Labor Board determined that such elections should beheld at the Plant during working hours and the elections were soheld.The Examiner selected two or more employees of the Com-uany in each shop in which an election was held to assist him (with-out compensation therefor) in the conduct of the. election.Em-ployees elected as committeemen were certified as such committee-men by representatives of the National War Labor Board, and cer-tificates of such election were posted on the bulletin boards in thevarious shops of the Bethlehem Plant.After the elections had beenheld, a representative of the National War Labor Board issued abulletin designated "National War Labor Board Bulletin No. 2" andentitled "Methods of Procedure for Determining Classifications andRates and Making Other Adjustments," dated November 1918.Thebulletin set forth the method of procedure for the determination ofrates for the machinists.In December 1918, the National War Labor Board rejected a pro-posal of the Company looking to the installation in the BethlehemPlant of a plan like those in force in its other plants.After severalconferences were held, an understanding was reached between theNationalWar Labor Board and the Company which provided thatthe Company would negotiate with the representatives elected in the BETHLEHEM STEEL CORPORATION557elections at the Bethlehem Plant in an attempt to agree upon amutually satisfactory plan of collective bargaining.Conferences were held between the employee representatives andtheCompany.O certain ,matters, an agreement could not- bereached, and these differences were submitted on behalf of the repre-sentatives of the Bethlehem employees to the National War LaborBoard:Conferences were then held in which the Company, theemployees, and the National War Labor Board participated.As aresult of such conferences the Company and the employees' repre-sentatives reached a substantial agreement on a form of collectivebargaining.Minor details which had not been agreed upon wereadded by the National War Labor Board. The Plan became effec-tive on May 1, 1919.Thereafter, and prior to July 8, 1919, the Company had copies of thePlan printed and also printed a booklet setting forth the Plan and thenames of the employee representatives who had signed it, and distrib-uted the booklet among all the employees at the Bethlehem Plant.Pursuant to rules agreed upon by the Company and the EmployeesCommittee on Rules and approved by the employees General Commit-tee, elections were held on various dates from December 12 to 22, 1919.In January 1920, by mutual agreement between the Company and aTemporary Rules Committee appointed by the representatives electedin December 1919, a revision of the Plan was prepared. The minutesof a conference between an Employees Temporary Rules Committeechosen by the Representatives to work out with the Management'sRepresentatives a set of rules for the operation of the Plan, and theCompany, contains the following:As requested, Mr. Larkin [the assistant to the President], andMr. Robinson [the Management's Representative] went into themerits of the Plan of Employees' Representation which has beenin successful operation in the other Steel. Plants of the Companyduring the past fourteen months, and copies of this plan and ofthe plan in operation in the Bethlehem Plant last year, weredistributed to the members of the Committee.Following general discussion, questions and explanations havingto do with the two Plans, Mr. Robinson read aloud the Plan inoperation in the Company's other Steel Plants, and its provisions,paragraph by paragraph, were tentatively approved as read oramended.Other suggestions were made and developed and at the close of themeeting, Robinson was requested to get up a draft embodying the pro-visions tentatively adopted at the conference, for consideration andaction at a later conference. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe minutes of a conference of the same groups, held on January 20,1920, states that, after a preamble was approved,By request, Mr. Robinson read aloud Paragraph by Paragraph,the provisions of the Proposed Plan. Following thorough consid-eration and discussion, the Plan as read was unanimously approved,Article by Article, by proper motions, except that the words "orcheck number" were added after the word "name" in the third lineof Paragraph 4, Article IV.This revised form of Plan was submitted to a meeting of the em-ployees' representatives on January 28, 1920, and, with one amend-ment to the preamble thereof, was approved and adopted as the plan ofcollective bargaining thereafter to be in effect at the Bethlehem Plant.A comparison of the Plan finally adopted at Bethlehem with thePlans of Employees' Representation which were prepared by the Com-pany and distributed in October 1918 to the employees at its Steelton,Maryland, and Lebanon Plants reveals that the Bethlehem Plan wasalmost identical with the others.Thus, by 1920, the Mackenzie Kingform of plan of employees' representation was in effect at all four ofthese plants. It should be noted that this form of plan, rejected by theNationalWar Labor Board when proposed for the Bethlehem Plant,was finally put into effect there only after the dissolution of the NationalWar Labor Board, which occurred on August 12, 1919.5It was stipulated by the parties and we find that on October 10,1922, the Company acquired the properties of the Lackawanna SteelCompany, which became the Lackawanna Plant of the Company.OnJanuary 11, 1923, a plan of employees' representation became effectiveat the Lackawanna Plant by a procedure which is, in substance, cor-rectly set forth in summary form at pages 87 to 89 of a book by ErnestRichmond Burton entitled "Employee Representation."The pro-cedure, as detailed by Mr. Burton, is as follows :INSTALLATION IN A BETHLEHEM STEEL PLANTAn instance which will illustrate this is the installation of theplan in the Lackawanna plant of the Bethlehem Steel Corpora-tion in 1923, shortly after that plant had been purchased from itsformer owners.The steps in the installation are indicated in thefollowing abstract from an official company report :Tuesday, December 12, 1922.9 a. m.-Assistant to president, general manager of localplant, and assistant to general manager met in the office ofthe general manager and worked out a division of the plant5Bulletin No. 287,National War Labor Board(U. S. Bureau of Labor Statistics 1921),p. 12, 13. BETHLEHEM STEEL CORPORATION559into 24 voting units providing for varying numbers of rep-resentatives dependent upon the number of employees,total number of employee representatives being 36.12:30 p. m.-Lunch of department superintendents;assistant to president and general manager explained em-ployee representation plan and program for its inaugura-tion.3 p. m.-Plan explained by general manager to the per-manent safety committee.3-5 p. m.-Departmental meetings of1. superintendents with their foremen; plan ex-plained.2. superintendentswith their workmen ; latterelected temporary representatives to serve as tellers.Wednesday, December 13, 1922.3 p. m.-Meeting of general body composed of seventytemporary employee representatives ; general manager ex-plained purpose of meeting.1.To have plan outlined; (this done later by as-sistant to president).2.To elect temporary rules committee of five;(done later by drawing names from a hat).3.To appoint tellers and judges for first election;(done by assigning two from each precinct to an-other precinct in order to avoid any partisan inter-est).4.To decide on dates for holding nominationsan elections; (dates established; nominations, Mon-day, December 18, 1922; election, Friday, December22, 1922) .Management suggested that the rules committee adopt as quali-fications for voters and candidates the following principles:1.That all employees of the plant, except company officials,and persons having the right to hire or discharge, or holdingregularly a purely supervisory position, be eligible to vote at thefirst election.2.That candidates for the office of employee representative berequired to have been in the employ of the company for sixmonths immediately prior to the nomination.Thursday, December 14, 1922.9 a. m.-Meeting of temporary rules committee; electeda chairman, vice-chairman, and secretary, adopted the rec-ommendation of the management made the previous daybefore the general body as to qualifications of candidates 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDand voters ; worked up forms, election and nominationballots, tally sheets, etc., and prepared notices; arrangedwith time department for a list of eligible voters andcandidates, arranged for election booths, ballot boxes, etc.Saturday, December 16, 1922.11 a. m.-Meeting of election tellers called by tempo-rary rules committee; given final instructions by rulescommittee.Monday, December 18, 1922.2-8 p. in. and at other times as necessary to give ailshift men opportunity to vote-nominations held.Eighty-eight per cent of inen working voted.Ballots countedby rules committee; count completed and lists of nomi-nees posted in all departments by Thursday noon Decenl-ber 21, 1922.Friday, December 22, 1922.2-8 p. in. and at other necessary hours, election held.Placards and other forms of vote solicitation used in manycases.° 'Ninety per cent. of men working voted.Ballotcounted by temporary rules committees; counts completedby December 23, 1922.Thirty-six employee representa-tives and sixty-eight alternates elected.Tuesday, December 26, 1922.Election certificates posted.Friday, December 29, 1922.Management representative of local plant issued callfor first meeting of general body to be held January 3,1923, at 2 p. in.Copy of notice mailed to each employeerepresentative and to each department superintendent an-nouncing the purpose of the meeting as:(a)To elect permanent rules committees to act ona joint committee to draft plan of employee repre-sentation for Lackawanna Plant.(b)To elect a chairman, vice-chairman, andsecretary of the general body.Wednesday, January 3, 1923.2 p. m.-Meeting of general body held as announcedabove, carrying out purposes indicated; remarks made bygeneral manager, assistant general manager, and assistantto the general manager of the plant.6Itwas stipulated that this means that the employees of various departments of saidPlant who were interested In candidates for nomination or election as employees'repre-sentative used placards and other formsof votesolicitation on behalf of said candidates. BETHLEHEM STEEL CORPORATION561Thursday, January 4, 1923.10 a. In.-Meeting of joint rules committee.One of theemployer 7 representatives elected chairman and anotherelected secretary.(The five management representativeshad met an hour earlier to familiarize themselves withtheBethlehem. Representation Plan.)8Mutual introduc-tions; social session; copies of Bethlehem plan distributed.Session lasted until 6 p. in. and resulted in adoptionunanimously of a complete plan for submission to the gen-eral body.Arrangement made for preparing hectographcopies of proposed plan.Thursday, January 11, 1923.10 a. m.-Meeting of general body. Joint rules commit-tee reported on proposed plan which was read and votedupon by paragraphs and finally adopted as a whole unani-mously.Standing committee elected as follows:1.Rules; ways and means.2.Wages, piece work, bonus and tonnage sched-ules; practice, methods and economy.,3.Safety and prevention of accidents; health andworks sanitation ; pension and relief ; athletics andrecreation.4.Employees' transportation; housing, domesticeconomics and living conditions ; education and pub-lications; continuous employment and condition ofthe industry.5.General committee on appeals.The plan as adopted in this instance was substantially the sameas that which had been operating for five years in several otherplants of the company, though the local joint rules committeeintroduced several minor variations.The allotment of subjects toeach of the sub-committees is determined locally in each of theBethlehem plants and depends on the relative importance of thevarious topics, an effort being made to avoid over-burdening any,committee.Respondent Exhibit No. 199-F sets forth the manner in which thePlan of Employees' Representation at the Cambria Plant came intoexistence.We find that the Plan came into existence in the followingmanner, as stated in the exhibit :Itwas stipulated that this was a typographical error, the word "employer" beingerroneously used instead of "employee"and the fact being that the persons elected aschairman and secretary of the committee referred to under said beading were J. Williamsand E. H. Habermeyer,who were employees'representatives.8Itwas stipulated that the reference to "Bethlehem Representation Plan" means aform of plan prepared by the Company based on the Plans then in effect at the Bethlehem,Steelton. Maryland,and Lebanon Plants. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARD23.On March 3, 1923, the 999 year lease which covers the prop-erties that comprise said Johnstown plant were, among otherproperties, acquired by Bethlehem Steel Products Company, a sub-sidiary of Bethlehem Steel Corporation, a New Jersey corpora-tion, and said Bethlehem Steel Company took over the operationof said plant under an operating agreement between it and saidBethlehem Steel Products Company.On or about March 31,1923, certain of the principal executive officers of said BethlehemSteel Company arrived in Johnstown for the purpose of inspect-ing the properties so acquired and reorganizing the departmentsthereof for the operations of which such respective officers wouldthereafter be responsible.24.On April 1, 1923, C. L. Baker, who had theretofore been incharge of the accounting work of said Johnstown plant for theMidvale Company, was appointed the Management's Representa-tive of the Company at said plant (which on said date.becameknown as the Cambria Plant of the Company and is hereinafterreferred to as the Cambria Plant), and on April 2, 1923, saidC. L. Baker conferred with the officers of the Company referredto in the foregoing paragraph 23 regarding his duties as suchManagement's Representative.In the course of such conference,one or more of such officers inquired of Mr. Baker as to the opera-tion and effectiveness of the Midvale Plan, explained to Mr.Baker the methods of collective bargaining provided for in thePlan of Employees' Representation that was then in effect at theLackawanna Plant of the Company and showed Mr. Baker acopy of such Plan (hereinafter referred to ,is the LackawannaPlan).At his request, such copy of the Lackawanna Plan wasleft with Mr. Baker, who stated that lie desired to study the Lacka-wanna Plan and to talk about it with some of the employees atthe Cambria Plant, in whose judgment he had confidence, and toascertain whether the objections to the Midvale Plan which hadtheretofore developed might not be met by amending the MidvalePlan so as to include the collective bargaining. procedure providedfor in the Lackawanna Plan.***26.At various times between April 3 and April 24, 1923, saidC. L. Baker discussed the aforesaid matters with various em-ployees at the Cambria Plant, including Adam Gibson, Chair-man of the Midvale Plan, James Patch, Vice-Chairman thereof,E. L. Rodgers, Secretary of said Plan and Messrs. A. B. Furryand John Kilduff, representatives thereunder and others.Suchemployees stated to Mr. Baker that they and other employees atthe Cambria Plant were not satisfied with the Midvale Plan, BETHLEHEMSTEEL CORPORATION563very largely because under the collective bargaining machineryprovided for in said Plan (a) control over collective bargaininghad become concentrated in the five men who constituted thePlant Conference Committee, and especially in the Chairman ofsuch Committee; (b) the concentration of power in that smallcommittee and especially in the Chairman, prevented the bring-ing of the management and the employees together in accordancewith the stated purpose of said Plan, but had, in fact, the op-posite result; and (c) some of the employees thought that mat-ters which they had taken up with their representatives had notbeen handled properly by the Plant Conference Committee andthat said Committee was allowing the General Superintendentof the plant, who was involved in local politics, to use the Planin furtherance of his political purposes.28.Prior to April 10, 1923, the employees iiamed above readthe copy of the Lackawanna Plan obtained by Mr. Baker asaforesaid, discussed the same among themselves, with other em-ployees, and with Mr. Baker, and asked the latter numerousquestions concerning the provisions of said Plan, with particu-lar reference to the work and activities of the Standing Com-mittees and Joint Committees thereunder.For the purpose ofobtaining information necessary to answer such questions, Mr.Baker went to Bethlehem, Pa., on April 10, 1923, and spent twodays there conferring with officials of the Company, who gavehim such information and obtained for him the minutes of vari-ous committees under the Plan, of Representation of Employeesin force at the Bethlehem Plant (hereinafter referred to as theBethlehem Plan) the provisions of which were similar to thoseof the Lackawanna Plan.Mr. Baker read such minutes, talkedwith employees of the Bethlehem Plant, and generally informedhimself as to the activities of the various committees under theBethlehem Plan and the workings of the collective bargainingmachinery therein provided for.29.After his return from Bethlehem and prior to April 24,1923,Mr. Baker had further conferences with the employeesabove named and gave them the information that he had ob-tained at Bethlehem and otherwise answered their said questionsAs a result of, such conferences, said employees stated to Mr.Baker. that the provisions in the Lackawanna Plan and theBethlehem Plan for various Standing Committees having juris-diction over particular matters, and for Joint Committees inwhich groups of employees' representatives could sit down atregular intervals for discussions of such matters with representa- DECISIONSOF NATIONALLABOR RELATIONS BOARDtives of the Management, were desirable; that the objectionswhich some of the employees at the Cambria Plant had to theMidvale Plan could be removed by amending said Plan so as tomake it conform to the Lackawanna and Bethlehem Plans, andthat in their opinion both the representatives and the employeesgenerally would welcome amendments to that end.30. Said employees requested Mr. Baker to advise and assistthem in amending the Midvale Plan in the manner aforesaid andsetting up the various committees required thereunder ; but hesuggested that he should, instead, attempt to arrange for them tomeet with John K. Robinson, Management's Representative at theBethlehem Plant, who could explain in more detail the workingsof the Bethlehem Plan and discuss with them how such amend-ment might be effected.31.Mr. Baker then requested Mr. Robinson to come to Johns-town for said purposes, and Mr. Robinson complied with thisrequest and arrived in Johnstown on April 24, 1923, and on thenext day attended a meeting with Mr. Baker, the employees abovenamed and the members of the Plant Conference. Committeeunder the Midvale Plan.The proposal to amend the MidvalePlan was discussed at said meeting; Mr. Baker stated that theCompany approved the proposed amendment, if the employees'representatives desired it; and the Chairman of the Midvale Planstated that he would call a meeting of the employees' representa-tives on the next day, April 26, 1923, for the purpose of consider-ing such amendment and of adopting it if, in accordance with theMidvale Plan, three-quarters of the employees' representativesshould concur in such proposal.32.On April 26, 1923, a meeting of the employees' representa-tives under the Midvale Plan was held, upon notice given to allsuch employees' representatives, for the purpose of consideringand acting upon said proposed amendment. Such meeting wasattended by 44 such representatives, being all or substantially allsuch representatives then in office.After discussion, said repre-sentatives voted to amend the Midvale Plan, effective May 1, 1923,by striking out all the provisions thereof, and substituting provi-sions similar to those contained in the Lackawanna Plan.Thevote on the amendment so made was conducted by secret ballot,and every representative present voted in favor thereof.Suchamendment was not submitted to the entire body of the employeesof the Cambria Plant for their approval or disapproval. Imine-diately after the adoption of said amendment as aforesaid, saidmeeting proceeded to the election of 'officers of the representatives BETHLEHEM STEEL CORPORATION565under the Plan as so amended (hereinafter called the CambriaPlan) and of members of the five committees of employees pro-vided for therein, and to adopt a schedule for regular committeemeetings.33.The minutes of said meeting of April 26, 1923, were printedat,the cost and expense of the Company, and were distributedamong all the employees of the Cambria Plant for the purpose ofinforming them of the amendment of the Midvale Plan and ofthe election of the officers and members of such five committeesunder the Cambria Plan and of giving to such employees thenames of the respective officers and committee members who hadbeen so elected.It was stipulated by the parties and we find that during the periodfrom the date of the inception of the Lebanon Plan to March 1929,the Concentrator Plant of the Company at Lebanon, Pennsylvania,was a part of the Lebanon Plant. During this period, the LebanonPlan was in effect at the Concentrator Plant and, under the LebanonPlan, the employees at the Concentrator Plant were entitled to electannually one representative.In March 1929 Bethlehem Mines Cor-poration, an affiliate of the Company, took over the operation of theConcentrator Plant under a lease and thereupon prepared, printed,and circulated among the employees at the Concentrator Plant aseparate plan of employees' representation for the Concentrator Plant.The Plan was in all respects similar to the Plans in effect at the otherPlants.On or about February 10, 1934, the Company took over fromthe Bethlehem Mines Corporation the operations of the ConcentratorPlant.No changes were made in the Concentrator Plan at that time.On February 10, 1931, McClintic-Marshall Corporation, a Penn-sylvania corporation affiliated with the Company, acquired the prop-erties of McClintic-Marshall Construction Company (a Pennsylvaniacorporation which was not in any manner connected with or relatedto the Company or the respondent Bethlehem Steel Corporation)and of a subsidiary corporation of the McClintic-Marshall Con-struction Company, including the Rankin Works at Rankin, Penn-sylvania, and the Leetsdale Works No. 1 and the Leetsdale WorksNo. 2, located at Leetsdale, Pennsylvania.Since the date of suchacquisition the three works have been under the same management,headed by a Works Manager.Shortly after the McClintic-Marshall Corporation acquired thethreeWorks, it distributed among the employees at these propertiesa circular letter contained in a four-page printed leaflet, datedMarch 16, 1931, addressed to the employees.The letter follows : 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDMCCLINTIC-MARSHALL CORPORATION,SUBSIDIARY OF BETHLEHEM STEEL CORPORATION,Bethlehem, Pa., March 16, 1931.NEW BENEFITS FOR EMPLOYEESTo Our Eir&ployees:New advantages in working conditions and financial protec-tion are now available to the employees of the McClintic-Mar-shallCorporation, as communicated to our organization by aletter from Eugene G. Grace, President of Bethlehem Steel Cor-poration.As a subsidiary of the Bethlehem Steel Corporation, McClin-tic-Marshall employees are entitled to a series of benefits whichhave been developed successfully in, other companies of theBethlehem family over a period of years.These privilegesinclude :Plan of Employees Representationthrough which employeesare given a voice with that of the management in the consid-eration of all questions relating to rates of pay and workingconditions.Relief Planaffording financial assistance for employees andtheir families in case of sickness or death.The Corporation willassume the entire cost of administration of the Plan so that thecontributions of the employees will be available for distributionin benefits.This Plan, providing not only for death benefits, but also forcompensation when wages are lost through sickness, will super-sede and give broader protection than the present Group Insur-ance and other Relief arrangements which will be terminated assoon as the new Relief Plan has been installed.Pension Planfinanced entirely by the Corporation underwhich employees, giving the better part of their lives in itsservice and reaching an age necessitating their retirement, maybe pensioned.Continuous service in the McClintock-MarshallCorporation prior to acquisition by Bethlehem will be creditedto employees in determining future pensions.Saving and Stock Ownership Plan,in which the large majorityof our force is now participating, to help employees to savesystematically a part of their earnings through pay-roll deduc-tions and at the same time, acquire the preferred stock of theparent Corporation upon very favorable terms.The major details of- these plans are given in the followingpages.9The third page-of the leaflet is headed "Four Plans for Employees."The first plandiscussed is the "Plan of Employees'Representation."The discussion is set forth below :The Plan of Employees' Representation provides for the election of employee repre-sentatives by shops or departments to meet and deal with the management for the BETHLEHEM STEEL CORPORATION567It is a satisfaction that the development of McClintic-Marshallunder its new strengthening affiliations, operating as part of oneof the major corporations of the country includes these imme-diate benefits to our working force.The plans not only estab-lish a continuous meeting ground for management and men to.work out problems and programs of mutual interest, but like-wise give added financial protection to our employees.G. H. BLAKELEY,President.Thereafter, the Works Manager requested three employees at eachof the Works to constitute at that Works a committee to supervisenominations and an election of three representatives of employees.Thenominations and election were held and the elected representativesmet with representatives of the McClintic-Marshall Corporation asa joint committee at each Works and adopted a Plan of Employees'Representation for theWorks.The form of these Plans, hereincalled the Rankin Plan, the Leetsdale No. 1 Plan, and the LeetsdaleNo. 2 Plan, had been prepared by the McClintic-Marshall Corpora-tion and had been based upon the Bethlehem Plan.Thereafter, the McClintic-Marshall Corporation merged with theCompany and on or about August 1, 1935, the Company took overthe operation of the Rankin Works, the Leetsdale No. 1 Work;, andthe Leetsdale No. 2 Works, and has since operated these Works.This did not result in any changes in the Plans except that the Com-pany, rather than the McClintic-Marshall Corporation, participatedtherein.discussion,regulation and adjustment of matters having to do with all of the condi-tions under which employees render service.The representatives are elected once each year by the employees.All employeeswho have been with the company two months or more are eligible to vote. The repre-sentatives must have been employees of the company for at least one year and mustbe American citizens.One representative is elected for each two hundred employees,with a minimum of three representatives for any one plant.The Management willappoint an equal number of representatives to meet with the Employees'Representa-tives.This body shall meet once each month and shall be known as the Joint Com-mittee.It is the duty of elected representatives to take up with the Management orwith the,Joint Committee,any adjustments required by their constituents.The Planoutlines'definite steps for such adjustments,although in practice it is found that inmost cases,the elected representatives and the person directly in charge of the workeffect satisfactory settlements without taking the case to'the higher officials or theJoint Committee.The advantages of an arrangement of this kind are shared by management andemployees alike.To the employee it means an opportunity to present his viewpointwithout fear of penalty or censure.To the management it means a channel of con-tact withthe employees,an opportunity to know what the employee is thinking inregard to his working conditions,and what should be done to meet his needs.Itaffords a methodfor the most effective joint administration of the co-operative plansoperated for the employees'benefit.In addition,it gives the management a practicalmeans of interpreting company policiesto theemployees.[Italics added.]The fact that the plans of employees'representation are closely tied in with theother plans of the company (cf. the sentence italicized)is.discussed in greater detailbelow.190935-40-vol. 14-37 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe detailed account of the initiation of the Plans shows clearlythat in their origin they constituted a Company project, and revealsthat they are rooted in the Company's industrial relations policy.-In its brief before the Trial Examiner the Company states :There is evidence (Resp. Ex. 199-I) that the original formof Plan (Stip. Ex. 4)-a by-product of war-time developments-was prepared by a highly qualified expert employed by theCompany and was offered to the employees at various plants inthe form so prepared; also that at additional plants thereafteracquired, the Company offered a form of Plan and the same wasaccepted by the employees through their designated represents=tives, sometimes with and sometimes without modifications. Itmay be the view of the Board that if such procedures werefollowed today, they would constitute dominating and interfer-ink with the formation of a.labor organization.As a matterof law, however, it seems to us that that fact is of no consequencein the present case, and that it would be absurd for the Boardto hold the Company to be in violation of the Act because, 10or 15 years before the Act was passed-and in fact before anystatuterecognizing the right of collective bargaining waspassed-the Company as a forward-looking employer had par-ticipated, or even taken the initiative, in establishing machinerydesigned to insure that right to its employees.'theThough it fails to portray adequately the Company's role ininstitution of the Plans, this description of the Company's activities-in terms of having "offered" the Plans to its employees, and having"participated, or even taken the initiative" in establishing the Plans-is sufficient to indicate that the employer had dominated and inter-fered with the formation of these labor organizations..The fact that the National War Labor Board was active in mattersaffecting labor relations during the period when some of the Planswere initiated can, of course, not alter the fact that the Company'sinfluence in the formation and initial operation of these Plans wasdominant and is not relevant on the question whether the Plans soset up were of a nature prescribed by the National Labor RelationsAct, enacted 16 years later.Moreover, the account set forth aboveshows that the National War Labor Board had no part in puttingtheMackenzie King form of Plan into effect in the plants outsideBethlehem, and that actually that form of Plan was one which itrejected for the plant at Bethlehem.The Company's domination and interference with the formation ofthe Plans, though they occurred prior to the effective date of theAct and therefore do not in themselves constitute unfair labor prac- BETHLEHEM STEEL CORPORATION569tices, have been dealt with in such detail because an understandingof the nature of the Plans' origins is vital to an understanding ofthe existing Plans and helps to explain the effectiveness of subse-quent interferenceby the Company.B. Subsequent activities of the respondentsImmediately after the first installation of the Plans, the Companytook steps to make them an integral part of its business.In or aboutthe year 1920 the Company prepared and caused to be printed afolded card entitled "Hints to Foremen in Meeting the New Em-ployee."Copies of the card were sent to the general managers atthe Bethlehem Plant, the Steelton Plant, the Maryland Plant, andthe Lebanon Plant, and either the general manager or one or moreof the superintendents at each of these plants circulated the cardamong one or more of the foremen at each of these plants. Thecard reads as follows :HINTS TO FOREMENIN MEETING THE NEW EMPLOYEEMr.--------------------The Management recognizes the many complex duties of itsForemen in the successful performance of their jobs, and appre-ciates the loyalty and support shown by the Foremen with itspolicies and aims.It feels that the interests of both the employeesand the Company in tivorking conditions and production are boundto be promoted by the maintenance of a good relationship betweenthe Foremen and the employees.To the employees the Foreman reflects the attitude and policyof the Management,and is viewed by the employees as the per-sonal representative of the Management.The reception accordedmakes a marked and lasting impression on the new employe, andif the Foreman is to get the necessary cooperation of his men, itis essential that they be fully cognizant of the Company's laborpolicies from the beginning of their employment.The plan of Employees' Representation,which is designed tobring the Management and the men closer together,is one of themost important policies of the Company,and in order that theForeman may have a clear idea of the best way to acquaint thenew employee with the Company's interest in him, the followinghints are offered.1.Hand to the new employee a copy of the Plan of Employees'Representation.2.Introduce him, when possible, to the elected Employees' Rep-resentatives of the department in which he is to work. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Explain that his Representative was elected at the precedingelection by the employees, by secret ballot, and that he will havean opportunity to vote at the next election (providing he is inthe employ of the Company 60 days).4.Explain that with a growing organization, the Companydesired to retain that close personal relationship with its employeesthat it had when the plants were much smaller, and in order that itmay have a clear idea at all times of the employees' working con-ditions, has adopted the Plan of Employees' Representation as ameans of accomplishing this end.5.Explain that the new employee may take up with you anymatter which in his opinion requires adjustment, and that if youare unable to effect a settlement, the Plan of Employees Repre-sentation provides a means for him to take the matter up higher,either in person or through his Representative.6.Impress upon the new employee the idea that the Plan ofRepresentation is not merely for the purpose of handling griev-ances, but is rather a medium of bringing the Management andemployees closer together and that the Company will welcomesuggestions from the employees for the betterment of Plant andWorking Conditions.7.We would suggest that you read the Plan over very carefully,and we will welcome any suggestions or inquiries you may care tomake regarding its provisions.General Manager--------------------SuperintendentIt isevident that this was to be a continuing policy of the Company.The new employee can hardly have failed to grasp the idea that thePlanof Employees' Representationwas alabor organization that washighly favored by the Company and that the Plan was indeed "oneof the most important policies of the Company."Similarly, at the Cambria Plant, copies of the Plan 'of Employees'Representationas amended to October 23, 1935, which had beenprinted by the Company, were kept in the Company's EmploymentOffice.S.D. Evans, the management's special representative at theCambria Plant, had instructed the Employment Office to give oneto each new employee. This practice continued until April 1937.The new employee must necessarily have been impressed with thefact that the Plan was favored by the Company and he could easilyinfer that attempts at other forms of organization would not beapproved.Throughout the existence of the Plans, the Company has made itclearthat it preferred the Plans of Employees' Representation to any BETHLEHEM STEEL CORPORATION571outside representative.The Company has praised the Plans andstressed their achievements again and again, and at the same time ithas attacked outside organizations.The Company prepared and at frequent intervals distributed amongits employees at the various plants a printed bulletin called "Bethle-hem Review." 1°Generally, the Bethlehem Reviews contain articles,many of them over the signature of E. G. Grace, president of the Com-pany, which praise the Employees' Representation Plans and whichstress the advantages and benefits to be derived from the Plans, andthe disadvantages of outside unions.The following examples aretypical.A statement entitled "Fifteen Years of Employee Representation,"which appears over the signature of E. G. Grace, in theissue ofSeptember 25, 1933, contains the following paragraphs :FIFTEEN YEARS OF EMPLOYEE REPRESENTATIONThis issue of Bethlehem Review marks the fifteenth anni-versary of our Employees' Representation Plan.Our Plan wasamong the first of its kind to be introduced in American in-dustry.It was a pioneer step in labor relations.Now, fifteenyears later, the National Industrial Recovery Act recognizes thevalue of such a plan under its provision for collective bargain-ing.This means of collective bargaining has stood the test oftime.It has served both employees and management in pros-perous days and in hard times, and meets the requirements ofthe new law.At its inception I stated that our Plan would be made anintegral part of our business.That this has been done is evi-denced by the important place it has come to occupy in ourcurrent affairs.The Plan has become vital in the administra-io In the pamphlet that was distributed at the 1928 annual conferences between the .management and the Employees'Representatives at each Plant,the following was saidof the Bethlehem Reviews :GIVING EMPLOYEES THE FACTSThe management believes that every worker is interested in information abouthis company's progress.In addition to the direct contact through meetings andotherwise by which this information is disseminated,the company has adoptedthe policy of issuing to the employees from time to time a publication known asthe "Bethlehem Review" which deals with matters of general policy,such aswhat may be expected as to continuity of employment;where wages comefrom and how they are paid;how employees can cooperate in reducing waste,maintaining quality of products, increasing efficiency;and what effect thesefactors have on their own jobs.Briefly, it provides a means of presenting the facts of the business and of theactivities in which the employees are interested.As a matter of fact, this publi-cation has taken on the nature of a report to the employees just as the Corpora-tionmakes a report to its - shareholders.The, discussion.has been productive inmany instances of constructive' ideas altogether aside from the 'development ofcloser contact between-officers and employees. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of our business, affording as it does a method for the estab-lishment of fair and proper schedules of wages, hours and otherworking conditions, and for guiding the various economic better-ment plans which have been organized among and for the benefitof the employees over the last fifteen years.No outside agency could possibly take the place of our Em-ployees' Representation Plan, without destroying that all-essen-tialdirect contact and relationship so necessary to insure toemployees the best possible working and living conditions, andtomanagement the cooperation of an intelligently informedbody of employees.Under the Plan the employees have beenkept constantly advised, through their elected representatives,of the conditions of our business ; and the part they have playedin counselling and originating constructive labor policies is anattainment of which every employee can well be proud.The principles of our Plan have been adopted by all otherimportant steel companies, and by many large organizations inother industries.Meeting the requirements of the NIRA ourEmployees' Representation Plan continues to serve as the me-dium of representation just as it has in the past. I urge allemployees to continue to use to the full the facilities of thePlan for presenting their needs and views.That is its purpose.No question can be raised by an employee that can react in anyway against him.The issue of July 3, 1936, contains, on its first page, the followingmessage tothe employees from E. G. Grace :SECURITY OF EMPLOYMENTTo the Employees:I am sure we all agree that your welfare and that of yourfamilies and of the communities in which you live depends uponuninterrupted operation of our plants, and that anything thatdisturbs our present condition will imperil the interests of all.Undoubtedly you have seen that professional labor leaders havepublicly announced a campaign to unionize the employees of thesteel industry.The employees in the industry have enjoyed a long era ofindustrial peace during times when other industries dominatedby labor unions have been torn with strife.However it may bedescribed, the real purpose of the unionization campaign is toforce the "closed shop" on all employees in the steel industryand thus to compel you and all other employees in the industry BETHLEHEM STEEL CORPORATION573to join and pay dues to a union in order that you may hold yourjobs.We believe that no worker should be required to paytribute to anyone or to any organization for the right to work.Realizing its obligation to the employees, to the owners andto the public, after careful consideration of all phases of thethreatened drive, the industry, issued through the American Ironand Steel Institute-the statement reprinted in this number ofthe Review.pressed in that statement.They express the policies which havecontrolled our dealings and relationships for many years."The effectiveness of your existing Representation Plans, foryou and the management throughout 17 years of uninterruptedoperation has been outstanding, and the results speak for them-selves.It is unnecessary to review them in detail here.Theyare well known by all of us. Experience has shown that noquestion can arise between us that cannot be equitably adjusted.There have been no strife or strikes, no loss of jobs or time, andno dues or fines.n The statementis as follows :To the PublicandtheEmployeesin the Steel Industry:A campaign to unionize the employees of the Steel Industryhas been announced.In order that the employees and the public may know the position of the SteelIndustry in the face of the threatened drive, the Industry makes thisstatementthrough the American Iron and Steel Institute.Persons and organizations not connected with the Industry have taken chargeof the campaign.There are many disturbing indications that. the promoters of the compaign willemploy coercion and intimidation of the employees in the Industryand fomentstrikes.-The objective of the campaign is the "closed shop," which prohibits the employ-ment of anyonenot a unionmember.The Steel Industry will oppose any attemptto compel its employees to join a union or to pay tribute for the right to work.No employee in the Steel Industry has to join any organization to get or holda job.Employment in the Industry does not depend upon membership or non-membership in any organization.Advancement depends on individualmerit andeffort.Theseare fundamentalAmerican principles to which the Industry willsteadfastly adhere.-The Steel Industry believes in * the -principles of collective bargaining,and it isin effect throughout the Industry.The overwhelming majority of the employees in the Steel Industry recentlyparticipated in annual elections under their own representation plans and electedtheir representatives for collective bargaining.The -elections were conducted bythe employees themselves by secret ballot.One of the purposes of the announcedcampaign is to overthrow those plans and the representatives so elected.The Steel Industry is recovering from six years of depression and huge losses,and the employees are now beginning to receive the benefits of increased operations.Any interruption of the forward movement will seriously injure the employees andtheir families and all businesses dependent upon the Industry, and willendangerthe welfare of the country.The announced drive, with its accompanying agitation for industrialstrife,threatens such interruption.The Steel Industry will use its resources to the best of its ability to protect itsemployees and their-families from intimidation, coercion and violenceand toaidthem in maintainingcollective bargaining free from interference from any-source.AMERICANIRON AND STEEL INSTITUTE. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDI am convinced that employees know their own problemsbetter than anyone else can know them and that no outsiderscan deal with those problems as effectively and intelligentlyas can the employees themselves.In addressing you as I have, I do not have any thought thatyou desire any change in our present relationships or that youwill be misled by any appeal that may be made to, you in theannounced campaign.My purpose rather is to assure you thatwe will assist you in every way to continue the present provenmethod of dealing with our mutual problems, and that we willuse our resources to the best of our ability to protect you andyour families from interference, intimidation and coercion fromany source.E. G. GRACE,President.In view of the statement that "professional labor leaders havepublicly announced a campaignto unionizethe employees of the steelindustry," the closing paragraph can only be interpretedas an appealto the employees to utilize the Plans as their collective bargainingrepresentative,and as anattempt by the Company to employ the Plansas a meansof preventing the organizational growth of other unionsin itsPlants.In January 1937 the Company took other steps to foster the Plans ofEmployees'Representation and to prevent the growth of theS.W. 0. C., which was then attempting to organize the employees.The Company prepared a poster, 15 by 221/4 inches, printed uponheavy cardboard, and on or about January 15, 1937, posted it in itsBethlehem, Lebanon, Lackawanna, Maryland, Steelton, Concentrator,and Cambria Plants,12 and its Rankin and Leetsdale Works, at placeswhere they were visible to all employees at those plants.The poster,headed in black letters nearly an inch high, "A Message," and, signedby the "Bethlehem Steel Company," reads as follows :A MESSAGETo our employees:In their effort to get you to join their union, the C. I. 0. organ-izers are saying--that you must join their union in order to hold your job;-that there is a rush to join their union, therefore you hadbetter sign up before it is too late;-that responsible Government officials want you to join theirunion; and12Evans testifiedthathe instructed the superintendents at the Cambria Plant to-putthe poster on the bulletin boards of the Plant.In April 1937instructions were issued toremove these posters. BETHLEHEM STEEL CORPORATION575-that your Employees'Representation Plan does not providea legal or effective method of collective bargaining with themanagement.Do not be deceived by such false statements;there is no truthin them.YourEmployees'Representation Plan does constitute a legalmethod of collective bargaining and the effectiveness of it overthe past many years is a matter of record,reflecting the goodconditions which have been attained without the loss of a day'swages through strikes or disorder.There is no law or rule of government that requires you to joina union or to surrender your rights,individually or through yourrepresentatives,to negotiate directly with the management on allconditions of employment.Outsiders have not been necessary inthe past-nothing has happened to make them necessary now.To make sure that there is no doubt in your minds regardingthe Company's employment policy, we will again state its funda-mental principles.They are :1.No employee has to join or pay tribute to any organizationto get or hold,a job with this Company.2.Employment with us does not depend upon membership ornon-membership in any organization.3.The right to belong or not to belong to any organization isan individual personalright whichis guaranteedby theFederalConstitution and is recognized by this Company as a fundamentalprinciple under your Representation Plan.4.Advancement in or the holding of a job with this Companydepends on individual merit, efficiency and length of service.5.This Company believes in and for many years has practicedtrue collective bargaining with you or your freely chosen repre-sentatives.It will continue to do so.These are fundamental American principles to which, in theinterests of yourselves, your families,our stockholders,and thepublic, this Company will steadfastly adhere.BETHLEHEMSTEEL COMPANY.JANUARY 15, 1937.This was supplemented by an article by E. G. Grace in the Bethle-hem Review of January 1937 which states,inter alia:For nearly twenty years now the Representation Plan has servedthe interests of employees.What it hasaccomplished is reflectedin the greatly improved wages and working conditions that existtoday.Based as it is on confidence and cooperation it promotesindustrial peace.Industrial peace, not strife, is what we need. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDThose who would serve best the interests of labor will protect thePlan.They will protect it for what it is-a fair, square, effectiveand responsible method of collective bargaining.The Company has, in its Bethlehem Reviews and elsewhere, stressedthe connection between the Pension Plan and the Relief Plan and theEmployee Representation Plans and has argued that the employeeshave been the recipients of these and other benefits 13 because of thePlans and that the benefits have existed because of the Plans.Thus, at the 1928 annual conference between the management andthe Employees' Representatives,'a large pamphlet of 35 printed -pages,prepared by the Company, was distributed to the Employees' Repre-sentatives.The pamphlet has the title, "Ten Years' Progress inHuman Relations," and the subtitle, "A Review of Some Accom-plishments Under the Bethlehem Plan of Employee Representation."On page 15 of this pamphlet, the following sentences appear :It takes mutual confidence on the part of management andemployees to enable them to work out satisfactorily such a systemas Bethlehem now provides for savings and stock ownership, homeaid, relief and pensions.Employee Representation laid the foun-dation ten years ago for the successful administration of thesefeatures of Bethlehem's employee relations.On page 9 of the same booklet, the following paragraph appears :It is true, of course, that means of acquiring a stock owner-ship in the company and aid in buying a home have little directlyto do with the peaceful adjustment of wage schedules and work-ing conditions.Nevertheless, the fact is that employee repre-sentation is responsible for both.You cannot have either withouta solid basis of understanding between management and em-ployees.Employee representation in Bethlehem plants.and yardshas been carried on since its beginning in such a fine spirit of goodfaith, good will and fair play on the part of both officials, andemployees that sincerity has become the keynote of every phaseof their relationship.The Company has taken pains to show the connection between thesebenefits and the Employees' Representation Plans.The BethlehemReview of September 25, 1933, states,inter alia:The Pension Plan is company administered, but it is madeeffective through the Employees' Representation Plan, repre-isThe Bethelehem Review of March 1936 says of thePension Plan :The fundsunder theBethlehemPension Plan for employees are, paid out ofthe corporation treasury without any contributionby the employees.Of the Relief Plan,the same issue of the Bethlehem Review states-All costsof administering the Plan are paid by the Company,and therefore,every cent of dues is available for the disbursements. BETHLEHEM STEEL CORPORATION577sentatives of which are consulted in developing the applicationof the pension system.In the February 20, 1935, issue of the Bethlehem Review, otherbenefits are attributed to the Plan of Employees' Representation :In addition to the matter of wages, hours and employmentwhich are the outstanding interests of the various employees'committees, there are a number of other activities which are moreeffective because of the Employees' Representation Plan.In this connection the health counsel and the dispensary serviceof the plant physicians, which are paid for wholly by the com-pany, have been a real contribution in the prevention of accidentsand ailments and in the prompt treatment of injury cases whichfrequently prevents a small matter from becoming serious.The Company has, on occasion, reminded the employees, that itinstituted the Plans for them.The Bethlehem Review of September25, 1933, states :Fifteen years ago Bethlehem started its Employees' Represen-tation Plan.Today the Plan is in effect in the various operatingunits in steel manufacturing, ship building, mining, and Mc-Clintic-Marshall.Thus, by its subsequent activities in continually calling to the atten-tion of its employees its preference for the Plans, in praising thePlans and emphasizing their accomplishments, in presenting to themen certain material benefits of its industrial relations policy asachievements of the Plans, and. in expressing to the men its animusagainst the S. W. 0. C., both directly and by means of invidious com-parisons of the S. W. 0. C. with the Plans, the respondents insuredthe continuance of the effects of its interference with the formationof the Plans.The respondent, by its favoritism toward and supportof the Employee Representation Plans, has clearly interfered withthe self-organization of its employees.The effect of such interferenceismade more manifest when it is considered together with the struc-ture and manner of operation of the Plans, which will be discussedbelow.We have dealt with this long course of interference because it isessential to an understanding of the present status of the Plans.Wefind that, by those of the specific acts which occurred subsequent toJuly 5, 1935, the Company has interfered with, restrained, and co-erced its employees in the exercise of the rights guaranteed by Section7 of the Act.C. The structure and f unetioning of the PlansA comparison of the Plans in the 10 Plants involved shows thatthey are, in all material respects, practically identical, and that they 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDare substantially similar to the Plan of Employees' Representationwhichwas institutedby the Company in the Steelton, Maryland, andLebanon Plants in 1918 and the Bethlehem Plant in 1920. Thoughthey have been amended frequently in the course of a decade, thePlans have retained their essential uniformity.It is apparent that the respondents treated the variousPlans as,in reality, a single Plan.The record makes it evident that the Plansmust be considered as an integrated whole.The following discussionof the Plans, when general in nature, should be taken as applicableto each of the Plans.Because the provisions of the Cambria Plancan be considered typical of the provisions of the other Plans, specificreference to its provisions will occasionally be made.The discussion will concern the Plans before the amendments madeafter April 12, 1937.The Company asserts that these amendments,which were almost the same, word for word, in the case of each ofthe Plans, materially altered the nature of the Plans.We will discussthese amendments later.Under the Plans, one or more Employees' Representatives arechosen by the employees in each department of the Plant, or in thecase of smalldepartments, by the employees in a group of depart-ments.The number of Employees' Representatives chosen in eachdepartment is dependent upon the number of employees in the depart-ment.Employees' Representatives are elected for a term of 1 year,which usually starts in March.14The Plans effectively prevent persons who are not employees fromserving as Employees' Representatives.In the Cambria Plan, this isprovided for by paragraph 1 of Section III, which reads :Each employee who has been on the pay rolls of the Companyfor a period of at least one (1) year immediately prior to thefirst day on which nominations shall be held as provided in Sec-tion IV hereof, who on that day is twenty-one years of age orover and whois anAmerican citizen shall be qualified for nomi-nation and election as an Employees' Representative.15and by paragraph 3 of Section II, which provides that :An Employees' Representative shall be deemed to have vacatedhis office upon the termination of his employment at the Plantor upon his transfer to a voting division other than the one he14Reference is frequently made in the record to the Plan year 1936-1937, etc.Thismeans the period from March or April when the newly elected Representatives come intooffice to March or April of the subsequent year, when their terms expire.11These are not the same as the qualifications for voting for Employees'Representatives.Thus, though persons who are under 21 years of age, or who are not American citizens,or who have not been with the Company for a period of 1 year are represented, theyare barred from acting as Employees'Representatives. BETHLEHEM STEEL CORPORATION579was elected to represent or upon his appointment to such a regu-lar position as, under the provisions of Paragraph 3 of SectionIII hereof, would make him ineligible to be an Employees' Repre-sentative or would disqualify him to vote for an Employees'Representative.All the Employees' Representatives meet together in a group calledthe "General Body." 16The General Body selects its own chairman,vice chairman, and secretary.The Cambria Plan states :The function of the General Body shall be to receive and dis-cuss reports of Committees and to suggest and discuss any matterof interest to the employees of the Company which may be broughtup by any Employees' Representatives, and on motion the Gen-eral Body may refer such matter for consideration and adjust-ment to the proper Committee.The General Body has a regular meeting once each month.The Committees are chosen by the General Body from its own mem-bers.At the Cambria Plant there are five, five-man committees, knownas the No. 1 Committee, or the Committee on Rules ; the No. 2 Com-mittee, or the Wage Committee; the No. 3 Committee, or the Com-mittee on Safety and Welfare; the No. 4 Committee, or the Committeeon Transportation; and the No. 5 Committee, which is the GeneralCommittee.,,The Plans provide that joint committees, corresponding in name andfunction to the standing committees,18 are to be established.The JointCommittees consist of the Employees' Representatives on the corre-sponding standing committee and an equal number of representativesof the company, known as the management's regular representatives.The group of Employees' Representatives and the group of manage-ment's regular representatives have the same number of votes in thejoint committee whether or not the number of Employees' Repre-16 Under the Concentrator, Leetsdale, and Rankin Plans, the Employees' Representatives,when considered as a group, are called the Committee of Representatives.This Is theonly employees'Committee under these Plans.The Employees'Representativesmeettogetherwith an equal number of Management's Regular Representatives in a bodycalled the Joint Committee.17The functions of the committees are as followsNo. 1 Committee-Rules, Ways and Means, Waste Elimination.No. 2 Committee-wages, Practice, Methods and Economy, Employment andWorking Conditions.No. 3 Committee-Safety and Accident Prevention,Health, Pensions,Relief andRecreation.No. 4 Committee-Employees' Transportation, Housing and Living Conditions,Education, Continuous Employment, Condition of Industry.No. 5 Committee-General, Appeals (Joint Committee), General Improvement.The Cambria Plan provides that : "Any matter may be referred by the manage-ment through the management's special representative to any proper committee orjoint committee for consideration and report . . ."The No. 5 Joint Committee is known as the General Joint Committee on Appeals. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentatives and the number of Management's regular representativespresent at a meeting of a joint committee are equal.The Plans provide that the company is to appoint a special repre-sentative, to be known as the management's special representative,whose function is to keep the management in touch with the Employ-ees'Representatives and to represent the management in negotiationswith the Employees' Representatives.1' It is also provided that themanagement's special representative may attend meetings of the Gen-eral Body, and of any committee, when requested to do so, althoughhe is not to have any vote.As a matter of general practice, Ellicott,the general manager of the Cambria Plant; his assistant, RalphHough; and S. D. Evans, the management's special representative,attended, upon invitation, at least a part of each General Bodymeeting.Prior to 1937, Employees' Representatives received payment fromthe company for the time spent in attending General Body meetingsat the rate they ordinarily received for their work in the Plant.Atthe Cambria Plant, the relevant provision of the Plan was as follows :For time necessarily occupied through actual attendance atregular or special meetings or conferences held pursuant to the.Plan, Employees' Representatives shall receive from the Com-pany payment commensurate with their respective average earn-ings, subject to the approval of a. majority of the entire member-ship of the Committee on Rules and the Management's SpecialRepresentative.John Dudash, who was secretary of the General Body at the Cam-bria Plant from March 1934 to March 1937, testified that special time,cards for meetings of the General Body were kept, together with theminutes of the meetings, in a vault in the office of E. L. Roberts, anassistant to S. D. Evans.Dudash got these cards before meetings'The provision follows :VMANAGEMENTS REPRESENTATIVES1.At all times the Company shall have in office a number of regular representativesof the Company appointed by it which shall be not more (but may be less) than thenumber of Employees' Representatives at the same time in office. Such representativesof the Companyshallserve on Joint Committees and be known as Management'sRegularRepresentatives.2.The Companyshallalso appoint a special representative (who shall be known astheManagement's Special Representative) who shall keep the Management in touchwith the Employees' Representatives and shall represent the Management in negotiationswith such Employees' Representatives.He shall respond promptly to any request fromsuch Employees' Representatives for a conference and shall interview all of them, fromtime to time, collectively or separately, with reference to matters of concern to theemployees.He may attend meetings of any Committee (including the General Body)and of any Joint Committee, respectively, when requested by such Committee or JointCommittee, as the case may be, so to do but he shall not have any vote thereat. BETHLEHEM STEEL CORPORATION581of the General Body and, at the meeting, he distributed them to thevariousEmployees'Representatives.The individual Employees'Representative wrote on the time card his name, check number, thetime he was scheduled to work that particular day, and the time hecame to the meeting.Before the meeting started, the time cards werepassed back manually to Dudash, and Dudash later noted on the cardsthe time at which the meeting ended.Regular meetings of the standing committees and of the joint com-mitteeswere held alternately once each month. The Companyprinted and distributed a card containing a schedule of the dates ofthe meetings of the General Body, the standing committees, and thejoint committees, and containing also the names of the Employees'Representatives and management's regular representatives on thecommittees.The Employees' Representatives were also paid by theCompany, at their regular rate, for time spent attending meetings ofthe standing committees and of-the joint committees.Prior to 1937, the Company provided, without cost or expense tothe employees or the Plans, places at which meetings of the GeneralBody, the standing committees, and the joint committees could beheld.The applicable provision of the Cambria Plan read :The Joint Committee on Rules shall arrange a suitable place orplaces at which meetings of the General Body and of the severalCommittees and Joint Committees may be held, and the Companyshall defray such expenses as are necessarily incident to the dis-charge of duties under the Plan, subject to the approval of amajority of the entire membership of the Committee on Rulesand the Management's Special Representative.At the Cambria Plant the meetings of the General Body under thePlan were held in the dining room on the fourth floor of the Com-pany's general office building.The meetings of the standing com-mittees and the joint committees were held either in the same placeor inthe consultationroom,which is directly across the hall fromthe diningroom.20The Company also provided the Cambria Planwith a place on the secondfloorof the Company's garage buildingfor use by the Plan as a headquarters.At the Cambria Plant the minutes of the meetings of the standingcommittees were taken by the employee who was secretary of thestanding committee.At the end of the meeting, he handed the20 The offices of Ellicott,the general manager, Evans,themanagement's special rep-resentatives,and Roberts,a salaried employee who assists Evans in his duties, also areon the fourth floor of the general office building. 582DECISIONS OF NATIONALLABOR RELATIONS BOARDminutes in to Roberts' office.There they were put in mimeographedform and sent through the Company's interplant mail to all theEmployees' Representatives in the Plant.At the first meeting of the General Body after the election of anew group of Employees' Representatives, known as the reorganiza-tionmeeting, the Body would move to request the management tosend someone in to take the minutes of the meetings.The Companyassigned.one of its clerks to take minutes of the General Body andjoint committee meetings, and paid the clerk for the time spent atthat task.Sometime in December 1936 or January 1937, Willard Brant, asafety inspector, was detailed by Roberts to take minutes at meetingsheld under the Plan.Brant took longhand notes at the GeneralBody meetings.The day after a meeting Dudash, the secretary ofthe General Body, would go to Brant's office and go over the notesto check their accuracy.Brant then made. a draft of the minutes.and ClareWilliams, chairman of the General Body, checked thedraft with him.Williams and Brant would then go to Roberts'office;, Roberts would call a stenographer and dictate to her fromthe draft.He would make no changes in the draft, but would oc-casionally improve the English.Roberts always inserted the fol-lowing heading :Bethlehem Steel Company, Cambria Plant.Minutes of theGeneral Body Meeting of Employees Representatives.JRoberts' office then placed the minutes in the Company's centralstenographic and typewriting department; they were mimeographedand sent out through the interplant mail.Copies of the minuteswere sent only to Employees' Representatives, and not to employeesgenerally, but copies of the minutes were posted by the Employees'Representatives on the Company's bulletin boards.21-The procedure for the minutes of the meetings of the joint com-mittees was essentially the same, except that Williams did not ac-company Brant when Brant took in the draft to Roberts.2. Prior to April 1937,the Plan could use the bulletin boards of the Company.Afterthat date, Evans told the chairman of the General Body that he had been advised bycounsel that neither notices nor anything else in connection with the Plan should beposted on the bulletin boards.In connection with the period prior to April 1937, it should be noted that LawrenceMcDowell, general foreman in the 9."2 and 10" bar mills in the Gantier Division of theCambria Plant, referred in his testimony to a "company policy," which had been ineffeet for several years,that "nothing should be posted on the bulletin board exceptcompany business."McDowell also testified that in this period minutes under the Planwere posted as a matter of course.Apparently McDowell thought of the minutes as"companybusiness." BETHLEHEM STEEL CORPORATION583The secretaries of the various committees and of the General Bodyread their minutes at a General Body meeting.The minutes werethen approved and filed in a vault in Roberts' office.27The nominations and elections held under the Plans provide astriking example of the material assistance furnished by the Com-pany to the Plans. The Plans provide that the employees votetwice.In the first vote, called the nominations, the top-rankingcandidates, to the extent of twice the number of Employees' Repre-sentatives to be chosen in the department, are declared nominees forthe office of Employees' Representatives in the second vote, calledthe elections, which is held later, the Employees' Representatives areelected from among the nominees.The section of the Cambria Plan which deals with nominations andelections provides, essentially, that nominations of Employees' Repre-sentatives are to be held on the second Monday of March in each yearand that elections of Employees' Representatives are to be held onTuesday of the week next following.The language of paragraph 2of this section is interesting in its emphasis.It should be noted thatitwas felt necessary to stress the fact that the election was some-thing which the employees would conduct by themselves.The para-graph reads:Nominations and elections shall be conducted by the employeesof the Company themselves, in accordance with rules and regu-lations prescribed by the Committee on Rules, with only suchassistance from the Management as may be requested by saidCommittee.Nominations and elections under each of the Plans were held in therespective plant.At the, Cambria Plant, the standing rules committee for the Planyear 1936-1937, herein called the 1937 Rules Committee, arrangedfor the conduct of the 1937 nominations, which were held on March8, 1937, and the 1937 elections, which were held on March 16, 17, 18,and 19, 1937.The committee began its work in conducting theseelections about February 15, 1937, and worked until about March 20,1937.When a member of the committee spent any working time inarranging for the elections, he would, upon his request, be excusedfrom his work. If necessary, the foreman would assign anotheremployee to the job vacated.The 1937 Rules Committee prepared a set of forms for use in theg RussellHorning, who in the Plan year 1936-1937 was secretary of theNo. 2 stand-ing committee,stated that Roberts "washolding the Book as custodian for us."190935-40-vol. 14---38 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDnominations and elections.23In preparing these forms, the commit-tee used the corresponding forms that had been prepared by thecommittee on rules under the Plan for the Plan year 1935-1936 andcopies of which had been used in the 1936 nominations and elections,insertingthe changes necessary to make the forms applicable to the1937 nominations and elections.The Committee for the Plan year1935-1936 made similar use of forms that had been used in theprevious years.The Company, pursuant to request, then did the following things,without costor expenseto the Plan :1.The Company printed or mimeographed and furnished to thePlan a specified number of each of theforms preparedby the 1937RulesCommittee;2.The Company prepared and furnished to the 1937 Committee alist of the names and check numbers of the employees on the pay rollof the Company at the Cambria Plant, on which those of the em-ployees who would not have been on the pay roll for atleast 60 daysimmediately prior to the day on which the 1937nominations were tobe held were speciallyindicated;3.The Company placed at thedisposalof the 1937 Committee foruse in the1937nominations and electionsthe ballot boxes and votingbooths that had been used in previous yearsin nominationsand elec-tions under the Plan;4.The Company placed at the disposal of the 1937 Committee anemployee selected by the 1937 Committee who was capable of actingas a stenographer (but who was then regularly employed by the Com-pany as a bricklayer) and gave instructions to such employee to per-form whatever duties. might be required of him as a stenographer bythe 1937 Committeein connectionwith the conductof such nomina-tions and election;5.The Company furnished to the 1937 Committeea supply ofscratch padsand pencils;"One of-the forms was a form of election ballot for use in each 1937 voting district.At the Cambria Plant the election ballots contained the following paragraph :By using this ballot the voter approves the holding of the Nominations andElection as stated in the posted notice of this election issued by the Employees'Committee on Rules under the Plan of Employees' Representation at this Plantand expresses the desire to be represented for collective bargaining and the otherpurposes stated in the notice of Employees'Representatives elected under the plan.The notice for the elections contained the following paragraph :8.All the above is in accordance with the Plan and those who assent theretoand desire so to choose their representatives for such purposes should vote at theNominations and Elections..The Company asserted that by voting the employees were voluntarily choosing thePlan of Employees'Representation to act as their collective bargaining agency. BETHLEHEM STEEL CORPORATION5856.The Company notified the 1937 Committee that during the nomi-nations and election it might use a room on the second floor of thegarage building in the Cambria Plant as the headquarters of the 1937Committee and that the 1937 Committee would be permitted to poston the bulletin boards in such Plant the notices of the 1937 nomina-tions and election and other information which the 1937 Committeemight wish to post thereon with reference to such nominations andelections.Each superintendent at the Cambria Plant complied with a requestmade of him and furnished a list of employees in supervisorycapacities.The 1937 Rules Committee selected certain employees of the Com-pany at the Cambria Plant and designated them as tellers in eachvoting district.Prior to the day of the 1.937 nominations, the 1937tellers were, at the request of the -1937 Committee, excused from anywork for which they were scheduled on the days of the 1937 nomina-tions and the 1937 elections.The foremen, if necessary, designatedother employees to perform the work of the tellers.The notices of the 1937 nominations and elections were posted bymembers of the 1937 Committee on the bulletin boards throughoutthe Cambria Plant.The polling place of each 1937 voting district was selected by.the1937 Committee and approved by the superintendent of the depart-ment.Each polling place was so located that with very few excep-tions all the voters in the voting district could reach the polling placefrom the places where they worked.The voting booths were deliveredto the polling places by means of a truck furnished by the Companyat the request of the 1937 rules committee, which truck was driven byan employee 'of the Company at the Cambria Plant other than amember of the 1937 committee.At some of the 1937 voting districts the teller had a small ballot boxwhich he carried to those employees who worked at such places thatthey could not easily get to the polling place.The elections were carried on in much the same manner as thenominations.After the elections, the 1937 Committee signed thecertificates of elections and posted them on the bulletin boards inthe respective voting districts in which the employees named thereonhad been elected.The persons who were elected were notified by aletter from the committee which was prepared by the stenographerfurnished by the Company.The Company paid all the expenses incident to the conduct of thenominations and elections held under the Plan in 1936 and all theexpenses incident to the 1937 nominations and elections.As a partof such expenses, the Company compensated each of the members of 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe 1937 Committee and the chairman of the then General Bodyunder the Plan for that part of the time spent by them, respectively,at places other than homes of the members of the 1937 Committee andother employees of the Company at the Cambria Plant, in arrangingfor and conducting the 1937 nominations and elections as above setforth (the time at such homes being a small part of all the time sospent by them), and each of the 1937 tellers for all the time spentby them, respectively, in conducting such nominations and electionsas above set forth at the same rate of pay that the members of the1937 Committee, the chairman and the tellers, respectively, wouldhave received for such time had they spent it working at their regu-lar jobs in the Plant.During the nominations and elections, timeworked over 8 hours was considered as overtime, and tellers whoworked more than 8 hours per day received 11/2 times their regularrate of pay for the overtime period.In the various Plants, the employees had opportunities to voteeither before or after working hours, and were permitted to vote,without loss of pay, during working hours, at times when they couldbe absent from their work without interfering with the operationsof the plant or with the performance of the work on which they wereengaged.The Company provided opportunities for the men to vote duringtheir working hours.Louis Midderhoff, a witness for the respondents,and general foreman of the chippers in March 1937, testified on cross-examination as follows:Q. I believe you told us that you gave your turn foreman cer-tain instructions with reference to voting under the Plan, isthat correct?A.Well, that foreman was only told to tell the inspectors andthe inspectors to tell the chippers that the polls were open forvoting.Houston Underwood, a witness for the Board, had testified thathis foreman,William Marley, had instructed him to vote in 1935.Marley, called by the respondents, was asked about this instance andtestified as follows :Q. Did you ever tell Houston Underwood to vote?A. One time in 1935, when we had to hold the men there atone particular spot, because of the fact that they were going tochange a level bar in an adjoining furnace to the one from whichhe was breaking fires, and of course you have got to look ahead,you are foreman, a man has to look ahead, what is coming, timethe operation and everything so be will be on the spot, performthe operation without any delay, and we found out that thisfurnace wasn't going to be finished until an hour later, so I said BETHLEHEM STEEL CORPORATION587to him-he was breaking fire-I says, "Doc, if you want to votewhen you get through breaking fires, you can go ahead.Wewon't get that level bar changed for an hour," or somethingto that effect.24The Plans provide that "An annual conference between all of theEmployees' Representatives and representatives of the Managementshall be held at a time and place determined by the Joint Committeeon Rules, and said Joint Committee shall be in charge of the pro-cedure at such conference."At the Cambria Plant, the conferencesconsisted of a banquet attended by the Employees' Representatives,representatives of the management at the Cambria Plant and, fre-quently, E. G. Grace, president of the Company.Grace, other rep-resentatives of the Company, and some Employees' Representativesmade speeches at the banquet..The cost of the banquet and theprinted menus therefor was borne by the Company, and the Em-ployees' Representatives were paid for the time spent at the banquetat a rate of pay commensurate with their average hourly earnings.The Plans set up a procedure for adjustments. In the Cambria,Steelton, Lebanon, Lackawanna, and Maryland Plans it is providedthat an employee who has been unable to adjust a grievance with hisforeman may take up the matter, either by himself or through anyEmployees' Representative in his Department, first, with the superin-tendents concerned, second, with the Management's Special Repre-sentative, and third, with the general manager, who may endeavor toeffect a settlement or who may with the approval of all parties referZ'Another example of cooperation is found in the Franklin Open Hearth Division.There were only 1 or 2 years in the period from 1929-1937, in which the pay day didnot coincide with the day on which the elections were held.In the Franklin OpenHearth Division the voting booth would be placed in the same shanty on the OpenHearth Floor in which the cost clerk would pay the men. On election day the cost clerkwould move his wooden cage so as to provide room for the voting. The men lined upin single file to get paid,and, after they had received their pay,a man standing beyondthe pay line would ask them if they had voted.Cf. also thetestimonyon direct examination of Lawrence M. McDowell,general fore-man of the 9" 2 and 10" bar mills in the Gantier Division :Q. Prior to the nominations and the election which was held in Maich, 1937,as you have testified did you receive any instructions from anyone as to whatyou should or should not do, if anything,with respect to the nominations andelection or the voting of the employees in such nominations or elections?A. Yes, I did.Q.Will you tell me what that was and from whom you received it, and how?A.Mr. Bennett,the superintendent of the Gautier Works called a meetingof the general foremen of Gantier, and told us to keep out of the election, tohave nothing at all to do with it,and the only thing that we should do wasto see that no man was deprived of his right to vote if he wanted to.We weretold to stay away from the voting polls,and to have nothing to do with theelection.These instructions were repeated by the foremen to the turn foremen.During theday when the elections were being held,McDowell told his clerk,Kenneth Wagner, toask the men"if they had been able to get away to go to vote." 588DECISIONS OE NATIONAL LABOR RELATIONS BOARDthe matter to any proper Joint Committee, or who may do both. Ifa satisfactory adjustment is not reached, any employee through hisEmployee's Representative or the Management, through the Manage-ment's Special Representative, may refer the matter to the GeneralJoint Committee on Appeals. If this Committee fails to arrive at asettlement, the president of the Company is to be notified, and, if thepresident and a majority of the Employees' Representatives on theGeneral Joint Committee of Appeals agree to such a reference, thematter may be referred to an arbitrator or arbitrators to be determinedat the time according to the nature of the controversy.25Prior to September 1935 the provision in the Plans which providedfor amendment was typically as follows:Any method of procedure hereunder may be amended at anytime by two-thirds vote of the entire membership of the JointCommittee on Rules, or by concurrent majority vote of the Em-ployees' Representatives and of the Representatives of the Man-agement at an Annual Conference.28It will be seen that the Company's consent was required for amend-ments to the Plan.And an examination of the amendments to thePlans made pursuant to the amendment provision shows that the Com-pany representatives acted upon and approved a large number ofamendments which directly affected even such matters as can be sub-sumed under the category "employees' organization.' 2725The Bethlehem Plan contained an identical procedure.This was changed by theamendments to that Plan made on February 1, 1938. See footnote 45 below.In the Rankin,Concentrator,and Leetsdale Plans, as we have seen,there is only oneJoint Committee.The procedure for adjustment set forth in these Plans,therefore,varies somewhat.Matters are to be taken up, first,with the general superintendent,or, in the case of the Concentrator Plan, with the department bead ; second,with theManagement'sSpecialRepresentative;and third,with the works manager, or, in thecase of the Concentrator Plan, with the superintendent of the Plant,who is to endeavorto effect a settlement.If a settlement is not effected within a reasonable time, anyemployee through his Employees'Representative or the management through the Man-agement'sSpecial Representative may require that the matter be referred to the JointCommittee by a request in writing. If the Joint Committee fails to effect a settlement,the president of-the Company is to be notified, and, if the president and a majority of theEmployees'Representatives agree to such a reference,thematter may be referred toan arbitrator or arbitrators to be determined at the time according to the nature ofthe controversy.2° The Plans for the Rankin and Leetsdale works contained the following provision :XI. Amendments.-The plan may be amended in any respect at any meeting ofthe Joint Committee by two-thirds of all the votes which under the plan couldbe cast at such meeting,if the entire number of Employee Representatives whomthe employees shall then be entitled under the plan to have were present thereat.At any such meeting the Representatives of the Management shall have the samenumber of votes as the Employee Representatives as hereinabove provided.In the Concentrator Plan the amendment provision was as follows :XI. Amendments.-Any method of procedure hereunder may be amended atany time by two-thirds vote of the entire membership of the Joint. Committee.2'Typical examples of amendments made to the various plans are set forth inAppendix B. BETHLEHEM STEEL CORPORATION589In 1935 extensive and generally uniform amendments to the Planswere effected.An examination of the minutes of the meeting of thevarious committees under the Bethlehem and Maryland Plans whichconsidered the amendments before their final passage indicates thatthe enactment of the National Labor Relations Act at thattime was afactor influencing the character of these amendments and that themanagementplayed an important part in their formulation.Theamendments to the Bethlehem Plan were approved by the Joint Com-mittee on Rules thereunder on September 5, 1935.25The amendments to the Maryland Plan were approved by the JointCommittee on Rules thereunder on September 27, 1935.29Before theseamendmentswere enacted and while they were underdiscussion,the Company submitted the proposals to its counsel andrequestedits counsel to preparea draft of the plan incorporating suchamendmentsin a form that would adequatelyexpresstheir intent.Its counseldid prepare such a draft.The draft of the amended^ The extracts,which appear in Appendix C, from the minutes of the meetings ofthe various committees under the Bethlehem Plan which consider the proposals foramendments prior to their adoption,reveal, in part, the function of the managementwith respect to amendments and the effect of the passage of the National LaborRelations Act on the amendments enacted in 1935.It is significant to note that JohnK.Robinson,theManagement'sSpecialRepresentative at the Bethlehem plant, waspresent at all of these meetings,includingmeetings of the standing committees andthe General Body.29The paragraphs below contain extracts from the minutes of meetings of variouscommittees under the Maryland Plan which considered the proposals which culminatedin the amendments of 1935. J. A.Northwood is the Management's Special Representa-tive at the Maryland Plant.The following appears in the minutes of the meeting of the Joint Committee onRules held on January14, 1935:Concerning proposed changes in the By-Laws,Mr.Northwood reported thesuggestions were forwarded to the Legal Department for a check on the phrasingand suggested the matter be tabled pending a reply.The minutes'of the May 13, 1935;meeting of the Joint Committee on Rules containthe following paragraph :Concerning proposed changes in Employee Representation Plan, By-Laws,Air.Northwood stated a report would be rendered in the near future.At the June 10, 1935, meeting of the Standing Committee on Rules the followingparagraph appears:Concerning the working of the proposed changes in Employees'RepresentationPlan,By-Laws,Mr.Northwood stated thisreportwillbe submitted in thenear future.The following paragraph appears in the minutes of the July 15, 1935,meeting ofthe Joint Committee on Rules :Concerning proposed changes in the Employees'Representation By-Laws, Mr.Northwood reported that we expect to have the revised draft ready to presentto the Committee at the next meeting.In a general discussion employee repre-sentativemembers of the committee expressed much dissatisfaction at the morethan six months delay in getting some action on this item.The reason forthe unusual delay was explained and the representatives were assured that everyeffort will be made to have the revised draft ready for the next meeting.Mr.Underwood moved, Rep.Schlimme seconded,each member of the Committee befurnishedwith a copy of the proposed changes before the meeting,for study.The motion was duly passed.At the August12, 1935.meeting of the Standing Committee on Rules Mr.Northwoodstated that the "report will be rendered as soon as possible." 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDBethlehem Plan so prepared was submitted to and approved by theBethlehem Rules Committee at a meeting held on August 29, 1935,the Bethlehem General Body at a meeting held on September 4, 1935,and the Bethlehem Joint Rules Committee at a meeting held on Sep-tember 5, 1935.The draft of the amended Maryland Plan was sub-mitted to the Maryland Rules Committee at a meeting held on Sep-tember 20,1935.The Committee suggested certain amendments theretoand approved the draft,subject to the amendments.This was ap-proved by the Maryland General Body on September 26,1935, and thenby the Maryland Joint Rules Committee at a meeting held on Septem-ber 27, 1935.Thereafter,at various times, the following Plans of Employees'Representation were amended by vote of the respective Joint Com-mittee on Rules thereunder,in accordance with their respective provi-sions, on the dates stated below :Lackawanna Plan________________October 26, 1935.Concentrator Plan ---------------- December 4, 1935.Lebanon Plan -------------------- December 17, 1935.Leetsdale No. 1 Plan______________December 20, 1935.Rankin Plan --------------------- December 19, 1935.Steelton Plan____________________January 1, 1936.Leetsdale No. 2 Plan --------------December 18,1935.30In the case of each such Plan, the Management's Special Representa-tive had had discussions from time to time with Employees Repre-sentatives then in office under such Plan with respect to possibleamendments.After September 5, 1935, representatives of the Com-pany at each of these Plants called to the attention of the Employees'Representatives or to some of the Employees'Representatives, theamendments made in the Bethlehem and Maryland Plans and receivedfromsuch Employees'Representatives expressions of their desire to^ The Leetsdale No. 2 Plan as so amended was effective for only 18 days and wasnever printed.On January 1, 1936,LeetsdaleWorks No. 2 shut down because of lack of orders andthereafter Leetsdale No. 2 Plan ceased to be operative.In or about the month ofDecember 1936, the Barge Shop of the Leetsdale Works No. 1 did not have any equip-ment for the construction of rolling gates necessary to fill its orders, and it wasnecessary,in order to fill such orders,to use the equipment for the construction ofrolling gates that was located in Leetsdale Works No. 2.Accordingly, that part ofLeetsdaleWorks No. 2 was reopened and employees from such Barge Shop were sent toLeetsdaleWorks No. 2.The Employees' Representatives who had been elected inMarch,1936, to represent the Barge Shop employees continued to represent such em-ployees,including those who had been sent to Leetsdale Works No.2,and as suchRepresentatives they continued to serve on the Committee of Representatives under theLeetsdale No. 1 Plan.Thereafter,as operations at the Leetsdale Works No.2 increased,more Employees'Representativeswere elected.Such Employees'Representatives ofLeetsdaleWorks No. 2 joined the Committee of Representatives under the Leetsdale No.1Plan with the result that the former Leetsdale No. 1 Plan (hereinafter referred toas the Leetsdale Plan)became applicable to the employees of both Leetsdale WorksNo. 1 and Leetsdale Works No. 2. BETHLEHEM STEEL CORPORATION591make similaramendments in the Plan in effect at the particular Plant.The representatives of the Company then requested its counsel to pre-.pare, and its counsel did prepare, a form of amended plan incorporat-ing the amendmentsin sofar as they were applicable to the conditionsat the particular Plant.The amendment provision in the Plans, after the amendments of1935, reads as follows :This Plan may be amended at any regular meeting of theGeneral Body by a vote of two-thirds of the entire membershipthereof, provided that there shall have been submitted at the nextpreceding regular meeting of the General Body a notice in writingstating the intention of one or more members thereof to submit aproposed amendment at the next regular meeting of the GeneralBody for consideration and action thereon at such next meetingand stating concretely such proposed amendment ; except that anyamendment which would materially change the procedure providedby the Plan for the adjustment of grievances or which might pre-vent the Plan from operating as a fair method of selecting repre-sentatives of the whole body of employees of the Company and asa fair method of collective bargaining or which might materiallyincreasethe obligations imposed upon the Company under thePlan shall not become effective, until it shall also have been ap-proved by the Joint Committee on Rules. Immediately after theadjournment of any regular meeting at which an amendment to thePlan shall have been proposed the Secretary of the General Bodyshall in writing advise the Management's Special Representativeof the proposed amendment.An amendment shall not be adoptedat any meeting which shall be substantially different from the pro-posed amendment set ,forth in the notice thereof submitted to thenext precedingmeeting asabove stated.31e'Amendments to the Cambria Plan resulted in the same changes in the Plan thathad been made in the other Plans.Other paragraphs that were uniformly amended were the opening paragraph in thePlans,headed "Principles of Representation."Prior to the amendments,the typical paragraph had read as follows :In order to give the employees of the Company a voice in regard to the condi-tions under which they labor, and to provide an orderly and expeditious procedurefor the prevention and adjustment of any future differences,and to anticipate theproblem of continuous employment as it will present itself through trade fluctua-tions and other conditions,amethod of representation of employees is herebyestablished.The representation of employees,as hereinafter provided,shall in no way dis-criminate against any employee because of race,sex or creed,or abridge or conflictwith his or her right to belong or not to belong to any lawful society, fraternity,union or other organization.[Exact wording of Lackawanna,Bethlehem,CambriaPlans. ]The paragraph as amended in 1935 now reads as follows :In order that there may be a definite method and means of representation ofthe employees of the Company with regard to all questions relating to rates of 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company has thus reserved to itself a veto power over amend-ments to the Plans "which would materially change the procedureprovided by the Plan for the adjustment of grievances or whichmight prevent the Plan from operating as a fair method of selectingrepresentatives of the whole body of employees of the Company andas a fair method of collective bargaining or which might materiallyincrease the obligations imposed upon the Company"-in brief, theessential structure of the Plans cannot be altered without the Com-pany's consent.By its power over amendments which affect thePlan as "a fair method of selecting representatives of the whole bodyof employees and as a fair method of collective bargaining," theCompany has a vital control over the self-organization of its em-ployees.The Company contends that each Plan can be considered in twoseparate parts, one part consisting of the constitution of a labororganization, and the other part consisting of an agreement betweenthat labor organization and the Company which sets up a procedurefor collective bargaining.It is clear from all of the foregoingdiscussion, however, that such a dichotomy cannot realistically bemade.Each Plan was instituted as an integrated whole and func-tioned as such through the years of its existence. It may be possibleto select, from among the provisions of each Plan, clauses and para-graphs which treat with matters ordinarily thought to concern theinternal affairs of a labor organization, and other clauses whichaffectmore directly matters having to do with collective bargainingprocedure.But these are completely tied together in the Plans. Inits day to day operations, the Plan must be considered as a unit;the standing committees and General Body are so intermeshed withthe Management's Special Representative and the Joint Committeespay, hours of .labor, rules,working conditions,health, safety and other similarmatters of interest to such employees,and an orderly and expeditious procedurefor the prevention and adjustment of any future differences between such em-ployees and the Company,and in order to anticipate the problem of continuousemployment as it will present itself through trade fluctuations and.other condi-tions,and for the purpose of protecting and promoting the interests of suchemployeesthroughrepresentativeswhom they shall elect annually to representthem under this Plan and to meet in conference periodically or otherwise asoccasion shall require with represdntatives of the Management to discuss andadjustmatters of mutual interest,themethod of representation of employeesprovided herein is hereby established.Representation hereunder shall in no way discriminate againstany employeebecause of race, sex, or creed, or abridge or conflict with his or her right tobelong or not to belong to any lawful society,fraternity,union or other organization.In cases where such a change had not already been effected,the 1935 amendmentsalso changed that paragraph which had been present in all the Plans at their inceptionexcept the Rankin and Leetsdale Plans, which provided that the nominations and elec-tions should be conducted by the employeeswithonlysuch assistance from the manage-ment as may be required."The paragraph as amended provided that the nominationsand elections should be conducted by the'employees with "Only such assistance fromthe Management as may be requested." BETHLEHEM STEEL CORPORATION593that the asserted separability is unconvincing.Certainly the mate-rial aid given the Plans by the Company and the Company's controlover the amendment process applied equally to both aspects of thePlans.The first amendment clause in the Plans, which required Com-pany consent to any amendment,32 shows that, even if the Planscould be considered as divisable into two parts, the Company had adefinite control over that portion of the Plans which would consti-tute the organic principles of a labor organization.And the natureof the various amendments made under this amendment clause 33reveals company participation in a multitude of amendments whichdirectly relate to the part. of the Plan that is claimed to be theconstitution of a labor _organization.The record reveals nothing which would support the claim thatthe Plans of Employees' Representation are to be considered in twoparts.This, together with the Plans themselves, which in nowise,permit such a division, leads us to believe that the asserted two-side-ness of the Plans is only a labored attempt to rationalize the Com-pany's course of conduct.We conclude that this division of thePlans into the constitution of a labor organization and a collectivebargaining agreement which, even if it existed, would not serve tojustify the Company's activities with respect to the Plans, cannotbe made.Certain features of the structure of the Plans make them espe-cially vulnerable to interference by the employer.Thus, in votingfor the Employees' Representatives, the individual employee com-pleted his only direct participation in the functioning of the Plans.No general meetings of the employees were ever held; meetings atwhich the employees could instruct their Representatives or receivereports from them were neither provided for in the Plans nor everheld as a matter of practice.The Company contends that the situation must be distinguishedfrom that dealt with by the Supreme Court of the United States in13Though the Company insists that the dichotomy in the Plans existed from theirvery inception,itpoints to the new amendment clause as evidence of such separability.The part of the amendment clause which requires company consent to amendments"which might prevent the Plan from operating as a fair method of selecting representa-tives of the whole body of employees of the Company and as a fair method of collectivebargaining"seems to belie this argument.But counsel for the Company state that thismerely means that the Company will cease dealing with the Plans if the Plans do notrepresent a majority of the employees.We cannot accept such an explanation of thisclause.And it is significant to note that the statements by counsel for the variousPlans,made at oral argument,before the,.Board, indicate confusion as to its meaning.And it is further important to note that,although it is argued that,in so far as theamendment clause requires company consent it provides for changes in the collectivebargaining agreement,the amendment section.does not provide for amendment proposalsto be made by the Company,but limits such proposals to the Plans.$' See footnote 27- above.. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board v. Pennsylvania Greyhound Lines,Inc 34The Company argues that that case involved employees of anational transportation system who were widely scattered about thecountry, whereas the present case involves employees who work in thesame industrial plant and live in the same community.But the absence of any provisions for the employees to meet, to havediscussions and cross-discussions, to hear and comment upon reportsfrom their representatives, and to instruct these representatives, ren-ders the Plans as easily subject to the employer's domination as werethe Plans in theGreyhoundcase.To leave to fortuitous contact therelationship between the Employees' Representative and the 200 men,for example, whom each Representative was supposed to representat the Cambria Plant '35 cannot serve to remedy this deficiency andto put the will of the men into effect.And,the employees never,paid , dues or made any contributions tothe Plans.Membership in the Plans is automatic.There are noapplications for membership, no initiation fees, no membership cards.D. Analysis of the PlansWe have seen that the Plans were initiated and sponsored by theCompany.Their essential form was determined upon by the Com-pany.Once having instituted and successfully launched these plans,the Company set about making them an integral part of its business;its foremen were instructed to make clear to the men, in various ways,the fact that the Employee Representation Plans constituted one ofthe most important policies of the Company, and in its publicationsto the employees the Company made very clear its decided preferencefor the Plans and its great antagonism to other forms of representa-tion.At all times the Company. dealt with the Plans ; ; its whole per-sonnel policy revolved about the Plans. It pointed out to the menthe fact that the Plans had been instituted by it, that they were ineffect at all the Company's plants, and it indicated that the Plansof Employees' Representation were, in fact, an important policy ofthat portion of the steel industry represented by the American Ironand Steel Institute.The Company pointed to the benefits such as81 303 U. S. 261 (1938).85The record makes it abundantly clear that no general meetings were held.Thereare certain instances,however,which may be classified as exceptions.RussellHorning,who was elected secretary of the General Body under the CambriaPlan in 1937, testified that on a certain wage matter the employees he representedwould get together in the washroom or during the evening and discuss the matter.ClareWilliams testified that in the period beginning with the Plan year 1937, therewas a meeting in the middle of the machine shop which was attended by the employeeswho were going off turn and which lasted about ten minutes,and that in the early partof 1936 he talked to a group of men in one of the washrooms-about the question ofdaylight saving and that on this question some discussion was had around the lay-outtable in the mornings. BETHLEHEM STEEL CORPORATION595stock ownership, home aid, relief and pension plans, and health serv-ice which it had conferred upon its employees, and asserted that, inlarge part, the men were receiving these benefits because of the exist-ence of the Plans.By such means as these the Company insured thecontinuance of the effects of its original domination of and interfer-ence with the formation of the Plans.We have seen also that the structure of the Plans and the mannerof their operation rendered them peculiarly subject to the interferenceand influence of the employer; they were incapable of functioningas a realbargaining agency for the employees.The Plans providedfor departmental representatives.Men who were not employees inthe department, whatever their collective bargaining capabilities mayhave been, were unable to act as representatives.No general meet-ings of the employees were either provided for in the Plans or heldas a matterof practice.The employees thus had no opportunity toformulate their demands and to instruct and control their representa-tives.This is to be considered together with and is to be contrastedwith the fact that the Employees' Representatives, when they mettogether in the standing committees and General Body, were paid bythe Company at the same rate of pay that they received at their usualwork and that the places for these meetings were provided by theCompany."Under all of these circumstances, it is idle to suggest that theEmployees' Representatives served the will of the employees, or thatthe Plans represented that self-organization of employees which iscontemplated by the Act.And it is fruitless to argue that, if theemployees so desired, they could change the Plans.We have alreadyexamined the amendment process under the Plans, and we have seenthat by express provision and as a matter of practice, the essentialstructure of the Plans could not be altered without the consent of the80The Company sought to compare the procedures and methods of collective bargainingunder the provisions of certain contracts between Steel Workers Organizing Committeeand Carnegie-IllinoisSteelCorporation and between General Motors Corporation andInternationalUnion, United Automobile Workers of America, with the procedures andmethods under the provisions of the Plans.The contracts in question are Respondents'Exhibits No. 251 and 252. They were not admitted in evidence.We have consideredthese contracts and find that the Trial Examiner's ruling excluding them was proper.We are here considering whether the respondents have dominated and interfered withthe administration of labor organizations known as the Plans of Employees'Representa-tion.The activities and collective bargaining relations of Carnegie-IllinoisSteelCor-poration or of General Motors Corporation ai— not in issue here,and any similarity intheir actions of practices can have no bearing on the question of whether the activitiesof the respondents fall within the ban of Section 8(2)of the Act.Further, we areanalyzing the various provisions of the Plans in the light of the Plans as a whole, thehistory of the Plans'origins,and the long course of interference by the respondents.A similarity in any provision of the Carnegie-Illinois or General Motors contracts witha provision of the Plans is of little value. In our view therefore,the testimony ofDavid J.McDonald,which the respondent sought to secure. by supoena, in order toelaborate on the meaning and operation of the Carnegie-Illinois agreements, would havebeen as irrelevent and immaterial as are the agreements themselves. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany.Further, the Company had stressed to its employees thefact that the form of representation found in the Plans was highlyfavored by it and that other forms of representation would not besimilarly favored.The Act is predicated upon the recognition of the dominant andoverwhelming influence which the employer, by virtue of superior eco-nomic power and the fact that the employee's means of livelihood isin his hands, has over the employee.The employee is, as a conse-quence of this disparity in economic power, sensitive to the desiresof his employer, and acutely responsive to any coercion or interferenceby the employer. In protecting the organization of employees so asto make collective bargaining a reality, the Act, therefore, forbade allemployer interference with the self-organization of its employees andproscribed employer domination and interference with the administra-tion of a labor organization and the contribution of support to a labororganization.It is apparent, from the facts set forth above, that theCompany has disregarded these proscriptions.The employees never paid dues or made any contributions to thePlans.The expenses of the Plans, large organizations covering thou-sands of workers, were borne entirely by the Company, and thePlans thus found themselves dependent upon the Company for theiroperation.O her instances of interference with and contribution of support tothe Plans at the Cambria Plant should be mentioned.The Com-pany did all the printing for the Plans and allowed the Plans the useof its bulletin boards.In connection with the nominations and elec-tions, which were held in the plants, the Company gave full coopera-tion and encouragement and rendered definite material support byproviding ballot boxes and voting booths, the use of a Company driverand truck, a stenographer, a headquarters for those in charge of theelections, by excusing members of the Rules Committee and tellersfrom their work whenever necessary, by paying members of the Plansfor their work on the nominations and elections, and by doing thenecessary printing of forms and notices.E. The 1937amendmentsAfter inquiries had been made as to the effect of the decision of theSupreme Court of the United States inNational Labor RelationsBoard v. Jones ct Laughlin Steel Corporation 31on the Plans, theManagement's Special Representatives in the various plants consultedcounsel for the Company.Counsel for the Company advised them toreply to inquiries only if the chairmen and other officers of the Plans87 301 U. S. 1 (1937). BETHLEHEMSTEEL CORPORATION597put the inquiries into writing,and prepared a form of letter to beused by the Management'sSpecial Representatives in replying to theinquiries so made.Written inquiries were thereafter made at everyPlant except the Rankin Plant, and the inquiries were answered byletters written by the Management's Special Representatives in accord-ancewith the advice given by the Company's counsel.The letter from S. D. Evans, Management's Special Representativeat the Cambria Plant, to Clare H. Williams,chairman of the CambriaPlan,is almost identical in all respects to similar letters sent thePlan chairman in the other plants, and is set forth in full below :APRIL 26, 1937.CLARE H. WILLIAMS,Chairman of the General Body,Plan of Employees' Representation, Cambria Plant.DEAR Mn. WILLIAMS:I have your letter of the 24th instant andam writing this letter for the purpose of complying with therequest that you make in your letter.I have consulted with counsel regarding the decisions of theSupreme Court to which you refer and my understanding isthat,while a number of decisions were rendered on April 12,1937, in which questions relating to the National Labor RelationsAct were involved, the one' which deals with the Act as appliedto a steelcompany such as Bethlehem Steel Company is thedecision in the case of Jones & Laughlin Steel Corporation,which for brevity I shall hereinafter refer to as J. & L. In thisletter, therefore,I shall refer only to the decision in that case.The J. & L. case arose on a charge that J. & L. was guiltyof unfair labor practices in that it had discharged certain em-ployees because of their activities in a labor union.J.& L.challenged the constitutionality of the Act, but it did not intro-duce any evidence to show that the particular employees had notbeen discharged because of union activities(it apparently takingthe position that there was no necessity for so doing)and, theevidence before the Labor Board that they had been dischargedfor such activities being undisputed,the Board found that thecharges were true.For your purposes in applying the decision in the J. & L. case,I think that you may assume that the business conducted byJ. & L. is substantially the same as that conducted by BethlehemSteel Company at the Cambria Plant.The grounds upon which J. & L. based its claim that the LaborAct was unconstitutional are that the Act constitutes a regula-tion of labor relations;that the Congress of the United States 598DECISIONS Or NATIONAL LABOR RELATIONS BOARDcould not legislate as to the relations between an employer anditsemployees engaged in manufacturing operations,becausesuch relations and such operations do not directly affect inter-state commerce;that J. & L. and itsemployees who were en-gaged in the manufacturing of steel products were not engagedin commerce at all; and that, therefore,Congress could not law-fully pass an act that would apply to the relations between suchemployees of J. & L.and its management.The Court held asfollows :1.That employees have a fundamental right "to self-organiza-tion and to select representatives of their own choosing for col-lective bargaining or other mutual protection without restraintor coercion by their employer,"and that"in its present applica-tion, the statute goes no further than to safeguard"that right;2.That "discrimination and coercion to prevent the free exer-cise of the right of employees to self-organization and represen-tation is a proper subject for condemnation by competentlegislative authority";3.That in the exercise of its power to regulate interstatecommerce Congress had the authority to protect by legislationthat commerce"no matter what the source of the dangers whichthreaten it";4.That the stoppage by industrial strife of the operations ofplants like those of J. & L. "would have a most serious effectupon interstate commerce"and that Congress had the powerto protect such commerce from the paralyzing consequencesof such strife and "to safe-guard the right of respondent's (thatisJ.&.L.'s)employees to self-organization and freedom inchoice of representatives for collective bargaining" ;5.That the provision of the Labor Act "that representatives,for the purpose of collective bargaining,of the majority of theemployees in an appropriate unit shall be the exclusive repre-sentatives of all the 'employees in that unit, imposes upon therespondent(that is, J. & L.) only the duty of conferring andnegotiating with the authorized representatives of its employeesfor the purpose of settling a labor dispute"and that "the obliga-tion to treat with the true representative was exclusive andhence imposed the negative duty to treat with no other,"; and6.That "The Act does not compel agreements between em-ployers and employees.It does not compel any agreement what-ever."In order that you may have it for ready reference,I am send-ing to you herewith a copy of the National Labor Relations Act.You will note that in Section 8 of the Act it is provided that BETHLEHEM STEEL CORPORATION599it shall bean unfairlabor practice for an employer to do anyof the things enumerated in the five paragraphs of that Section;and that, among other unfair labor practices, is that of contribut-ing financialor other support to the administration of any labororganization:"Provided,That subject to rules and regulationsmade and published by the Board pursuant to Section 6 (a),an employer shall not be prohibited from permitting employeesto confer with him during working hours without loss of timeor pay."Your Representation Plan provides in paragraph 7 and para-graph 11 of Section VII as follows :. "7.For time necessarily occupied through actual attendance atregular or special meetings or conferences held pursuant to thePlan, Employees' Representatives shall receive from the Com-pany payment commensurate with their respective average earn-ings, subject to the approval of a majority of the entire member-ship of the Committee on Rules and the Management's SpecialRepresentative."11.The Joint Committee on Rules shall arrange a suitableplace or places at which meetings of the General Body and ofthe several Committees and Joint Committees may be held, andthe Company shall defray such expenses as are necessarily inci-dent to the discharge of duties under the Plan, subject to theapproval of a majority of the entire membership of the Com-mittee on Rules and the Management's Special Representative."In view of the provisions of paragraph (2) of Section 8 of theAct to which I have referred above, it would appear to be neces-sary that those two paragraphs 7 and 11 be changed so as to bringthem strictly within the provisions of such paragraph (2) ofSection 8 of the Act.You will note that the provisions of suchparagraph (2) do not prohibit the employer (that is, in your case,Bethlehem Steel Company) from conferring with its employeesduring working hours without loss of time or pay to such em-ployees.Bethlehem Steel Company is, therefore, willing to com-ply with the provisions of your Plan to the extent that they re-quire the Company to pay tile-Employees' Representatives underthe Plan their regular wages for the time during the workinghours that such Representatives shall use in conferring with theManagement in the performance of their duties under the Plan,subject, of course, to any rules and regulations that may be madeand published by the Labor Board.As to the expenses of the Plan which the Company under theAct cannot pay, I think I should add that I do not believe that.190935-40-vol. 14-39 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey will be found burdensome to the employees and I believe thatyou will be able to prepare provisions to be put into your Plan byamendment that will take care of such expenses at a comparativelysmall cost per employee., I have made some inquiry as to whathas been done under other plans in effect among the employees ofother companies and have been advised that the total charge peremployee under some of the plans has been as low as One. dollara year.I have again carefully read your Plan of Employees' Repre-sentation in the light of the decision of the Supreme Court in theJ. & L. case and of discussions I have had with counsel . and Ibelieve that it will not be necessary for you to adopt any amend-ments to the Plan other than those to which I have referred above,in order that you may make it strictly comply with the provisionsof the Labor Relations Act.It, however, may well be that you and the other Employees'Representatives will think it advisable to make some other changesin your Plan, such as, for instance, to provide 'for a Treasurerunder the Plan and how moneys held by him may be paid out, andalso some changes with reference to hours at which meetings shallbe held, etc.All such changes will undoubtedly readily occur toyou and the other Employees' Representatives, as you and theyshall review your Plan in the light of what I have said above.If after you and the other Employees' Representatives on theGeneral Body shall have given such consideration to the matter asyou shall think it requires, you shall desire to confer with meregarding it, I shall be glad to do whatever you shall wish in thatregard.Very truly yours,(Signed)S.D. EVANS,Management's Special Representative.Thereafter, amendments to the two paragraphs in the Plans referredto in all the letters sent by the Management's Special Representativeswere made 38 in accordance with suggestions as to phraseology re-The dates of these amendments are as follows :Bethlehem Plan______________________________________May 26,1937Lackwanna Plan_____________________________________ May 29,1937Steelton Plan ---------------------------------------- May 29,1937Maryland Plan_______________________________________ June 8,1937Lebanon Plan_______________________________________ June 11,1937Concentrator Plan____________________________________ July 7, 1937Leetsdale Plan --------------------------------------August 23, 1937The Rankin Plan has not been amended since December19, 1935.Afterthe decisionof the Supreme Court in theJones & Laughlincase, the Company advised the Committeeof Representatives under the Rankin Plan that,except to the extent permitted by law,itwould make no payments to, and would not defray any expenses incident to the dis-charge of the duties of any Employees'Representative under the Plan. BETHLEHEM STEEL CORPORATION601quested by Employees' Representative's and given by the Management'sSpecial Representatives.-The amendments were practically iden-tical.At the hearing, Hoyt A. Moore, the counsel for the Company,stated, with respect to these amendments, "What the company wastrying to do, and I was advising it, was to put the Plans in such formso there would be no obligation on the part of the company to dosomething which would be a violation of law."Thus, in each instance, the paragraph in the Plans which providedthat, for time spent in attending meetings and conferences under thePlan, the Employees' Representatives would receive from the Com-pany payment commensurate with their respective average earnings,and the paragraph which provided that the Joint Committee on Rulesshould arrange a place for meetings of the General Body and of thevarious committees and defray such expenses as are necessarily inci-dent to the discharge of duties under the Plan, were amended. Inthe Lackawanna Plan, for example, paragraph 7 of Section 7, whichread:7.For time necessarily occupied through actual attendance atregular or special meetings or conferences held pursuant to thePlan, Employees' Representatives shall receive from the Com-pany payment commensurate with their respective average earn-ings, subject to the approval of a majority of the entire member-ship of the Committee on Rules and the Management's SpecialRepresentative.was changed to read :7.To the extent permitted by law, Employees' Representativesshall be entitled to receive from the Company for time necessarilyoccupied through actual attendance at regular or special meet-ings or conferences held pursuant to the plan payment commen-surate with their respective average earnings.Paragraph 11 of Section 7, which read :11.The Joint Committee on Rules shall arrange a suitableplace or places at which meetings of the General Body and of the29At the Cambria Plant,Evans was requested to and did come to assistthe Committeeon Rules in determining the proper wording for amendments to the two paragraphsreferred to in his letter.Evans testified that "inasmuch as these particular paragraphsare paragraphs which have to do with what the company agreed to do with regard topayments to men,itwas quite proper, in my opinion,to assist them in the wordingof those paragraphs...Counsel suggested that inasmuch as the decision in theJ.& L. case had been made, that those paragraphs would necessarily-the thing thatcould be done with those paragraphs would necessarily be restricted by law and, gen-erally speaking,he advised me as to what protection should be placed in those para-graphs so the company would not be called upon to do something which would be inviol ptionof the law." 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDseveral Committees and Joint Committees may be held, and theCompany shall defray such expenses as are necessarily incidentto the discharge of duties under the Plan, subject to the approvalof a majority of the entire membership of the Committee on Rulesand the Management's Special Representative.was changed to read :11.The Committee on Rules shall arrange a suitable place orplaces at which meetings of the General Body and of the severalCommittees may be held and the Joint' Committee on Rules shallarrange a suitable place or places. at which meetings of the severalJoint Committees may be held, and to the extent permitted bylaw the Company shall defray such expenses as are necessarilyincident to the discharge of duties under the Plan, subject to theapproval of a majority of the entire membership of the Commit-tee on Rules and the Management's Special Representative. ,The Company points to several changes in the functioning of theCambria Plan which were the result of these amendments: Thus,after April 1937, Evans informed the Plan that the Company couldno longer permit the use of the services of its clerk, Willard Brant,in the preparation of minutes of meetings under the Plan, unless somemethod was formulated whereby the Plan, rather than the Company,would pay Brant for his services.Evans indicated that the Com-pany would no longer mimeograph the minutes, permit their distribu-tion through interplant mail, or permit them to be posted on thebulletin boards.ClareWilliams, chairman of the Plan, then spoketo Brant and "I told him he knew the General Body had requestedhis service and asked him if he would not go along with us on aset-up that would be worked out as soon as possible to compensatehim for time lost at General meetings while he was taking the minlftes."Mr. Brant agreed to go along until we could work out in detailjust what it would be." 40This conversation took place in May or June 1937.An arrange-ment was finally worked out whereby the Plan was to compensateBrant for his services in taking the minutes at meetings of the Gen-eral Body at a rate of $5 per month.Brant's usual working time with the Company was until five in theafternoon.Meetings of the General Body normally took place in the4o Brant'stitlewas changed from recording clerk to recording secretary.The Plannow for the first time purchased notebooks.The secretaries ' would take notes at themeetings of the committees in stenographers'notebooks and would transcribethem intoregular record books.Brant would take notes at the meetings of the General Body andwould prepare a draft of the minutes from these notes.Williams would check overthis draft and would authorize Brant to copy the minutes into the record book forthe General Body. BETHLEHEM STEEL CORPORATION603afternoon.When these meetings took place, Brant would tell Dorr,his superior, where he was going and would attend the General Bodymeeting.If the meeting ended before 5 o'clock, Brant's quitting time,he would return to his regular work.Brant, who was paid by the Company on a monthly salary basis,continued to receive his usual checks from the Company, but he turnedover to the Company the $5 he received each month from the Plan.This was considered in the nature of a deduction from his salary be-cause of the time he took off from his work to attend General Bodymeetings.The Plan first made ,payments to Brant after July 1937.At thattime he was paid not only for the July meetings, but retroactivelythrough the month of April as well. Brant, in turn, made a refundof that amount to either Evans or Roberts for the time lost while he-attended, meetings of the General Body in those mouths.At the present time, Employees' Representatives are paid for at-tending meetings with representatives of the management which areheld during their working hours.A meeting of a joint committee isconstrued as a conference with the management.When a representa-tive of the management is invited in to attend a meeting of the Gen-of the time this representative of the management enters the meetingand the time that he leaves.The time during which the manage-ment's representative is present at a meeting is considered a confer-ence with the management, and the Company pays the Employees'Representative for. that time.Apparently, Employees' Representa=fives who are on turn are permitted to leave their work in order toattend 41 but do not receive pay except when a representative of themanagement is at the meeting.The meetings under the Cambria Plan are now held in the Wash-ington Street Building of the Company.42The headquarters of thePlan are still in the same place on the second floor of the GarageBuilding.After April 1937 it was agreed that the Plan would payrent for the use of the meeting room and for the headquarters.Au Cf. also Section 7, paragraph 3 of the Bethlehem Plan as amended to February 1.1938.The paragraph reads:3.The officers and members of the General Body and of each Committee shallreceiveTwo dollars($2.00)permeeting as compensation for their servicesthereat; provided,however,that if any of them shall lose time from actuallyscheduledwork for the Company,he shall receive compensation at his regularrate for the time so lost, but in no case shall he receive in the aggregate lessthan Two dollars($2.00).Such compensation shall be paid from the Treasuryof this Plan,except to the extent that any such compensation shall be paidpursuant to the provisions of Paragraph 6 of this Section VII.42The employment office of the Cambria Plant. and the dispensary used by employeesin the Plant aT a in the same building. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDyear after theJones d Lax uglalindecision, the Company billed the Planfor $39 for the use of the meeting room, the rate being $1 per meeting,and $10 for use of the headquarters during the year.conducted in much the same manner as they had been conducted' in1937.The 1938 Rules Committee began its work of arranging forthe nominations and elections about February 17, 1938, and completeditswork about March 19, 1938. The Chairman of the Plan assistedthe committee.Before any of the members of the Committee or thechairman spent any working time in arranging for the conduct of,or in the conduct of, the nominations and elections, he would be ex-cused from his work at the request of the chairman of the Plan. Ifnecessary, the foreman would assign another employee of the Com-pany to do the work.The 1938 elections were held in the plant.The Company hadgranted the Plan permission to do this, stating that such permissionwas based on the assumption that the nominations and election wouldbe held in the same maner as nominations and elections had been heldunder the Plan in previous years.Pursuant to request, the Company furnished to the 1938 Rules Com-mittee a list of names and check numbers of employees on the pay rollof the Company at the Cambria Plant (compiled in groupings ofdepartments into voting divisions as specified by the 1938 Rules Coln-mittee) on which was indicated those employees who would be on suchpay roll at least 60 days on the date of the nominations and who werenot persons in supervisory positions.The actual cost incurred by theCompany in preparing this list, $37, was paid to the Company by thePlan on or about March 23,.1938.The Company sold the voting booths and ballot boxes to the Planfor a sum of $10.43 The day before the nominations, the 1938 Com-mittee set up the voting booths at the polling places and placed thereoncopies of the notice of nominations and elections, which in previousyears had been put on the bulletin boards.The 1938 Rules Committee prepared a set of forms for the noticeof election, election ballots, etc., by using the corresponding formsthat had been used in the 1937 nominations and elections, making onlysuch changes in dates and names of the members of the Committeeas would make the forms applicable to the 1938 nominations andelections, and had these forms printed or mimeographed at its ownexpense.4443The Company had estimated that the only value ofthis equipment was its salvagevalue, and that the salvage value was $8.76.'4In the case of the form of notice for indicatingthe locationof thepolling booths,a sticker indicating the 1938 dates was placed over the oldnotice, a sufficient supplyof the old notices having remained. BETHLEHEM STEEL CORPORATION605The tellers designated by the Plan for the 1938 elections-were, atthe request of the 1938 Rules Committee, excused from work or notscheduled for work on the days on which the nominations and elec-tioiiswere to be held. If necessary, the foreman would assign an--other employee to perform the work of the employee who was excusedso that he could act as a teller.It should be noted that in its letter suggesting amendments to thePlans, the Company also was careful to continue its encouragementof the Plans by pointing out that the expenses would not be burden-some and that no other amendments would be necessary, and by sug-gesting that the Plans provide for a Treasurer.And, it is evident that the specific amendments made in 1937effected no change in the basic nature of the Plans.45After thechanges, the Company ceased to compensate Employees' Representa-tives for attending meetings under the Plan, except when the Repre-sentative is on turn and a representative of the management is alsopresent at a meeting, and ceased to provide meeting rooms for thePlans rent-free.The Company also ceased to supply certain servicesto the Plans.But the structure and functioning of the Plans re-mained thesame.The employees cannot go outside their own num-ber in choosing an Employees' Representative under the Plans.Theemployees still do not have any established method of meeting witheach other for the purpose of formulating the desires of the wholegroup by debate and discussion, and of instructing and controllingtheir representatives.Nor have the Employees' Representatives beenprovided with any method of consulting the employees.The prac-tice of having representatives of the management invited in to at-tend meetings of the General Body has continued.Those employeeswho are on turn are compensated for time spent at General Bodymeetings when representatives of the management are also present.The Employees' Representatives are excused from work when a meet-ing of the General Body occurs.And the structure of the Plansstill cannot be changed without the consent of the Company, for theamendment provision remains the same and the Company can vetoany changes "which might prevent the Plan from operatingas a fairmethod of selecting representatives of the whole 'body of employees.of the Company."s The Bethlehem Plan was further amended on February 1, 1938. The amendmentprovision of the Plan, as amended,remained the same.The procedure for adjustments-was altered so as to provide,in essence,that grievances be considered by the ExecutiveCommittee of the General Body and representatives of the Company rather than by the-Joint Committee system.Other changes were effectedNone of the amendments weresuch as to change the basic structure of the Plans. 606DECISIONSOF NATIONALLABOR RELATIONS BOARDTo the employee who had come to know these Plans as the Com-pany's Plans, it must have been clear that they were still the Com-pany's Plans.At the time of the 1938 elections, when the employeefirst participated in the Plans after the amendments of 1937, he foundthe Plans in full operation with the Company still participating.That the Company favored the Plans was obvious; it cannot be saidthat the employee was free to seek or create the collective bargainingagency of his choice.In brief, the Plans are labor orgaiiizations which have been long-established; in some plants they have been in effect for 20 years.They were installed and fostered by the Company, and, as we haveseen, the Company has, for the whole period of their existence, domi-nated them, interfered with their administration, and contributedsupport to them. In 1937 certain amendments, suggested andphrased by the Company, were put into effect. These amendmentsdid not alter the basic structure and manner of operation of thePlans, nor could they possibly erase from the minds of the employeesthe long-continued and well-known Company approval and encour-agement of the Plans.F. Conclusion as to PlansWe find that the Company has dominated and interfered with theadministration of the Plans of Employees' Representation at itsvarious plants and has contributed support to them.The Companyhas thereby interfered with its employees in the exercise of the rightsguaranteed by Section 7 of the Act.IV.THE CORPORATIONThe respondent Bethlehem Steel Corporation is and has been sinceJuly 1, 1919, a Delaware corporation.The Corporation has 100 percent of the voting power (disregarding directors' shares) in Bethle=hem Steel Company. It also owns, directly or through subsidiaries,50 per cent or more of the stock of 57 other companies. BethlehemSteel Corporation and its subsidiary companies constitute an inter-state enterprise of vast proportions. .Until February 26, 1936, 100 per cent of the voting power in Bethle-hem Steel Company was controlled by Bethlehem Steel Corporation,a New Jersey corporation.On February 26, 1936, Bethlehem SteelCorporation, a New Jersey corporation, and other corporations, weremerged into the respondent Bethlehem Steel Corporation, a Delawarecorporation, which thereupon gained control of the voting power inBethlehem Steel Company. BETHLEHEMSTEEL CORPORATION607Bethlehem Steel Company is. the only iron and steel producing sub-sidiary of the Corporation.Nine of the thirteen officers of the Cor-poration are also officers of the Company.48The respondent Corporation contends that, despite its 100 per centcontrol of the Company and the substantial identity of officers 47 itcannot be held responsible for any unfair labor practices affecting theemployees at the Plants owned by the Company. The Corporationfurther asserts that it had nothing whatever to do with the relationsbetween the Company and the employees.The record, however, indi-cates the contrary.We have set out above the manner in which McClintic-MarshallCorporation, a subsidiary of Bethlehem Steel Corporation, acquiredthe Rankin Works ahd the two Leetsdale Works, and we have foundthat, shortly after such acquisition, McClintic-Marshall Corporationdistributed among the employees at these properties the followingcircular letter contained in a four-page printed leaflet, dated March16, 1931, addressed to the employees.To our Employees:New advantages in working conditions and financial protectionare now available to the employees of the McClintic-MarshallCorporation, as communicated to our organization by a letterfrom Eugene G. Grace, President of. Bethlehem Steel Corpora-tion.As a subsidiary of the Bethlehem Steel Corporation, McClintic-Marshall employees are entitled to a series of benefits which have46The officers are as follows:Names of officersPosition in corporationPosition in companyC. M. Schwab __-_________E. C. Grace--------------Chairman of Board_______________President_________________________President.R. E. McMath____________Vice-President and Secretary ------Vice-President and Secretary.J.H. Ward ----------------C. R.: Miller--------------F . A. Shick_______________Vice-President____________________Vice President____________________Comptroller______________________Vice-President and Comptroller.W. J. Brown______________Treasurer and Assistant SecretaryAssistant Treasurer and AssistantR. H. Scblottman---------Assistant Comptroller____________Secretary.Assistant Comptroller.W . L. Achenbach_________Assistant Treasurer_______________Assistant Treasurer.D. T. Aikenhead---- _____J. P. Bender______________Assistant Treasurer_______________Assistant Treasurer_______________Treasurer.W. M. Driver_________Assistant Secretary_______________Assistant Secretary.W. H. Johnstone----------Assistant Secretary_______________Assistant Secretary.Quincy Bent______________------------------------------------Vice-President.G. H. Blakeley____________------------------------------------Vice-President.C. A. Buck________________------------------------------------Vice President.J.M. Gross--------------------------------------------------Vice President.C . R. Holton______________------------------------------------Vice President.J.M. Larkin______________------------------------------------Vice-President.Paul Mackall_____________------------------------------------Vice-President.°W. H. Stewart___________------------------------------------Vice-President.F. N. Finger--------------------------------------------------Assistant Treasurer.F * H. Overdor_____________------------------------------------Assistant Treasurer.Robert Young_____________------------------------------------Assistant Treasurer.F. B. Hill_________________-----------------------------------Assistant Treasurerand AssistantR. O. Houghton-----------Secretary.Assistant Treasurer and AssistantSecretary.47Cf.NationalLaborRelationsBoard v. William Randolph Hearst. et at..102 F. (2d) 568 (1939). 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen developed successfully in other companies of the Bethlehemfamily over a period of years. These privileges include :Plan of Employees Representationthrough which employeesare given a voice with that of the management in the considera-tion of all questions relating to rates of pay and working con-ditions.Relief Planaffording financial assistance for employees andtheir families in case of sickness or death.The Corporation willassume the entire cost of administration of the Plan so that thecontributions of the employees will be available for distributionin benefits.This Plan, providing not only for death benefits, but also forcompensation when wages are lost through sickness, will super-sede and give broader protection than the present Group Insur-ance and other Relief arrangements which will be terminated assoon as the new Relief Plan has been installed.Pension Planfinanced entirely by the Corporation under whichemployees, giving the better part, of their lives in its service andreaching an age necessitating their retirement, may be pensioned..Continuous service in the McClintic-Marshall Corporation priorto acquisition by Bethlehem will be credited to employees in de-termining future pensions.Saving and Stock Ownership Plan,in which the large majorityof our force is now participating, to help employees to save sys-tematically a part of their earnings through pay-roll deductionsand at the same time, acquire the preferred stock of the parentCorporation upon very favorable terms.The major details of these plans are given in the followingpages.It is a satisfaction that the development of McClintic-Marshall'under its new strengthening affiliations, operating as part of oneof the major corporations of the country, includes these imme-diate benefits to our working force.The plans not only establisha continuous meeting ground for management and men to workout problems and programs of mutual interest, but likewise giveadded financial protection to our employees.G. H. BLAKELEY,President.The letter makes it clear that the Plan of Employees' Representation,the Relief Plan, the Pension Plan, and the Saving and Stock OwnershipPlan were policies of the Corporation.4848 As we have seen, the McClintic Marshall Corporation thereaftermergedwith the-Company, whichhas sinceoperated these works and participated in the Plans. BETHLEHEM STEEL CORPORATION609The booklet entitled "Ten Years' Progress in Human Relations-AReview of Some Accomplishments under the Bethlehem Plan ofEmployee Representation," referred to above, is also indicative of thefact that the Plans were a policy of the Corporation.The bookletrecites that it was "Distributed at 1928 annual joint conferences ofemployee representatives and management representatives of Bethle-hem Steel Corporation"; the paragraph in a box opposite the title page,which deals with employee-management relations, refers to the Bethle-hem Steel Corporation, not the Company; the full-page picture oppo-site the foreword is of "Eugene G. Grace, President, Bethlehem SteelCorporation"; a paragraph on page 11 under the heading "Employ-ment Policy" states "This is the policy of Bethlehem Steel Corpora-tion:"; and, most persuasive, the lists of Employees' Representativesand the pictures of the Employees' Representatives at the variousplants, which appear in the booklet, are not limited to lists and picturesof Employees' Representatives at plants owned by Bethlehem SteelCompany. .We have set out above the important role of the Bethlehem Reviewsin matters affecting labor relations.Most of the Bethlehem Reviewsare headed "A Bulletin of News for the Employees of the SubsidiaryCompanies of the Bethlehem Steel Corporation"; those which are notso headed are headed "A Bulletin of News for the Employees ofBethlehem Steel Corporation."Further, the Bethlehem Reviews, in their content, make more definitethe fact that the Corporation concerned itself with labor relations and,in many respects, prescribed uniform labor policies for its subsidiaries.The issue for September 25, 1933, states, on page 2:Fifteen years ago Bethlehem started its Employees' Representa-tion Plan.Today the Plan is in effect in the various operationunits in steel manufacturing, ship building, mining, and McClintic-Marshall.On page four of the issue of July 3, 1936, there appears the following :VACATIONSWITH PAY FOR EMPLOYEESConferences ofManagement and Employees' RepresentativesResult in Detailed ProgramThe vacation plan for Bethlehem employees which was an-nounced effective May 1st, for the year 1936, adds another fineactivity in rounding out the comprehensive labor relations pro-gram which has been developed over the last few years under theEmployees' Representation Plan.This program of vacations with pay has been under continuousconsideration by employees' representatives and management sincethe first 1936 conferences held early in the year. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe terms of the plan are as follows :RULES PERTAININGTO VACATIONFOR -EMPLOYEES,ON HOURLY, PIECEWORK OR TONNAGE RATES AT THE PLANTS OF BETHLEHEM STEELCOMPANY AND BETHLEHEM SHIPBUILDING CORPORATION,LTD.49 FORTHE YEAR 19 3 6Employees at the plants of Bethlehem Steel Company andBethlehem Shipbuilding Corporation, Ltd., on hourly, piece workor tonnage rates are entitled to a. vacation with pay during theyear 1936 under conditions enumerated in these rules.The Reviews make it apparent that the Relief Plan and PensionPlan are policies of the Corporation and that the Corporation is adirect participant in these Plans.A reading of the Reviews makes itequally apparent that the Plans of Employees' Representation wereconsidered together with and were closely bound up with the Reliefand Pension Plans.The following quotations are typical. In theissueof February 20, 1935, Eugene G. Grace says :This issue of Bethlehem Review is dedicated to an appraisal ofvarious Bethlehem employee relations policies, in the light of theiroperation during the past year.Most of Bethlehem's plans, such as Employees' Representation,Pension and Relief have been in effect for many years, and haveachieved increased usefulness as time has gone on.Both employees and management may take a just pride in thefact that these plans have stood the practical test and this successtypifies what can be accomplished by working together.In the issue of July 6, 1927, E. G. Grace says :Real progress in the relations between employer and employeeis promoted by a substantial participation of the employees in thejoint management of matters which directly affect their workingconditions as well as in the ownership of the business.These areessentialparts of the forward looking labor policy which Beth-lehem has established in cooperation with its employees.One of the most helpful results of this policy is the increasinginterest of the employees in the business of the company, espe-cially in those activities which are jointly operated for theirbenefit and which the help us to run.se It should benoted that inMatter of BethlehemShipbuilding Corporation,LimitedandIndustrialUnion of Marine' and. ShipbuildingWorkers ofAmerica, Local No. 6,11N.L.R.. B. 105, the Board foundthat,theBethlehem Shipbuilding Corporation,Limited, awholly ownedsubsidiaryof the BethlehemSteel Corporation,had dominatedand interferedwith the formationand administration of and had contributed financialand othersupport tothe Plans of Employees'Representation at the Fore River andBoston Plantsof theBethlehem ShipbuildingCorporation,Limited.The Plans ofEmployees'Representation were substantially identicalwith the PlansofEmployees'Representation at the Plants here involved. BETHLEHEM STEEL CORPORATION611It is only logical that these activities-pensions,relief, em-ployees' representation,saving and stock ownership,home build-ing, safety,and first aid-should be the subject of an occasionalreportto the employeesjust as the corporation reportsto its stock-holdersat their annual meetings.Such a report is made in thisReview.The opening paragraphs of the report referred to are :Annual conferences between employees and management repre-sentatives,held under the Employees Representation Plan in thevarious plants of the Corporation,have just been completed.Thisyear more than ever before these conferences took on the nature ofall annual report to employees just as the Corporation makes anannual report to its stockholders.Activities in which Bethlehem employees are interested werereviewed at these conferences and for the information of all em-ployees of the Corporation some of these activities are summarizedin this number of the Bethlehem Review.We have referred above to the many articles by E. G.Grace, dealing,with labor relations,which appeared in the Bethlehem Reviews, andwe have analyzed the effect of these articles.These articles are signed"E. G. Grace, President."In these articles Grace refers both to theCorporation and the Plans.Certainly,it cannot be said that Grace'sstatements were only for the Company;rather,Grace was makingthese statements for Bethlehem as "an institution of business;"for boththe Corporation and the Company.We find that the Corporation,which controls the Company, mustbe held responsible for the activities of the Company in connectionwith labor relations.We find further that the Corporation has di-rectlyparticipated in matters affecting labor relations.We therefore find that the Corporation had dominated and inter-fered with the administration of the Plans of Employees'Representa-tion at the various Plants of the Company and has contributed sup-port to them and that the Corporation has interfered with the em-ployees in the exercise of the rights guaranteedby Section 7 of the Act.V.ACTIVITIES IN CONNECTIONWITH THE STRIKEOF JUNE, 1937The Cambria Plant of the Bethlehem Steel Company is located in.Johnstown,Pennsylvania,a city largely dependent for its economicexistence upon the continuous operation of the mills of theCompany.The population of Greater Johnstown (i. e. the city and the surround-iiag boroughs)is approximately 125,000 persons,and that of the cityproper, approximately 70,000 persons. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn 1936,the total number of persons employed in the communitywas 19,222.Of this number, 11,444 were employed by BethlehemSteel Company.In 1936,the total figure for wages andsalaries paidby the productive industries in the community was $22,681,400. $16,-375,607, or 72.2 per.cent of this total, was paid by the Company toemployees in its Cambria Plant and itscoal minesin Greater Johns-town; $14,227,302 was paid by the Cambria Plant of the BethlehemSteel Company.Part of the Cambria Plant is located in FranklinBoro, a borough adjoining Johnstown.Ninety-eight per cent of thetaxes paidin Franklin Boro in 1936 were paid by the Company. It isclear that the mills of the Company were, in fact, the economic life-blood of the community.The Corporation owns all the capital stock of the Conemaugh &Black LickRailroadCompany, which operates a shortline commoncarrier railroad in Cambria County, Pennsylvania.The railroadserves various industries, including the Cambria Plant and the Johns-town minesof the Company.A strike among the employees of the Conemaugh & Black LickRailroad Company began on June 10, 1937.At 11 p. in. on Friday,June 11, 1937, employees of the Cambria Plant of the BethlehemSteel Company struck:The strike was occasioned chiefly by (1)the demand of the S. W. O. C. for a signedagreementwith therespondent, which was refused," and (2) the desire of the S. W. O. C.° Cf. also the following exchange of telegrams,during the course of the strike, be-tween Phillip Murray. Chairman of the Steel Workers Organizing Committee,and officialsof the Company.On June 16,1937,Murray sent the following telegram to EugeneGrace,president of the Bethlehem Steel Corporation :In view of failure of previous negotiations with representatives of your com-pany to reach understanding as to termsofwrittencontract to contain jointsignatures of company officials and'officers of thiscommittee andin view ofsubsequent strike situation your CambriaWorks,Johnstown,Pennsylvania, wepropose as settlement this entire controversy an election by secret ballot to heconducted under supervision National Labor Relations Board to determine whethermajorityyour employees eligible for membership in union desire to designate thiscommittee and its representatives as their exclusive agents for collective bar-gaining purposes in accordance with provisions NationalLabor Relations Act.If such vote is conducted and a majority of employees indicated designate unionsas their collectivebargaining representatives you to agreetowritten signedcontract embodyingterms mutuallyagreed upon in joint conference.The reply,sent the same day, was as follows :Your telegram of todays date to EugeneGrace hasbeen referred to me becauseI have charge of labor relationsmattershere at theCambria plant and havehad and nowhave authorityto, act on suchmatters atthis plant.As you indicatein your telegram the question uponwhich I havenot beenable to agreewith yourrepresentativesiswhether we shouldmake a signedagreementwith your committee.In our conferenceswith your representatives wehave given full consideration to allargumentspresentedby them regarding thatsubject but we have notbeen convincedthat a signed agreementwill beof advan-tage to our employees,the community or the company.The purpose of an election under theLabor Actis to determine representativesof employees for the purpose of collective bargaining.We call to your attentionthe fact that we have never refused to meet to bargainwith representatives ofyour committee on behalf of those of our employees whom it represents and we BETHLEHEM STEEL CORPORATION613to support the strike among the employees of the Conemaugh &Black Lick Railroad.Shortly after the beginning of the strike atthe steel plant the Citizens' Committee of Johnstown came intobeing.The Citizens' Committee had no formal organizational structure.Its activities were directed mainly by Lawrence Campbell, its secre-tary, Francis C. Martin, its chairman, and'the Reverend Mr. Stanton.Martin was vice president and cashier of the United States NationalBank in Johnstown and was president of the Chamber of Com-merce.Campbell was managing director of the Chamber of Com-merce; Campbell was "loaned out" by Martin to do Citizens' Com-mittee work.The Reverend Mr. Stanton was a pastor of the West-mont Presbyterian Church.Carl Geis, a member of the executivecommittee of the Chamber of Commerce and a retail furnituremerchant, Samuel H. Heckman, president and general manager ofthe Penn Traffic Store, a large department store in Johnstown, andGeorge Fiig, who was in the retail clothing business, together withMartin and Campbell, constituted the executive committee of theO Citizens' Committee during the first phase of its activities.The Citizens' Committee had its inception at a meeting, arrangedby Stanton, which was held in the Fort Stanwix Hotel in Johns-town on Sunday, June 13. Stanton, Fiig, Geis, Martin, Heckman,and some others were present.On Monday, June 14, 1937, Mayor Daniel J. Shields of Johnstownissued a proclamation relating to the strike, which appeared inthat morning's issue of the Johnstown Democrat, a local newspaper.The opening paragraphs of the proclamation are as follows :Because of the existence of a major labor disturbance in theindustry which is the backbone of our community, it becomesnecessary for me to present to you facts which may arouse youto your proper sense of responsibility.shall continuetomeet .your representatives and discuss or negotiate with themon any subject relating to wages, hours or other conditions of employment orany other subject pertaining to employment.Your action in calling a strike at this plant is not based on any claim thatthe terms of employment are unsatisfactory but rather for the purpose of forcingour employees to join your union and pay for a chance to work.We cannot legally and we will not knowingly be a party to the coercing andintimidatingof our employeesas your telegram in effect asks us to do. Yourdetermination to coerce and intimidate our employees is clearly, shown by thelawlessmethods employed by your committee here at Johnstown.Our employeswant to work but your organization has sought in every way to prevent themfrom doing so.Your armed pickets have ruthlessly attacked our employees whohave at great personal peril continued at work.Your pickets have intimidated our employees and their families and havebrought disorder and anarchy into a peaceful city and have disrupted the normallife of the entire community.(Signed)S.D. EVANS,Management's Representative,Cambria Plant,Bethlehem Steel Co. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDA number of men not residents of our community-have beenhere for some months representing certain labor organizations.They have seen fit to calla cessationin our principal steel manu-facturingplant.Because ofthis discontinuance, certain dis-turbanceshave taken place which so far have been of a mini-mum character.In my official capacity as mayor'I feel justified in warningyou that troubleof a seriouscharacter appears inevitable.Itook the oath of office to uphold the Constitutions of the UnitedStates and Pennsylvania.Particularly does that oath makebinding upon me to protect your lives, homes- and propertiesagainst allforeign enemies.On Monday evening, June 14, 1937, a meeting, arranged by Stantonand Lawrence Campbell, was held at the Elks Club in Johnstown.The meeting was attended by about 60 or 70 persons, among whomwereMayor Shields, Stanton, Martin, Heckman, and H. G. Andrews,editorial director of the Johnstown Democrat.Stanton opened the meeting, stating that he endorsed the procla-mation of the Mayor, that his heart went out to the men whowantedto work and were being deprived of that right, and that itwas neces-sary to back up the Mayor and preserve the right to work.MayorShields spoke of the splendid conditions under which the `.men hadbeen working and stated that 90 per cent of the men .wanted to work.He said further that the police department was unable to controlthe situation and that the strike was influenced from without.Heckman, in his speech, said that, because of the flood,51 the strikewas untimely, that the men were demonstrating that they wanted towork, and that the group present should protect them in that right.Heckman also said that David Watkins, subregional director of theS.W. O. C. in charge of the strike, had stated, when asked to control-the violence, that he could not do so.H. G. Andrews asserted that the strike was really not against theBethlehem Steel Company but was against the community; Andrewssaid' that since the Cambria Plant was the only one of the Company'sPlants at which the S. W. O. C. had called the strike, the S. W. O. C.was harming the city of Johnstown and not the Bethlehem SteelCompany.Sidney D. Evans, Management's Special Representative at theCambria Plant, attended the'meeting and was called upon to speak.He said that Bethlehem had decided to keep the plant open duringthe strike because of its responsibility to those of its employees whowanted to work and because it was fairer to the city of Johnstown51Referring to a disastrous flood in Johnstown in 1936. BETHLEHEM STEEL CORPORATION615since the shutting down of the Plant would have such a great eco-nomic effect on the city.At this meeting, Martin was elected chairman of the Citizens'Committee.Evans did not participate in the election of Martin.When the other persons present signed their names to a paper thatwas passedaround, Evans refrained fromdoing so, according to histestimony,becauseI felt at that tinge, I still feel, for that matter, that if thiscommittee or group was to carry on toward its objective, as Iunderstood it, as being the support of law and order, or thesupport of those who were responsible for seeing that law andorder was maintained, that it would be much better that norepresentative of the company be considered a part of thatorganization so that they could carry on their work impartiallywithout taking sides in the situation in any way, shape or form,so for that reason I felt that it was not proper for me to signthe sheet and I also felt that I was there more in the natureof in observer than anything else.It can be seen that two themes predominated in the speeches madeat the Elks Club-first, that "outsiders" were responsible for thestrike; second, that it was unfair for the S. W. O. C! to have calledthe strike in Johnstown because of the hardship to a communityjust recovering from a flood, and because of the fact that the strikehad not been called at the other Bethlehem plants.These themeswere prominent in apress release, issued by. Evans, which appearedin the Johnstown Democrat the next morning, Tuesday, June 15.52On Tuesday, June 15, Campbell suggested to Martin that the Citi-zens' Committee publish an advertisement in the newspaper.Martinapproved, and all advertisement was prepared by Campbell and5a S.D. Evans announced :The plant is continuing to operate in all departments.Employees want to workand given proper protection going to and from their jobs,there should be nodifficulties.This is the responsibilty of every citizen in the community.Thepublic authorities have given assurance that the employees will be protectedpersisting in their right to work.The citizens in general are rallying to theirsupport and we have been assured by various groups of citizens that the effortsof outsiders to force a shut-down will be repelled by a united effort.There was some disorder on the turn last night but conditions are muchimproved this morning.Work was interrupted in only one division of a depart-ment.In some departments we have more men today than at any time sincethe strike started.The classes of material made here include wire products,plates,bars, cars,wheelsand axles.The continued operation of the plant is essential to thewelfare of Johnstown and its people as all products of this plant are in com-petition with mills elsewhere,many of which are located near to the market.Johnstown's industries and industrial population have been enjoying prosperityfor the first time in seven years.They are just recovering from the losses°of the1936-flood and.revival.To insure theneed is simply the preservation of law and order.1901)35-40-vol. 14--40 ,616DECISIONSOF NATIONALLABOR RELATIONS BOARDCorbin, an assistant of Heckman's who is in charge of advertising forthe Penn Traffic Company.The advertisement appeared on a fullpage of the Johnstown Democrat ofWednesday,June 16. It readsas follows :WE WILL PRESERVE LAW AND ORDER !It is the Constitutional Right of every man to work if he sodesires and if there is work for him.Constitutional Rights are being violated-ignored-in the pres-ent crisis existing between the Bethlehem Steel Company and thestriking unionists.Peaceful picketingwas promised by strikers-it has not beencarried out !Law -and Orderwas promised by strikers-it has not, beencarried out!There was to be no intimidation-ithas not been carried out !Peaceful home life has been threatened.The lives of mothers,wives, sisters, and children of men who want to work, have beenimperiled.These acts, these threats, these coercive measures are unlawful.Individual rights have been thrown aside.This must go nofurther !THE CITIZENS' COMMITTEEIS RISINGTO MEET THE SITUATION.Members of the Citizens' Committee of Johnstown are pledgedto take necessary action in case regularly elected peace authoritiesneed help in maintaining Law and Order.The Citizens' Committee is rising to meet the situation.Theauthority of the law must be restored and theCitizens' Com-mittee means to see that it is!JOHNSTOWN IS OUR CITY! JOHNSTOWN IS OUR HOME!JOHNSTOWN IS OURGREATESTINTEREST !WILL YOU ALLOW OUT-SIDERS TOCOME IN ANDDESTROY IT?CITIZENS' COMMITTEE OF JOHNSTOWN.Martin appointed Heckman, Geis, and Fiig to serve with Campbell'and himself as the Executive Committee of the Citizens' Committee.,OnWednesday morning, June 16, the Executive Committee had itsfirst meeting, for the purpose of organizing and of discussing what itsfunction should be.The Executive Committee telephoned Evans and:asked him to attend and give the Committee information about opera-tions at the Plant.When Evans told C. R. Ellicott, general manager.of the Cambria Plant, of this call, Ellicott authorized Evans to makean offer at that meeting of a $25,000 contribution from Bethlehem'Steel Company to the Citizens' Committee.Evans went to the meet-ing about ten or fifteen minutes after he had received the telephone call. BETHLEHEM STEEL CORPORATION617At the meeting, Evans said, in substance, that he had seen the adver-tisement of that morning, expressing the Committee's objective as themaintenance of law and order, that the failure of the S. W. O. C. topersuade men to stay away from the Plant had been followed by con-siderable violence, and that the Company felt that it might be neces-sary for the Committee to have some money.Evans then offered tocontribute up to $25,000 to the Citizens' Committee.On the same day, Martin met Mayor Shields on the street and toldhim that if he needed any money, the Citizens' Committee had someavailable.At 7 that evening, Mayor Shields gave a speech over Station WJAC,the Johnstown radio station, in which he assailed the strikers.Thespeech is quoted below :My fellow citizens : You have heard my voice over this stationon numerous occasions during the flood. I appealed to you tohave faith in the future, and Johnstown would come back.Myefforts were not in vain, and the result is that today our city isknown as "The Miracle City," and properly so. People ofJohnstown proved their ability to meet and handle situations,and at this time our community is called upon to handle evena more serious problem than the one we faced on March 17, 1936.On that day the hand of God was laid heavily upon us, and asa result, our homes in many instances suffered.All that wasnecessary at that time was to rely on our Christian Spirit andhave faith in Him who does all things for the best.At no timehas the Christian Spirit ever failed us and with shoulder toshoulder, we will march on and pass through the crisis whichat the present time confronts us.We were fearful when thedeluge hit us last year, but today we are courageous, because themere hand of man is the only obstacle we have to remove, andthis will be done.Some months ago a gentleman came to ourcommunity and as a result of his presence, many homes are sadtoday, and these homes will continue in that gloom until we riseup and do the things that all red-blooded Americans should do.Coercion, threat and intimidation will never deter us from thecourse we have chosen. It is only a fair statement to make thatcommunism and anarchy are in evidence in our city today.Dis-respect for law and order and disregard for the rights of othersis in evidence on all sides.Bullies, hoodlums, yes, cowards, whotravel in the darkness of the night are operating in our city atthe present time.Threats are being made against defenselesswomen and children.Law,abiding citizens are being beaten onour streets.Men desiring to work have had their clothes takenfrom them and forced to stand naked in the principal streets 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDof our community. Such is the work of the invaders who nowhave.the audacity to conceal themselves in our city.As yourmayor, I pledge my life to protect you citizens.As your mayor,I guarantee you the right to go to your work without molesta-tion; to return to your homes unaccosted and to enjoy that se-curity that rightfully belongs to every citizen.The time hasnot arrived when we red-blooded Americans are going to permitourselves to be regimented.The time has not arrived when wewill stand idly by and tolerate the invasion of our homes.Andas good citizens of this country, we will not permit our fellow-man to be set upon on the public highway and for no good reasonassaulted.Law and order must prevail.Months ago I had theassurance of Mr. Dave Watkins, the man who is the recognized.local head of the present labor disturbance, that Johnstownwould never be made a victim. "Mr. Watkins, you have failedto keep your promise, and not only have you violated thispromise, but you have shown utter disregard for all the promisesyou have made."Mr. Jones and Mr. VaiZandt, members of theBrotherhood, came to my office and made a formal complaintthat Bethlehem Steel was operating locomotives with coloredmen; colored men used as strike breakers.That accusation was.made last Saturday afternoon and those gentlemen guaranteedme to produce evidence to sustain their charges, but up to thepresent time, they have been unable to even approach anythingthatmight be accepted as proof of their statements.Fellow-citizens, it is not in haste that I come before you with this appeal.For months I have watched the activities in our communitywhich today throws many of our citizens into idleness.ButI am happy at this time to state that this idleness is now ended-A minority shall not hamper a majority.As your mayor, I anithoroughly convinced that the majority of our citizens want towork and are opposed to the dictation of outsiders.WereJohnstown not invaded by undesirables, peace would reign atthis time.I boast of fifty years residence in this town and atno time during those fifty years have I ever. observed an occasionwhen it seemed necessary for outsiders to enter our midst underthe disguise of helping us.My friends, remember the old adage,.Beware of Greeks bearing gifts.Now we have the proverbial Greeks with us at this time.My,conclusion is that we do, but fellow-citizens, allow me at this timeto guarantee you protection against all enemies of society.Let-me assure you that we have the local situation under perfect'con-trol.With 200 state troopers and several hundred special police--men in addition to our regular police force, and with nme available- BETHLEHEM STEEL CORPORATION61924 hours a day, no harm can befall you. From this moment on a"Back to Work Movement" will gain momentum. You wives,mothers and sisters of our steel workers, fear not. Idle threatsare being made, by the cowards, but let me assure you that I, asyour mayor, am in a position to crush the lawless, the communist,the anarchist and preserve and protect the homes of you goodcitizens.Please have faith in me; please dispel any fear you may havehad because the undesirable has been routed and law and ordernow prevail.The Citizens' Committee published another full-page advertisementin the Johnstown Democrat of Thursday, June 17.53That evening the Citizens' Committee held a mass meeting in theauditorium of Central High School which was attended by about 1,000persons.Mayor Shields, United States Congressman Clare Hoffmanof Michigan, and if G. Andrews spoke.Mayor Shields opened hisspeech by stating that the strike was over.Congressman Hoffmandevoted most of his address to Communism and the C. I. O.H. G.Andrews virtually repeated the speech he had given at the Elks Clubon Monday evening.He also stated that the strike had not been pre-cipitated by the better elements of the steel workers but by a minorityof agitators, and that persons had been brought in from the outside tomake it an effective strike.On Thursday morning, June 17, Fulton I. Connor, a city council-man, who had been selected as treasurer of the Citizens' Committee,telephoned Martin and stated that the Mayor needed $10,000.Martinthen called Evans, who said that the money would be available.Mar-tin and Connor went together to Evans' office shortly after noon andreceived the money, which was wrapped in brown-paper packages.54The two men then took the money to the bank, rented a safety depositbox and placed the money inside.At 2 p. m. Connor returned to thebank, told Martin that the Mayor needed the money, and took it fromthe safety deposit box.Martin never asked the Mayor whether he hadreceived the money.He testified that he assumed Connor gave themoney to the Mayor.The next day, Friday, June 18, Connor telephoned Martin again andsaid that the Mayor needed $15,000 more.Martin called Evans and53The advertisement is set out in full in Appendix D.51They gave Evans a receipt,written in ink on a blank piece of white paper. Thereceipt was as follows :Received of S. D. Evans Ten Thousand Dollars.JOHNSTOWN, PA.,June 17, 1937.F. C. MARTIN.FULTON I. CONNOR.Martin testified that the several packages were wrappedin one package. 620DECISIONSOF NATIONALLABOR,RELATIONS BOARDarranged to send Morrison J. Lewis,the assistant cashier of the UnitedStates National Bank,for the money.Lewis received the money,which was wrapped in a brown-paper package,from Evans andcarried it to Shields.A fewdays later,Evans came'into Martin's bank and got a. receiptfrom Martin and Connor.The receipt,written in pencilon a blankpiece of white paper,was as follows:JOHNSTOWN,PA.,June 18, 1937.Recd $15,000 cash from Sidney EvansF. C. M.FuLTON I. CONNOR.Other money transactions of a similar nature took place on July 9'and July 28, 1937.On July 9, 1937, Connor 56 called Martin on the.telephone and told him that the Mayor needed $5,621.25.Martincalled Evans, and asked whether the Company would be willing to.furnish the additional amount, even though it had already given$25,000, the amount it had promised in its original offer of contribu-tion.Evans agreed to give this money, and Owen Griffith, a tellerin the United States National Bank got the money, wrapped in abrown-paper package, from Evans and delivered it to Shields.On July 28, 1937, Mayor Shields called Martin and stated that heneeded an additional amount of about $1,457.Martin called Evans,and said that the Citizens' Committee needed an additional $1,457 to.close their accounts.Evans agreed to give the money; Martin per-sonally went to Evans' office, received the money, and then turned itover to Mayor Shields.These four transactions were not discussed with any of the othermembers of the executive committee of the Citizens' Committee priorto the time Martin testified at the Board hearing, and, in fact, Martindid not discuss these transactions with any persons other than MayorShields, Sidney Evans, and Fulton I. Connor.No accounting wasever made to the Citizens' Committee by the persons who receivedthe moneys.Martin testified that this was because :A.Well, principally for the reason that the-we had faith ineach other, that the thing would be handled correctly.Themoney wasn't in the hands of the treasurer, in so far as I know,.any length of time.He got it as he needed it, and as I assumed,,turned it over to the Mayor.ss At this time, Connor was no longer treasurer of the Citizens' Committee.Martintestified that Connor was treasurer for only a week.Connor never gave a statementor accounting to the Citizens'Committee of the funds he had received. BETHLEHEM STEEL CORPORATION621On another,occasion,.C.R. Ellicott turned over$4,372 directlytoMayor Shields.Ellicott's testimony on that transaction is asfollows :Q. (By Mr. S1IAwE) Mr. Ellicott,how long have you knownMayc;r Shields-.-approximately,of course?A. I have,known Mayor Shields approximately six years.Q. Did:you have any conversations or conferences with MayorShields duringthe monthsof June and July, 1937?A. Yes.Q. Did you personally deliver to Mayor Shields$4,372 in cash,on or about July 22, 1937?A. Yes.Q.Was this$4,372 drawn fromthe funds of the Bethlehem,Steel Company?A. Yes.Q. Prior tothe deliveryof the money to Mayor Shields, didyou have a conversation with Mayor Shields in his office on thesame day,July 22nd?A. Yes.Q.Willyou please tell us what was said on that occasion byyou and by the Mayor?A. On this day, July 22, I was in the Mayor's office, and Ihave no idea of what we were talking about.About that timethere were discussions on flood control,and that may or maynot have been the subject.I sat opposite Mayor Shields, andwhen I was about ready to move out of his office, or leave hisoffice, the Mayor opened the drawer to his desk and pulled outa file of papers,saying that"I have a number of bills here thatmust be paid."I then made some comment to the Mayor,no doubt of thiskind, that I suggest that you call Mr.Martin,chairman of theCitizens'Committee, he surely must have funds available forthat payment.I left the office right after that statement.I left the Mayor's office and returned to my office. I had onlybeen in my office a few minutes when my secretary told me thatMayor Shields wished to speak to me on the telephone. Inanswering the telephone,theMayor told me that he had triedto reach Mr. Martin,and that he had been told that Mr.Martinhad left town and would not be back for a period of ten days.The Mayor then said that being unable to reach Mr. Martinwhich meant that he was unable to secure the necessary funds,whichplaced him in an embarrassing position. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDI then told the Mayor that I would see what I could do aboutit.I did considerable thinking after that, and I reviewed in mymind what had transpired since the steel strike on June 11th. Iwas thinking of the excitement that we all experienced duringthe strike.I was thinking about the troubles we experiencedduring martial law, and also thought of the men being thrownout of work due to the dynamiting of the pipe lines, and I con-cluded that if the cleaning up of these bills would put us backto normal, that I was going to secure the amount required, andgive it to the Mayor.I called Mr. S. D. Evans and told Mr. Evans that I would liketo have some strike money to the extent of $4,372.Mr. Evans then presented me with a cash advance slip whichI signed, and he then signed, and he left the office.A short time later Mr. Evans returned and delivered me anenvelope-no notations on it-and he then told me that theenvelope contained the money that I had specified. It was sometime later that afternoon when I was either going out into themill, or returning from the mill, I stopped at the Mayor's officeand found the Mayor sitting at his desk, walked in, laid theenvelope on his desk and then I said to the Mayor, "I told youat noon on the telephone that I would see what I could do, andthat is what I done."I don't.recall whether the Mayor made any comment. I im-mediately left his office.That is all I know about it.On Saturday, June 19, 1937, Governor Earle issued a proclamationof martial law and ordered that the mills be closed.The Citizens'Committee then devoted its efforts to having the Governor reopenthe mills by revoking the proclamation of martial law.To this end,the Citizens' Committee sponsored radio programs and published full-page statements in a large number of newspapers.This phase of theCommittee's activities involved the employment of The John PriceJones Corporation and Thornley and Jones, Inc., of New York City,and Ketchum, MacLeod & Grove, and Ketchum, Inc., of Pittsburgh,publicity and public relations firms, to prepare advertising copy fornewspapers and radio speeches for the active members of the Citizens'Committee.On Friday, June 25, 1937, the Governor ended the stateof martial law.The Trial Examiner, after hearing many of the respondents' wit-nesses, found that violence and disorder did occur during the strike,and he thereafter precluded the respondents from adducing furthertestimony as to the violence.We find that the existence of violenceand the apprehension of violence induced by newspaper reports of BETHLEHEM 'STEEL CORPORATION623violence in strikes at other steel plants were two of the factors leadingto the formation of the Citizens' Committee.We do not find that therespondents induced or participated in the formation of the Citizens'Committee.It is evident from the foregoing account of the activities of the Cit-izens' Committee that its prime function was that of vilifying theunion organization and engendering public hostility and oppositionto the strikers.The Citizens' Committee considered that it couldbest achieve its objectives by directing its attack against the unionorganization and by ending the strike as soon as possible.This was perhaps most pungently expressed by H. G. Andrews onFebruary 24, 1939, months after the Citizens' Committee had beenactive, in "The Round Table," a column appearing on the editorialpage of the Johnstown Democrat. The column states,inter alia:There hasn't been very much testimony concerning the factthe Citizens Committee was organized for the purpose of break-ing the strike and for no other purpose. Bethlehem's Mr.. Evanswas never under any misapprehension as to the actual purposesfor which the committee was formed.That there were at leastsome members of the committee who knew what they were aboutmust be taken for granted. The job on hand, from the Citizens'Committee standpoint, was the breaking of the strike and theresumption of work in the mills. The academic members of thecommittee did the talking about the constitutional right of mento work.However, that right..didn't amount to two whoops inHades unless the strike was broken.The Citizens' Committee made no appeal for funds other than atthe mass meeting of.Thursday, June 17, and through a newspaper ad-vertisement, under the heading "We Protest," which appeared nation-ally on Thursday, June 24.Yet prior to the first appeal for funds,and at a time when the Executive Committee of the Citizens' Com-mittee was still considering what its function should be, BethlehemSteel Company offered to contribute the sum of $25,000. The Com-pany was thus implementing and strengthening an agency whichwas seeking to defeat the efforts of the union organization and todestroy that organization by creating hostility toward it.This was not a straightforward attempt by the Company to presentits case to the public. It was an attempt by the Company to cloakit.sattack upon the S. W. 0. C. by making it appear that the attackcame solely from the Citizens' Committee, ostensibly a group of im-partial citizens interested in maintaining law and order.Evans, intestifying as to his reasons for not signing the paper at the Elks Club,indicated the necessity for impartiality by the Citizens' Committee.His subsequent activities, however, show a complete abandonment of 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat position ; the Company tried to utilize the apparent impartialityof the Citizens' Committee as a means of interfering with the self-organization and concerted activities of its employees.The course ofactivity followed by the Company was in contravention of Section 8(1) of the Act.Evans testified that he did not know that the money which theCompany gave to the Citizens' Committee was being turned over toMayor Shields.Martin testified that he did not recall telling Evansthat the money requested on the various occasions was to be given tothe Mayor.56However, the surreptitious character of the transactions,the fact that no accounting was ever made, -and the fact that no onewas told of the payment of the monies convinces us that Evans knewthat the money was for the Mayor and that Mayor Shields was awareof the source of the money.We so find. The Company was, by thisuse of the Citizens' Committee, indirectly giving $32,078.25 to.MayorShields.The statements made by Mayor Shields indicate that his conceptionof the best way to handle the strike situation was to create hostilityto the strikers, encourage a back-to-work movement, and defeat theS.W. 0. C. In providing the money which was turned over to theMayor, and in directly turning over a sum of money to the Mayor,the Company was following a, program calculated to insure the con-tinuance of this attitude; the Company was thus, in the most effectivemanner, interfering with the organization of its striking employees.In a situation in which impartiality by the city administration wasessential to a proper preservation of the rights of the Company on theone hand and the union on the other, the Company was, by the pay-lnent of the money, engaging in a course of conduct which necessarilyaffected that impartiality. 57Such action by the Company was incontravention of Section 8 (1) of the Act.We find that the Company, by making the payments describedabove, has interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed by Section 7 of the Act.Wew With respect to the first transaction of $10,000, Martin at first testified that he toldEvans the Mayor needed$10,000.He changdd his testimony on cross-examination.m The Company urges that its activities during the strike should be considered in thelight of the situation then prevailing.In its brief before the Board, at page 36, theCompany describes that situation,in part,as follows :The Police Department of the City of Johnstown did not have sufficient man-power or equipment properly to police the city even under normal conditions,and it was hopelessly incapable of meeting the emergency which then arose (e. g.Tr. 1251-2.3042-3,9930-1).The Sheriff of Cambria County and the police ofFranklin Borough not only were unable to control the situation as it developed,but they appeared actually indifferent to the prevailing lawlessness' (e.g.Tr.10776-8,10997-9, 11023-7,11242, 11252-5,11284-6, 11295-7).The Pennsyl-vania State Police, until about the fourth day of the strike,were under instruc-tionsnot to interfere with the conduct of the strikers or their sympathizers(e.g.Tr. 10117, 10421, 10576. 12634-6, 13560, 14231). BETHLEHEM STEEL CORPORATION625have ' found that the Corporation must be held responsible for theactivities of the Company in connection with labor relations.Wetherefore find that the Corporation has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed-bySection7 of the Act.Apparently, the Company, finding the actions of the authorities ofthe State of Pennsylvania, the authorities of Cambria County, andthe authorities of Franklin Boro insufficient for its purposes, believeditself justified in supporting and implementing the Citizens' Com-mittee. and Mayor Shields in the manner described above.But the Company cannot justify unlawful conduct on the assump-tion that such conduct was made proper because the Company thoughtthat there had been a failure on the part of the State of Pennsylvania,Cambria County, and Franklin Boro to perform their proper func-tion.In this connection, it is significant to note Evans' statementsat a conference held between Evans and Ralph Bashore, Secretary ofthe Department of Labor and Industry of Pennsylvania, and otherrepresentatives of that Department, on Friday, June 18,'the day onwhich Evans had given $15,000 to the Citizens' Committee, and theday after he had given $10,000.Evans was asked whether he thoughtthere was enough police protection.He replied that as long as therewas violence there was not enough police protection.He was thenasked by these representatives of the State whether the Company wasrequesting additional police protection. , Evans replied that this wasnot a matter for the Company to request and that the matter ofpolice protection was entirely in, the hands of the law enforcementagencies.Further, the record does not reveal impropriety in the actions ofofficials of the State of Pennsylvania, Cambria County, or FranklinBoro:V L THE RESPONDENTS' EMPLOYMENT OF PINKERTON'S NATIONALDETECTIVE AGENCY, INC.Bethlehem Steel Company utilized the services of Pinkerton'sNational Detective Agency, Inc., in 1935 and 1936, and in 1937, untilit terminated the employment of the detective agency on March 31,1937.Records of the Pinkerton Agency reveal that bills for theseservices were made out on plain paper, with Francis Dykes; the em-ployee of the Company who arranged for the services, appearing asdebtor, and G. G. Hunt, an employee of the Pinkerton Agency,appearing as creditor.SSas In 1935,the Company paid $2,845.37 to the Agency for services and expenses. Theseserviceswere rendered at Bethlehem, Pennsylvania.In 1936, the Company paid$16,022.66 to the Agency for services and expenses.Of this amount,$1,506.93 was for 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDRobert A. Pinkerton., president, of the Agency, testified ,that thetype ofservicesrendered was an investigation around certain plants'and the towns in which the plants were located "to determinewhether there were any indications of violence or damage being doneor contemplated to either persons or property of the company."Theservices of the Agency were discontinued in the fall of 1935, but theAgency was reengaged on June 27, 1936. Stanley Lee Stiles, a divi-sion managerof the Agency, testified that at a conference with Dykesand George Vary, another representative of the Company, on thatday, Dykes stated that the Company desired to engage the servicesof the Agency to protect the plants and the lives of the employeesagainst violence from outsidecommunistsand labor racketeers, whomDykes defined as "people that get control of legitimate labor organ-izationsand shake down the employer and the employee too," andfrom unlawful acts-by any agency.Various journal sheets of the Pinkerton Agency, which describethe services rendered, use similar language.Thus, the journal sheetdated July 3, 1936,states :Remarks:Old client, financially responsible.Not confirmed.Bills on plain paper.PHILA.,July 3rd, 1936.On Saturday, June 27th, Asst. Genl. Mgr. Dudley and theDiv. Mgr. conferred with our client in Bethlehem.Client stated that they have received information that radi-cals and other outside ' disturbers have been sent to Buffalo toannoy, harass, and disturb their employees.They desire us to,investigate these different characters as they desire to protecttheir employees.They expect us to keep them posted up to theminute on events and conditions as they occur from day today.The journal sheet dated July 10, 1936, states :Remarks : Reports delivered through Phila. office.Bills onplain paper, Francis Dykes, Dr. to G. G. Hunt, Cr.PHILADELPHIA,July 10, 1936.Our client is interested in general conditions in Baltimore;i.e.,,activities of Communists, other radicals and outside dis-turbers who may come to Baltimore to annoy and disturb theirloyal employees.Client authorizes us to keep them advised along this line.services and expenses at Sparrows Point, $4,293.35 for services and expenses at Lacka-wanna, $4,431.39 for services and expenses at Bethlehem,$1,082.49 for services andexpenses at Baltimore,$37.51 for services and expenses at Philadelphia,and $1,107.06for services and expenses at other towns. BETHLEHEM STEEL CORPORATION627The journal sheet dated June29, 1936,states :Remarks : Old client, financially responsible.Not confirmed.Bills on plain paper-"Francis Dykes debtor to G. G. Hunt."PHILA.,June 29th, 1936.On Saturday, June 27th, Asst. Gen'l Mgr. Dudley and theDivision Manager went to Bethlehem in response to a telephonecallwhere they conferred with Mr. Francis Dykes, Manager ofPublic Relations and George W. Vary, Manager of IndustrialRelations.This is a new job from Mr. Vary and this is the first time weever met him.These gentlemen stated they have information that Com-munists and other radicals are creating disturbances and dis-content in Bethlehem, and they desire us to investigate the rad-ical condition there that they may take the necessary steps toprotect their employees.Other quotations from the journal sheets follow :Our client desires that we establish additional contacts todetermine to what extent Communists and radicals are in-fluencing their employees at Johnstown, Pa.They desire us to purchase informationfrom some onein Johns-town on local conditions, also the activities of various men whoare trying to annoy and disturb their employees in that town.Reports submitted by "correspondent D. K.," 59 to the PinkertonAgency in connection with the work done for Bethlehem Steel Com-pany deal with union sentiment among employees.In August 1936, the Pinkerton Agency discontinued the practiceof making written reports to its clients.From that time until hebecame ill in February 1937, Stiles had conferences with Vary ofthe Company once a week or once in two weeks at which he reportedorally on the results of the Agency's work.The matter of progressor lack of progress of the S. W. O. C. was discussed frequently atthese conferences..It is evident that descriptions such as "communistic," "radical,"or "outside disturbers," "harassing, annoying, and disturbing loyalemployees" included within their scope activities of the union organi-zation.We find that the Company employed Pinkerton's NationalDetectiveAgency, Inc., for the purpose,inter alia,of obtaininginformation relating to union activity and organization.The respondents contend, with respect to the hiring of the detec-tive agency, that the Act in no way forbids surveillance with respectw An "operative"is a person in the regular employ of the Agency.A "correspondent'is one from whom information is purchased.The payments made to a correspondent arecharged to the clientas expenses. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDto union activitiesper se.They argue that such surveillance can be,in contraventionof the Act only (1) if the employees know theyare under surveillance and, as a result, areintimidated into exercis-ing or refraining from exercisingany of the rights guaranteed bythe Act, or (2) if the employer uses the information obtained bythe surveillanceto do something which constitutes an unfair laborpractice.The respondents then state that in this case the employees.had. no knowledge of the employment of the Agency and that the,record does not show that the respondents used the informationobtainedfrom the Agency to commit any unfair labor practice.These contentions are without merit. In our view, surveillance ofunion organizationconstitutes an interference with the employees'rightto self-organization,even though there is no showing that the,specific informationobtained was used in the commission of an unfairlabor practice.We find that the respondents, in employing Pinkerton's NationalDetective Agency, Inc., for the purpose,inter alia,of obtaining infor-mation relating tounion activity and organization, interfered with the,employeesin their right .to self-organization,to form, join, or assistlabor organizations, to bargain collectively through representatives oftheir own choosing,and to engagein concerted activities, for the pur-pose ofcollectivebargainingor othermutualaid or protection.VII.OTHERALLEGED ACTS OF INTERFERENCE WITH RIGHTS GUARANTEED INSECTION 7We find that there is nothing in the record to sustain any part ofthe allegations in paragraphs 12 and 14 of the complaint.We willaccordingly dismiss those paragraphs.We will also dismiss the complaint in so far as it alleges that therespondents offered inducements to certain of their employees not tojoin or assist the union; conducted a so-called "back-to-work" move-ment of their employees in a manner to interfere with, restrain, andcoerce their employees in the exercise of the rights guaranteed bySection 7 of the Act; caused the streets of Johnstown and surroundingcommunities to be patrolled by armed men for the purpose of inter-fering with, restraining, and coercing their employees; interfered withpeaceful picketing by their striking employees; caused union membersand organizers to be unjustly arrested, detained, and sentenced; andcaused union members to be brutally attacked and beaten in its Johns-town plant.VIII.THE EFFECT. OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondents, set forth in SectionsIII, V, and VI, above, occurring in connection with the operations of .BETHLEHEM STEEL CORPORATION629the Company, described in Section I above, and the operations of theCorporation, described in Section IV above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.IX. TIIE REMEDYHaving found that the respondents have engaged in unfair laborpractices, we shall order them to cease and desist therefrom and totake certain affirmative action which we deem necessary to effectuatethe policies of the Act.We have found that the respondents have dominated and interferedwith the administration of the Plans and have contributed supportthereto.From the foregoing discussion it is manifest that the con-tinued existence of the Plans would operate to prevent the free exer-cise by employees of their right to self-organization and collectivebargaining.In this connection, the reasoning of the Court inNationalLabor Relations Board v. Pacific Greyhound Lines, Inc.,is peculiarlyapplicable here.In that case, Mr. Justice Stone said :... a mere order to cease the unfair labor practices "wouldnot set free the employee's impulse to seek the organization whichwould most effectively represent him"; that continued recognitionof the Drivers' Association would provide respondent "with adevice by which its power may now be made effective unobtrusively, almost without further action on its part.Even though he.would not have freely chosen "the Association" as an initial propo-sition, the employee, once having chosen, may by force of a timor-ous habit be held firm to his choice.The employees must be-released from these compulsions.60Accordingly, in order to effectuate the policies of the Act, to restoreto the employees the full measure of their rights guaranteed under the.Act, and to free them from the domination and interference, and theeffects thereof, which constitute' a continuing obstacle to the exercise bythe employees of the rights guaranteed them by the Act, we will order-the respondents to withdraw all recognition from the Plans as repre-sentatives of the employees for the purpose of dealing with the respond-ents concerning grievances, labor disputes, rates of pay, wages, hours.of employment, or conditions of work, and to disestablish them as suchrepresentatives.60 NationalLabor Relations Board v. Pacific Greyhound Lines, Inc.,303 U. S. 272,275.Cf.. alsoConsolidated Edison Co., Inc., et al. v. National Labor Relations Board,-305 U. S. 197, at 236 (1038), where the Court said:The continued existence of a company union established by unfair labor practicesor of a union dominated by the employer is a consequence of a violation of the-Act whose continuance thwarts the purposes of the Act and renders ineffectual_any order restraining the unfair labor practices. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDReference has been made in this Decision to the Relief Plan, thePension Plan, and the Saving and Stock OwnershipPlan.Our orderdisestablishing the Plans of Employees' Representation as collectivebargaining representatives is not intended to interfere with any suchactivities, provided that they are divorced from functioning in connec-tion with any labor organization and are continued without discrimi-nation against or in favor of any labor organization.61Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.The SteelWorkersOrganizing Committee and the AmalgamatedAssociation of Iron, Steel and Tin Workers-of North America are labor,organizations within the meaning of Section 2(5) of the Act.2.The 'Plans of Employees'Representation at the Cambria Plant,the Lackawanna Plant, the Lebanon Plant, the Steelton Plant, theMaryland Plant, the Bethlehem Plant, the Concentrator Plant, theRankin Works, the Leetsdale Works No. 1, and the Leetsdale WorksNo. 2 are labor organizations within the meaning of Section 2 (5) ofthe Act.3.By dominating and interfering with the administration of theaforesaid Plans of Employees'Representation and by contributingsupport thereto,the respondents have engaged in and are engaging in-unfair labor practices within the meaning of Section 8 (2) of the Act.4.By interferingwith,restraining,and coercing their employees in,the exercise of the rights guaranteed in Section 7 of the Act, the re-spondents have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(1) of the Act.5.The aforesaid unfair labor practices constitute unfair labor prac-tices affecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondents, Bethlehem Steel Company and Bethlehem Steel Corpora-tion, and each of t}lem, and their officers, agents, successors, and assigs,shall:al Cf. report of Senate Committee on Education and Labor (Report No. 573) on Senate-Bill 1958,74th Congress,1st Session(enactedas theNational Labor Relations Act)."Nor doesanythingin the.bill interferewith the freedom ofemployers to establishpension benefits,outingclubs,recreationalsocieties,and the like,so long'as such.organizationsdo not extendtheir functionsto the field of collective bargaining, and solong asthey are notused asa covert means of discriminatingagainst or in favor ofmembership in anylabor organization."Cf.Matter of BethlehemShipbuildingCorpora-tion,LimitedandIndustrialUnionofMarine and Shipbuilding il'orlers of America,LocalNo. 5, 11 N. L. R. S. i05. BETHLEHEM STEEL CORPORATION6311.Cease and desist from :(a)Dominating or interfering with the administration of the Plansof Employees' Representation at the Cambria Plant, the LackawannaPlant, the Lebanon Plant, the Steelton Plant, the Maryland Plant, theBethlehem Plant,the Concentrator Plant, the Rankin'Works, the-LeetsdaleWorks No. 1, and the Leetsdale Works No. 2, or with theformation or administration of any other labor organization of theemployees, and from contributing support to the said Plans. of Em-ployees'Representation or to any other labor organization of theemployees ;- (b)Recognizing the said Plans of Employees' Representation asthe representatives of any of the employees for the purposes of dealing.`with.the, respondents concerning grievances,,labor disputes,wages,rates of pay,hours of employment,or other conditions of work;(c) In any other manner interfering with, restraining, or coercingthe employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations,to bargain collectively through11representatives of their own choosing,and to engage in concertedactivities for the purposes of collective bargaining or other mutual aidor protection as guaranteed in Section 7 of the National Labor Rela-tions Act.2.Take the following affirmative action which the, Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from the Plans of Employees' Rep-resentation at the Cambria Plant, the Lackawanna Plant; the LebanonPlant, the Steelton Plant, the Maryland Plant, the Bethlehem Plant,the Concentrator Plant, the Rankin Works, the Leetsdale Works.No. 1, and the Leetsdale Works No. 2 as the representatives of anyof the employees for the purpose of dealing with the respondents.concerning grievances, labor disputes,wages, rates of pay, hours ofemployment,or conditions of work, and completely disestablish thesaid Plans as such representatives;(b)Post immediately in conspicuous places in each departmentof the Cambria Plant, the Lackawanna Plant, the Lebanon Plant,the Steelton Plant, the Maryland Plant, the Bethlehem Plant, theConcentrator.Plant, the Rankin Works, the Leetsdale Works No. 1,and the Leetsdale Works No. 2 notices stating(1) that the respond-ents will cease and desist as aforesaid,and (2) A hat the respondentswithdraw all recognition from the Plans of Employees'Representa-tion at the Cambria Plant, the Lackawanna Plant, the Lebanon Plant,the Steelton Plant, the Maryland Plant, the Bethlehem Plant, theConcentrator Plant, the Rankin Works, the Leetsdale Works No. 1,and the Leetsdale Works No. 2,as the representatives of any of theemployees for the purpose of dealing with the respondents concern-ing grievances,labor disputes,wages, rates of pay, hours of employ-190935-40-vol.14--41 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDment, or conditions of work, and completely disestablish said Plansas such representatives;(c)Maintain such notices for a period of at least sixty (60) con-secutive days from the date of posting;(d)Notify the National Labor Relations Board at Washington,D. C., in writing within ten (10) days from the date of this Orderwhat steps the respondents have taken to comply herewith.AND IT IS FURTHER ORDERED thatparagraphs 12. and 14 of the com-plaint be, and they hereby are, dismissed.AND IT IS FURTHER ORDERED that those allegations in the complaintwhich allege that the respondents offered inducements to certain oftheir employees not to join or assist the union; conducted a so-called"back-to-work" movement of their employees in a manner to inter-fere with, restrain,, and coerce their employees in the exercise of therights guaranteed by Section 7 of the Act; caused the streets ofJohnstown and surrounding communities to be patrolled by armedmen for the purpose of interfering with, restraining, and coercingtheir employees; interfered with peaceful picketing by their strikingemployees; caused union members and organizers to be. unjustlyarrested, detained, and sentenced; and caused -union members to bebrutally attacked and beaten in its Johnstown Plant, be, and theyhereby are, dismissed.APPENDIX ATABLE I.-Ironand steel producing plants of Bethlehem Steel Company., the onlyiron and steel producing sv.bsidiary of Bethlehem, Steel CorporationShipments to plant in 1936 ofNumber of States,United Statester-ore,pig iron,cinder,scale.scrap, alloys,fluxes,and fuelritories,and for-which originated outside ofeign countries inwhich such ship-State in which plant is locatedmenu originatedPlantLocationApproximate valueat plantUnitedGrossStates ter-tonsPercent ofStatesritoriestotal ofand for-Amountsuchma-eigncoun-SerialstriesreceivedBethlehem plant ----------Bethlehem, Pa ----------927,939$8,658,72752187Cambria plant -------------Johnstown, Pa., and vi-2,553,70315, 834, 75470235cinity.Lebanon plant ------------Lebanon. Pa ------------117,6831,254,076335NoneCoatesville plant ---------Coatesville, Pa ----------15.420266.35374.8NoneHarlan plant--------------Wilmington, Del --------1.455113.040867NoneMaryland plant ----------Sparrows Point, Md-----4,47.5.34825,200.24493218Lackawanna plant --------Lackawanna,N.Y.,4,516,82619.183, 52483i86and Blasdell, N. Y.Steelton plant-------------Steelton and Danville,350,7642.346, 0964116-6Pa.Seattle plant--------------Seattle,Wash -----------62,801816,12749"102South San Francisco plant-South San Francisco,8, 918305,2472292Calif.Los Angelesplant_ ------Los Angeles, Calif. (Ver-19,532424. 7743382non) Calif.Wire Rope plant I__:..-----Williamsport., Pa -------3.320230.53445160WireStrand plant1-------Sparrows Point, 1Id----NoneNoneNoneNoneNoneITitle,acquired August 21, 1937,on receivership sale under orders from which an appeal is pending.Data,with reference to shipments,was obtained from records of previous owner. BETHLEHEM STEEL CORPORATION633Number of States,Shipments in 1936 of productsUnited States ter-Employees Junetodestinationsoutsideofritories,and for-1, 1937State in which plant iseign countries tolocatedwhich such ship-ments were madePlant,Billed valueStatesUnitedSuper-includ-)States,visoryandAllothersNet tonsPercentingDistrict.territoriesandclerical2Amountof totalproductsofClbiforeigntishippedoumacounresBethlehem plant---------------95311,278563,186$31,105,57306 I4746Total---------------------12,231Cambria plant------------------1710813.154749,20532.389, 633664845Total-----------------------14,262Lebanon plant ----------- ------2862,35057,3914,511,688624435Total ----------------------------2,636Coatesville plant-------------_426465,602620,770703310Total---------------------------688Harlan plant--------------------33318837645,0741005NoneTotal ------------------------------351Maryland plant._ __________99917,6171,252,50957,927,518814771Total------------------------------18.616Lackawanna Plant -------------90510,8451, 071', 35137, 615, 226774843Total-----------------------_11.750228622Steelton plant------------------4214,86179,19,36,1494324Total------------------------------5,283Seattle plant-------------------6374548,1162;162,78253103Total---------------------------808South San Francisco plant-----849689,231497,44410114Total------------------------------1,052Los Angeles plant--------------906941,77596,973292Total----------------------784Wire Rope plant---------------1534825,5892,009, 2778346(3)Total---------------------635Wire Strand plant----_------_5353,716429,0739642(8)Total ------------------ I-------402NOTE.-These amounts are computedon the averagevalue per ton (f. o. b. mill)for all shipments in1936 from each plantto trade, inter-company, and inter-plant.3Not available.APPENDIX B[Refer to footnote 27, above]I.On May 4, 1934, the following amendments to the BethlehemPlan were effected by vote of the Joint Committee on Rules:*1.Article I, Section 3, was so amended to read :"Adjustments in units of representation shall be made in ac-cordance with the recommendations of the Standing Committeeon Rules to the Joint Committee on Rules." -2.Article IV, Section 2, was so amended to read :"All nominations and elections shall be conducted by the em-ployees themselves, in accordance with rules and regulations pre- 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDscribed by the Committee on Rules, with only such suggestions,from the Management as may be requested by said Committee."3.'Article IV, Section 13, was so amended to read :"Each voter shall deposit his own ballot in a. box provided forthe purpose by the Committee on Rules, and the ballots shall becounted under the direction and supervision of said Committee.The candidates receiving the highest number of votes shall bedeclared elected."4.Article VIII, Section 2^-A, was so amended to read:"Regular meetings of the General Body of Employees' Repre-sentatives shall be held every month."From the date of inception of the Bethlehem Plan to June 1, 1924,the following amendments,inter alia,were adopted by action of thesuccessive Joint Committees :December 20,1922.-Article II, Section 1: Representativesshall be elected for a term of one (1) year,Beginning April 1stfollowing electionand shall be eligible for re-election.April 23,1923.-Article IV, Section 8: There shall be three.persons nominated for every. person to be elected,Except forDepartments Entitled to Elect Only One Representative, WhereFive Persons Shall Be Nomiinated.August 20,1923.-Article VIII, Section 2-A:Regular Meet-ings of the General Body of Employees' Representatives ShallBe Held Every Two Months, Beginning January 1924.II.After the date of inception of the Steelton Plan and prior toMay 12, 1926, the following rules under and amendments to the Planwere adopted by vote of the Joint Committee on Rules :1.On December 15, 1921, the following rule relating to Ar-ticle 1 of Section VII of the Steelton Plan was so adopted :"On the first Tuesday after each annual election the, Repre-sentatives shall meet for the purpose of electing from amongthemselves, a Chairman, a Vice-Chairman, a Secretary andmembers of the General and Rules Committee.".2.On April 13, 1922, Article 5 of Section V of the SteeltonPlan was so amended to read as follows :"There shall be two persons nominated for every person tobe elected."3.On May 11, 1922, Article 11 of Section V of the SteeltonPlan was so amended to read as follows :"11. Those who have received the largest number of votes upto two times the number of Representatives to be elected shallbe declared nominated and shall be candidates for election.'' BETHLEHEMSTEEL CORPORATION6354.On October 12, 1922, Article 2 of Section III of the SteeltonPlan was so amended to read as follows:"2.All employees who have been on the Company pay roll fora period of at least sixty days prior to the date fixed fornomi-nations shall be entitled to vote."III. After the date of its inception and prior to June 7, 1926, theMaryland Plan was amended by vote of the Joint Committee onRules .thereunder, as follows :1.On October 6, 1919, paragraph 1 of Section III of the Mary-land Plan was so amended to read as follows :"Any employee who has been on company's pay roll for aperiod of six months prior to nominations, who is 21 years ofage or over and who is an American Citizen shall be qualifiedfor nominations and election as a Representative."2.On January 3, 1920, the Maryland Plan was so amended byinserting therein the following provisions:"Any member absenting himself from two consecutive meet-ings of,his Committee without a reasonable excuse, shall have hisseat in that Committee declared vacant."Any representative absenting himself from two consecutivemeetings of the Works Committee shall be notified to appear atthe next regular meeting of the Rules Committee and if a reason-able excuse cannot be given, his place shall be declared vacant."IV. After the date of its inception and prior to June 17, 1926, thefollowing rules under and Amendments to the Lebanon Plan,interalia,were adopted by the Joint Committee on Rules :1.On January 6, 1919, Rules of Procedure under the LebanonPlan, consisting of 15 Rules, were adopted.Among the rulesare the following :"Rule#3. The entire body of Employees' Representativesshall be known as the `Employees' Representatives.'The sub-divisions of the entire body shall be known as the `StandingCommittees.'"Rule #4. The Standing Committees' meetings shall be heldonce a month, beginning with the first Monday in the month, asfollows :"Monday-2 to 4 P. M.-Standing Committee on Rules, Waysand Means."Tuesday-2 to 4 P. M.-Standing Committee on Practice,Methods and Economy, Wages, Piece Work, Bonus and TonnageSchedules."Wednesday-2 to 4 P. M.-Standing Committee on Safetyand Prevention of Accidents, Employment and Working Condi- 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions,ContinuousEmployment and Condition of Industry,Health and Works Sanitation."Thursday-2 to 4 P.M.-Standing Committee on EmployeesTransportation,Education and Publications,Pension and Relief,Athletics and Recreation."Friday-2 to 4 P. M.-General Standing Committee."Rule #5. The Employees'Representation meetings shall beheld once a month, on the Thursday following the last StandingCommittee meeting."Rule #6. The time allowed each Representative for attend-ance at meetings shall be handed in by the secretary of thecommittee,on pink time cards to the Management'sRepresenta-tive for his approval and will then be sent to the Superintendentof the Department in which the representative is employed forthe Superintendent's approval."Rule #7.The purpose of holdinga regular monthly meetingof the Employees'Representatives is to hear the reports of theChairman of the five Standing Committees on the.StandingCommittees'activities during the past month.The Employees'Representatives shall not have the power to take any action onthe reports of the Standing Committees."2.On November 7, 1921, the Lebanon Ruleswereso amendedas hereinafter in this subdivision(c) set forth,to wit :(a)Rule #6 was so amended to read as follows:"The time allowed each Representative for attendance atmeetings shall be handed in by the Management'sRepresentativeto the Time Department."(b) Rule#7 was so amended to read as follows :"The purpose of holding a regular monthly meeting of theEmployees'Representatives is to hear the reports of the Chair-man of the Standing Committees on the Standing Committees'activities during the past Month.The Employees'Representa-tives shall not have the power to take any action on the Reportsof the Standing Committees."V. On February 15, 1934, the Rankin, Leetsdale No. 1, and Leets-daleNo. 2 Plans were amended by vote of the Joint Committeethereunder as follows :Paragraph 1 of Section I was so amended to read as follows :"Employee representation shall be by voting division whichshall be based upon departments or units of the plant.Thereshall be one Employee Representative for each one hundred(100) employees of the plant or major fraction thereof in eachvoting division,with a minimum of five Employee Representa-tives under the plan, based on the average number of employees BETHLEHEM STEEL CORPORATION637in such division during the mouth of January preceding theannual election."VI. In the Cambria Plant the Joint Rules Committee on May 19,1925, passed a resolution (1) thatAny Representative missing two consecutive meetings of theGeneral Body without having an excuse approved by the JointCommittee on Rules, shall be dropped from the roll and the nexthighest man, according to the election returns of the precedingelection, be given an opportunity to serve the remainder of theelective year.(2)On July 20, 1925, the Joint Rules Committee passed aresolution that"Any Employee Representative missing two consecutive meet-ings of the General Body without having an excuse approved bythe Standing Committee on Rules, shall be dropped from theroll and the next highest man, according to the election returnof the preceding election, be given an opportunity 'to serve theremainder of the elective year."(3)On May 17, 1926, the Joint Rules Committee passed aresolution changing the date of the Annual Election of Repre-sentatives, by action described in the minutes as follows :"Mr. McDivitt [an Employee Representative] remarked thatthematter of changing the date of the election of EmployeeRepresentatives, as suggested by Mr. Grace [President of Beth-lehem Steel Company] at the Annual Conference, May 3, wasbefore the Committee for discussion. In the discussion of thisproposed change, Mr. Bennett;. [a Management representative]made the following motion,. which was properly seconded andunanimously carried, that `The time of election of EmployeeRepresentatives be changed from October, 1926, to March, 1927,and that the 'Present Representatives serve until the nextelection."'(4)On May 19, 1930, the Joint Rules Committee adopted areport of the Secretary of the Committee (who was E. L.Roberts, Secretary to the Management's Representative) recom-mending the following rules of procedure for the election ofofficers of the General Body and members of Standing Com-mittees :"Procedure for re-organization of General Body, standing andJoint Committees."1.The Chairman of the General Body for the preceding yearshall act as temporary Chairman during the election of Secre-tary for the General Body, and the Management's Representa- 638DECISIONS ' OF NATIONAL LABOR RELATIONS BOARDhive' shall, act :as temporary' Chairman during the election. ofSecretary for the Standing and Joint Committees."2.Temporary Chairman takes charge, of the meeting andcalls for nominations for the office of Secretary ; nominationsare made from the floor and after proper motion has been madeto close the nominations, the nominees are voted on by secretballot and the man receiving the largest number of votes isdeclared elected.When only one Representative is nominated,election can be by a motion for a unanimous vote."3.Temporary Chairman retires and the Secretary takescharge of the meeting.He calls for nominations for the office ofChairman.The same procedure is followed as in .the case ofSecretary."4.The Chairman then takes charge of the meeting and callsfor nominations for the office of Vice-Chairman. The same pro-cedure is followed as in the case of Secretary."5.The Chairman then appoints a nominating committee offive members from the General Body. This committee immedi-ately goes into session with the names of the entire membershipbefore them and selects five members for #1, #2, #3, and #4Committees and three members for #5 Committee (as the Chair-man and Secretary of the General Body, according to the Plan,`shall be members of #5 Committee'). The Chairman then callsfor nominations from the floor, if any names are added to the listas presented by the Nominating Committee the entire list isplaced before the Body for a ballot vote. The vote is tallied bythe Nominating Committee and the men receiving the highestnumber of votes is declared elected. In case of a tie, years ofservice shall determine the choice. In case no names are addedto the list as presented by the Nominating Committee, the elec-tion can be by a motion for a unanimous vote."(5)On February 19, 1934, the Joint Rules Committee adoptedamendments of the Cambria Plan as shown in the minutes of itsmeeting held on that date.The minutes follow :BETHLEHEM STEEL COMPANYCAMBRIA PLANTMinutes of Special Meeting of No.1 Joint Committee-Rules, Etc.February 19, 1934Meeting called to order at 3: P. M., by Chairman Clare H.WilliamsRoll Call:Employees'Members-Present ! H. Curtis Comrners, RussellGibson, Donald E. Leber, Stephen J. Simkovich, Clare H. Wil-liams. BETHLEHEM STEEL CORPORATION639Company Members-Present : G. R. Baer, E. O. Murray, D. W.O'Leary, F. E. Thompson, J. H. Wilbur-Alt.Absent : E. W.Trexler.The Chairman called on S. D. Evans, Management's Represent-ative, to state the purpose of the meeting.Mr. Evans stated thataccording to the Plan of Employees' Representation, No. 1 JointCommittee' is authorized to set up rules and regulations regardingthe nomination and election of employees representatives.Thequestion of procedure regarding the election itself is entirely inthe hands of No. 1 Standing Committee.Mr. Evans stated that the real purpose of this special meetingwas to consider any changes that might be necessary in the presentplan,The first item considered by the Committee was that ofthe basis of representation.At the present time the Plan callsfor one representative, for each three hundred (300) employees.,ormajor fraction thereof. It was brought out in the discussionthat in some cases the basis of three hundred (300) results in arepresentative handling a group, which is spread over severaldepartments.A motion was made, seconded and carried thatArticle 1, Section 1, of the Plan of Representation be changed toread as follows :-Representation shall be by departments on the basis of oneRepresentative for each two hundred (200) employees, or majorfraction thereof, based on average number of employees in eachdivision during the month of January preceding the annualelection.The next subject, considered was that of the time of holdingnominations and elections.The present Plan calls for holdingof nominations on the second Monday and the elections on thefollowing Friday in the month of March.Mention was madeof the difficulty of holding strictly to this Plan under presentoperations.Following some discussion a motion was made, sec-onded and carried that Article IV, Section 2, of the Plan ofRepresentation be suspended for one year, placing in the handsof No. 1 Standing Committee the selection of dates for nomina-tions and elections.Attention was called to Article IV, Section 13, of the Planof Representation as printed, which reads as follows :"Each Voter shall deposit his own ballot in a box providedfor the purpose by the Committee on Rules, and the ballots shallbe counted under the direction and supervision of said Com-mittee and a representative of the Management.The candi-dates receiving the highest number of votes shall be declaredelected."It was brought out during the discussion that it has DECISIONS OF NATIONAL LABOR RELATIONS BOARDnever been the practice in this Plant to havea representativeof the Managementassist inthe counting of votes and it wasfelt that this part of the Rule should be eliminated.A motionwas made, seconded and carried that the statement "and a Rep-resentative of theManagement" be stricken from Article IV,Section 13.Mr. Evans stated that due to the amendment in the Unit ofRepresentation of the Plan it willbe necessary to make a newgrouping of the entire Plant to conform to the Unit of twohundred (200).A revised grouping for Representation to beused for election purposes this year was presented.Followingsome discussionof this grouping a (notion was made, secondedand carried that the departmental grouping for representation,as presented, copy of which is herewith attached, shall beadopted for election' purposes for 1934-35.Attention was calledto the fact that thisincreasesthe numberof representatives inCambria Plant from 27 in 1933 to a total of 41 for 1934.Adjournment: There being no furtherbusinessto come beforethe committee, upon motion duly made andcarried,meetingadjourned at 5:10 P. M.CLARE H. WILLIAMS,Chairman.H. CURTIS COMMERS,Secretary.(6)On February 14, 1935, the JointRulesCommittee passeda resolution suspending for one year as to certain employees theprovisions of Article I, Section 1, of the CambriaPlan, andtook action describedin its minutes asfollows :"The Chairman stated that this meeting had been called toconsider matters regarding any changes in rules, in connectionwith the election of employees' representatives.He called onS.D. Evans,- Management's Representative, to bring up, anyquestions regarding this matter.Mr. Evans stated that accord-ing to the Plan the Joint Rules Committee is concerned onlywith changes to be made in the rules governing the election ofemployees' representatives.All details, in connection with theelection, are in the hands of the Standing Committee."Mr. Evans presented to the Committee a proposed groupingof units into election districts for the coming election."Mr. Evans then presented the proposed set-up of representa-tives according to departments, which calls for the election of 53representatives, 45 of whom will sit on the General Body. - Amotion was made by Representative Commers, seconded by Rep-resentative Leber, that the grouping of departments, copy ofwhich is attached, be adopted.Motion was unanimously carried. BETHLEHEM STEEL CORPORATION641.:"Mr. Evans called attention to Article IV, Section 2, of thePlan of Representation, which called for the holding of nomina-tions on the second Monday and elections on the following Fridayof the month of March. It was pointed out that, due to operat-ing conditions, the dates of nominations and elections should beleft to the judgment of #1 Standing Committee.A motion wasmade by Mr. Baer, seconded by Representative Steeg, that Arti-cle IV, Section 2, of the Plan of Representation, be suspendedfor one year, the selection of dates' for the nominations andelection to be placed in the hands of the Standing Committee.",APPENDIX C[Refer to footnote 28, above]The following appears in the minutes of the meeting of the JointCommittee on Rules held on December 17, 1934:PLAN OF EMPLOYEES' REPRESENTATIONBETHLEHEM PLANTRegular Meeting of Joint Committee # 1, Rules, Etc., December17, 1934The meeting was called to order by Chairman C. E. Underwoodat 3: 15 P. M.Roll call :Employees' Representatives-Present : Fred Rooney, E. J. Baur,Daniel Boyle, George Suto.Company's Representatives-C. E. Underwood, W. O. Shafer,A. C. Morgan, E. R. Long, R. G. Cook.Chairman and Secretary of Employees' Representatives-El-wood H. Smith, Oliver Werst.Management's Representative-John K. Robinson.Absent: Joseph Leary.The minutes of the meeting held October 15, 1934, were read andapproved.Communication and unfinished Business.Chairman Smith:Does each member of the General Body have a typewritten copyof the Plan of Employees' Representation as last amended?John K. Robinson:A copy was given only members of the Rules Committee and thetwo officers of the General Body. Before it could be decided toproceed with the printing and distribution, other amendmentswere proposed.3 642DECISIONS OF NATION AL LABOR RELATIONS BOARDChairman Smith:These amendmentswere included in the minutes of one of theGeneral Bodymeetings.W. 0. Shafer:Before makingany further amendments or changes in ourPlan ' of Employees' Representation would not it be better towait until after the meeting of the State Legislature?John K. Robinson:Not only until after the meeting of the State Legislature butalso ofCongress.The following appears in the minutes of the meeting of the Stand-ing Committee on Rules held on May 29,1935:Mr. Pillar asked if it had been decided to hold a special meet-ing of the Rules Committee to go over the matter of the Plan ofEmployees' Representation and its amendments in order that,new books could be printed and distributed.Mr. Robinson felt in the matter of Rules we were in somewhatthe same position as we were some time ago and perhaps a littlemore so.He stated that the United States Senate had passedthe Wagner Labor Disputes Bill but as to whether or not it wouldbe passed by the House and approved by the President in itspresent or a different form, there was no way of telling. In viewof the uncertainty with respect to that Bill, either in its presentor some other form, there is a possibility that it may have theeffect of making it necessary or desirable to change some of theprovisions of our Plan.He thought it would be advisable to letit run along until we could see just where we stood, meanwhileto be studying the Plan.He stated that the best that could bedone now is either decide that the Plan as amended is all rightand have the books printed and the other thing would be todecide if there are other amendments to make, but in the courseof a few months there may be certain legislation passed thatmight require further changes in the provision of our Plan.Motion wasmade by Mr. Stoever, seconded by Mr. Pillar andcarried that the Chairman and Secretary of the General Body ofEmployees and Chairman and Secretary of the Rules Committeemeet for the purpose of going over the Rule Book for any sug-gested changes and then submit it to the JointRulesCommitteeat a later meeting.R. A. Lewis, general manager of the Bethlehem plant, entered themeeting of the General Body held on May 29, 1935, and said,interalia :No doubt the decision of the Supreme Court on the NRA, aswell as the Farm Mortgage Moratorium Law, will have a very BETHLEHEM STEEL CORPORATION643decided influence on national legislation, and no doubt places adifferent picture on the Wagner Bill, which has given us consid-erable concern.The outcome of the Supreme Court's decisioncertainly strengthens employees representation to, a greater extentthan we have ever had it heretofore.It is further interesting to note, in the statistics brought outby Mr. Purnell at the Iron & Steel Institute meeting, that therewere 101 Companies under the plan of employees representation,which constituted 90% of the employees engaged in the steel.industry.It is also interesting to note that in 1934 there were15,600 questions brought up under the representative plan. 73%were decided in'favor of the employees,16%were decided in thenegative,6%were compromised and 5% withdrawn, which is anexcellent showing and shows the scope of the employees repre-sentative action in the steel industry.The outstanding point of Mr. Purnell's talk was : "It cannot beemphasized too strongly that any successful plan of dealing withemployees must be founded upon the basic principle that therecan be harmony and mutual consideration between employeesand employer, upon honesty of purpose, freedom of speech anddue regard for the rights and aspirations of both.They mustwork out their problems together, in a peaceable manner, insteadof in an unnatural condition of hostility.The steady and suc-cessful-operation of a manufacturing plant is a matter of com-mon interest both to the employees and the employer, and, there-fore, operating problems should be discussed and settled by work-men and management for the benefit of both." This is a ratheroutstanding statement; however, it had the endorsement of allthose engaged in the'steel industry.I personally believe that the Employees' Representation Plan isstronger today than it has been at any time in its history, and itscontinued strength will remain entirely with employee and em-ployer as they choose to make it.At a meeting of the General Body held on June 26, 1935, R. A.Lewis stated to the Employees' Representatives :There are, however, proposed bills ahead of the present Con-gress that, according to the President's program, must be enactedbefore adjournment, that have a'tendency of not inspiring con-fidence so far as business conditions are concerned.The most outstanding perhaps is the Wagner Labor DisputesBill.In the event that this is enacted in some form, it may con-flict with the relations as set up by the existing National RecoveryAct.There certainly are many things in the proposed bill thatare disturbing, it seems to me, if enacted, and might seriously 644DECISIONSOF NATIONALLABOR RELATIONS BOARDhandicap the effectiveness of our present plan of employees' rep-resentation.The minutes of the meeting of the Standing Committee on Rulesheld on July 22, 1935, are set out below :The minutes of the regular meeting held May 20, 1935 were readand approved.Communications : None.Unfinished Business :Mr. Robinson said with reference to the Joint Committee onRules' consideration of proposed amendments to the Plan of Em-ployees' Representation, the Management's members of the Com-mittee felt they should further consider and study at least someof the proposed changes, particularly as to just what may be theireffect; also since the Wagner Labor Disputes Bill had now beenpassed and approved by the President.He said the question of making changes in the Plan is a seriousmatter.He said we have a good Plan that is functioning effi-ciently and satisfactorily on an hour to hour and day to day basis,and there is nothing being delayed or held up under our Plan as itis Iiow set up.He said he believed we all feel that we have a, good,effective, sound Plan, and that nothing should be done that wouldimpair the fundamentals of the Plan or the fair, co-operativespirit in which it is operating, and he hoped that something en-tirely satisfactory could be worked out that would not endanger.the splendid relationship we have had for many years.Mr. Easton, Mr. Steffy and other members of the Committeesaid they agreed with Mr. Robinson, and said they felt the Com-pany is "playing ball" in complete good faith under the Plandealings and adjustments with the Representatives and the men.Certain features of the Plan and of the proposed amendmentswere discussed, particularly those insuring to the employees andtheir chosen employees Representatives full control of their ownelections,meeting and affairs, which all agreed is essential butneed not and should not impair the joint, co-operative, collectivebargaining value and effectiveness of the Plan. It was the senti-ment of the Committee and Messrs. Easton and Coburn that fur-ther study and consideration of amendments to the Plan is desir-able to insure against injury to it as well as to improve it 'wherepossible.New Business :The Committee discussed the motion at the last General Bodymeeting referring to it the question of a few Employee's Repre- BETHLEHEM STEEL CORPORATION645sentativesof each ofthe plantsof the Corporation.meetingannually toexchangeideas and information.Mr. Robinson ques-tioned the value,justificationor desirability of such a meeting,since so many;, of the conditions,operations and problemsdifferedin the various plants, and pointed out that generallythe, chair-man of the Employees'Representativesof thevarious plants ofthe Corporation meet annually as trusteesof theRelief Plan.[Italics supplied.]Motion was made by Mr. Jaworski,seconded by Mr. Ramsayand carried that the Committee endorse the idea but decided tohold the question over for further discussion and consideration.There being no further business,on proper motion, the meetingadjourned at 5:30 P. M.(S)JOHN RAMSAY,Secretary.The minutes of the meeting of the General Body held on July 30,1935, contain the following :Chairman Easton stated that the question of several repre-sentatives of each of the Corporation's plants meeting annuallyto exchange ideas and information appeared to him and membersof the Committee on Rules to have considerable merit, but theCommittee and he felt the question should be held in abeyanceand further considered. and developed,there appearing to be noimmediate reason for same and itbeingrecognized that it wouldinvolve considerable expense, etc.In regard to the Rule Book, he said he had hoped to havesomething definite to report atthismeeting,but as was known,the Wagner Bill has now been signed and it is a question whetheritwill be found constitutional or not; that since our Plan inits present form is operating very successfully the way we aregoing, action was, postponed on the question of amendments andre-printing of the Rule Book.He said there was no questionthe Company was playing 50-50 and more and he was more thansatisfied with the treatment that the management has given inevery way.Also there was no question that in matters involv-ing expenditures or fairness to employees that the managementhas considered it and given us the benefit of the doubt.The following appears in the minutes of the meeting of the JointCommittee on Rules heldon August19, 1935:Communications : None.Unfinished Business:Mr. Underwood asked whether there was any further infor-mation tobe submitted withreference to the proposed amend-ments to the Plan. '646DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Robinson stated that the proposed amendments were, ashad been requested and decided advisable, being carefully studiedand considered and it was hoped the results would be in shapewithin the next ten days for consideration by the Committeeon Rules which had proposed amending the Plan.He expressedbelief that both the Committee and Joint Committee on- Rules-would be well pleased with the draft of the Plan along the linesof the proposed amendments. In the meantime, he pointed out,the Plan was continuing its smooth and effective operation dayby day as attested by the officers of the General Body and theEmployees' Representatives generally.Chairman Underwood stated that no matter what is in the RuleBook, when it comes to the actual operation of the Plan, questionsthat come up are handled in a way that is fair to both theemployees and the Company, which is the important thing.The minutes of the meeting of the Standing Committee on Rulesheld on August 29, 1935, signed by James R. Steffy, Chairman, and11John G. Ramsay, Secretary, appear below :Mr. Steffy stated that this special meeting was called at therequest of himself and Mr. Easton, Chairman of the GeneralBody, for the purpose of going over the draft of the Plan ofEmployees' Representation containing changes which had beenproposed by them and other members of the Committee on Rulesand Employees' Representatives.He distributed copies of thedraft to each one present and said he hoped that the re-draftedPlan and changes in it would be found to meet with the approvalof the Committee as well as Mr. Easton and Mr. Coburn.Mr. Robinson, in answer to a question, said Mr. Lewis and lie.had gone over carefully such draft and felt it would be satisfactoryto the Management, especially as it was in line with the wishes ofthe Committee on Rules, the officers and others of the Employees'Representatives.That while some of the provisions appearrather long and spelled out, this was often necessary to make themclear and subject to only one interpretation.That the Company'sdesire and aim with respect to the Plan is the same as-that of theEmployees' Representatives and employees generally,-to haveit operate fairly, effectively and promptly.The draft of the Plan was read aloud word by word, discussed,considered and analyzed thoroughly with the result that motionwas made by Mr. Stoever, seconded by Mr. Pillar and un-animousTrpassed by the Committee "Approving, after thorough review andconsideration, the draft before it of the Plan. of Employees' Rep-resentation containing changes proposed by' the Committee and BETHLEHEM STEEL CORPORATION647otherEmployees' Representatives and recommending that thePlan be amended in accordance with such draft."Mr. Easton and Mr. Coburn expressed their full approval of thechanges proposed and approved by the Committee and joined inrecommending that the Plan be amended accordingly.The Committee asked, and were joined by Mr. Easton and Mr.Coburn, that a special early meeting of the General Body ofEmployees' Representatives be called so that it could be fullyacquainted with and have the opportunity to express its opinionof the changes in the Plan proposed and recommended by theCommittee prior to final consideration and action as to suchchanges by the Joint Committeeon Rules:It was decided that aspecial meeting for this purpose of the General Body be called for2.00 P. M. next Wednesday, September 4th.The Committee and Mr. Easton and Mr. Coburn requested thatthe Company have, say, 15,000 copies printed, in booklet form,of the Plan whenand as amendedfor distribution to present andfuture Plant employees.There being no furtherbusiness,on proper motion, the meetingadjourned at 5.00 P. M.The minutes of the meeting of the General Body held on September25, 1935, contain the following:Chairman Easton stated that he was informed that 15,000 ofthese books will be completed at an early date and sent to eachSuperintendent or Representative for distribution..That thereare some departments working three shifts and if the Represent-ative was working on the day shift, he should make arrange-ments with his Superintendent for distribution to the employeesworking on the other shifts.He said that if it took the Repre-sentative an hour or more over his regular shift to distribute thesePlans, the Company would, he felt, be willing Ito pay for thatadditional, hour or more.Replying to a question, Mr. Robinson said he agreed with Chair-man Easton's suggestion; that this is the amended Plan proposedby the Committee on Rules and endorsed by the General Bodyand that it should it seemed to him be distributed by the Em-ployees' Representatives.To facilitate this, he said that enoughcopies of the Plan could be sent to each department to cover everyemployee of the department, and when received .there the Em-ployees'- Representatives -would be notified, and could work outwith the Superintendent the best method of their getting them190935=40-vol. 14--42 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the men, and this would give the Employees representativean opportunity to explain where requested the amended Plan.Mr. Robinson read the talk of Mr. Lewis as follows :******I believe that the new Plan of Employees' Representation hasbeen printed and distributed to you representatives. I under-stand that there are sufficient copies printed for complete dis-tribution in the Plant.Of course, you are all aware of the manychanges to the old Plan, and these should be explained to the menthat you represent. I believe that Mr. Robinson will make somestatement on the method of delivery of these plans to the menin the. plant.This plan is your plan, and it should be up to youto see that every workman in the plant thoroughly understands it.APPENDIX D[Refer to footnote 53, above]WE WILL'KEEPJOHNSTOWN SAFE FOR'JOHNSTOWNERS !WE WILL PRESERVE LAW AND ORDER !'These dastardly attempts to scare thefamilies ofworking menwhile working . . . This throwing of stones and missiles at men whowant to work . . . This wrecking of workers' automobiles .. . Thiscowardly ganging of one lone, willing worker . . . These vile nameshissed from the lips of human beings aimed at men who want towork . . . This throwing of dynamite . . . This breaking of win-dows in workers' homes-all these things, all these atrocities MUSTstop ! , Johnstowners will not condone this means of gaining anend-REGARDLESS OF THE END.A MANMAY "STRIKE" BY CONSTITUTIONAL RIGHT !AND SO' CAN AMAN "WORK" BY CONSTITUTIONAL RIGHT !Whether a man "Strikes" or "Works," Law and Order must bemaintained !The Citizens Committee of the City of Johnstown de-mands that it be maintained !Let all the ears within hearing dis-tance andseveralout of hearing distance know and be assured thatthe Citizens CommitteemeansBusiness; it means to preserve Lawand Order ; it means to preserve the lives of Johnstowners ; it meansto make its streets as. well, as its homes safe for its Mothers, Fathers,Daughters and Sons.That is the obligation of the Citizens ofJohnstown`'and the Citizens Committee is taking the lead to upholdthat American obligation !CITIZENS'COMMITTEE OF JOHNSTOWN.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Order. ,